Case 3:19-cv-04405-WHO

 

Document 451

Filed 02/21/20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 1 of 166

 

 

 

 

 

 

 

T. 39°53.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
   

 

 

     
   

 

   

 

 

 

 

? & PS
Ls 9 VAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a. 5, GEQLAGIGAL auRYEY

OREGON}
a

  
  

 

 

Sun A WALLET! SRO TON
RECLAMATION SERWEDE

1 sta oR RACRNIRE ake amainteoet Game
Kaw ETH PROTEC Y BaGie

EsSt. GRANGH GAMAlL amp KORTH AND ROUTH °POE
GENERAL Moa. P
SPECIIGATIONS “MO. 38.

AR DRMEROTT BrERYeME SeeetT
Fo nse

®

| ASTM

od

“OREGON

VALLEY

if

\?.

 
 

 

 

LOWER )

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23

 

 

it

 

a
&.
a

|
AF
i | eared

 

 

 

   

  

 

Os

 

 

 

 

 

 

 

Accent tn gh gr

 

 

 

 

 

 

 

 

LA

EKLAMATH CO.

 

 

 

  

 

 

 

 

 

 

 

  

 

 

 

 

a
{ KLAMATH \ +

LEE, br 8 1804 e088,
S

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5 hear ARIE se

wont weerte

soem Boa
ee ee ee

CCE AMSoa i ps
eat

Barr OB

‘i
: ao
i Fonte?
i Els
=
we fos fe TF ms
A \
BE : Le
of Bl .
ont
LAT ERAS 7
rah NL 7 ne '
\ sy As a
fa af f
Pe i
@ TOP fs ‘ 4 Bor 8
SOLE OF ices 3 |
t é l i 3 ‘ 3 8 i $s a ™ > 3 x i a
ep i
Bo zx nae 2B od
Rae, u

 

     
  
  
      
    

SISKTVOU CO.

FULE

 

LAKE

Eke. SULE al 4808 ~ 40563

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 2 of 166
017319

 

DRAWING NO, 2

 

 

 

  

 

 

 

 

 

4140
4130
4120
SHO
600 aro 620 630 680 680 640
e 9
, 8 g ;
2 = oY :
A & Rarsrs’s 5 a2 58°$o a ,
; EPPO 'S, é PEO, S ssearnies 3 Sf 8 O8 4s '£, co en man cennn a oem SMES EF Ie'L.
“= ee ° yee. ke ¥ %
: 3 as67°38" 8 &
b a
5
430
428
i
+
2 4iid
x
ayo
4090)
A0RG
F770 ‘ FEO FBO AD fo G20 G30
SS
é
$3 8 » ®
ees a g 3 s aa
3 3 s 2 = : < Bf k
e . .
Fi ‘ Sg 5 os = Fs ‘ ‘ :
: oe VY & ‘ ; t & 8 K ey Toy m ty §
ce o£ gb EP Ep oe § Eo gags FR Gg tR af
: & . 8 & ; ke 5 . & I : ; ke t A « 2 2 ; &
t nd ROS 2 a8 z & 8 a en re § § ¥ qeoe & kas
wm me ee ae a ~—= im at) o. o Ct oe i oem aaewew 5
poe oe eae : 2st. BE & Ee Eg fee gk
; ew yee ee LR Fe FS ye WG ¥ ee ye FF, 2 : 5
: . . :
>} 8 a 3 8 Ses 8 3 ee S38 8 Sh : & 4 i fo.
* 8 . z ~ ® ‘ Ry ze oh 3 ef 8 fe 5 z x & & 3
* § = 5 q x q * &
3 q q Q q 4 3
430
4120
aig
4100
S40 BFO S60 S70 U. S. GEOLOGICA. SURVEY

CMAALES OC. WALCOTT DIRECTOR

RECLAMATION SERVICE
6. WAWELL CHIEF ENGINEER ALP. DAVIS ASSISTANT CHIEF @HGINEER

 

T.H. HUMMPHERYS ASSISTANT PROJECT ENGINEER

® . ALAMATH PROJECT CALIF-OQREGON
s
‘ & q * : 3 < & EAST BRANGH CANAL AND NORTH AND SOUTH POE VALLEY LATERALS
S q x s & 5 g ®
‘ . 2 ; * oe, . ve i ALIGNMENT AND PROFILE EAST BRANCH CANAL
§
& aM Mp g a & & ” & a
_. Mah? BS Hig VP. ene geen anna Me PO, anegnnnintges ve STATIONS 494 TO $79
2 v u Koy & y R ¥
3 « 3 x u » ®e y ¢ 2 8 SPECIFICATIONS NO, 96
: Q : eS 8 3 F 3 Re
3 = q y 4 a Soo 1B. LIPPINCOTT «BUPERWISING ENGIREER = 0. Ww. MURPHY PROJECT ENGINEER
g
8 q

se sa?

CONSULTING BOARE
2B. LIPPINCOTT LA, TATLOR 9 oD. Ww. MMAPHY AWD 7. H. MUMBHERYS

ACCESSION WO. BOTS ORAWING WO. 2 OF B
BAT 1808

 

 
19-cv-04405-WHO Document 451 Filed 02/21/20 Page 3 of 166

Case 3

017320

 

 

 

 

 

3

DRAWING NO,

2
S
=

4126

ae

400

 

ier

wet
PP ORE

Aw Be
Peace ls

tO

wer

ae

Bae Sef
tea D
Sey Bee

we |

OPER ay

aie

Peadors
ae
Foes

ae

i PHBE

Baeee

POA GR et

a

Fame
a

ae Qaseedtir

 

 

8
> ici Be. OR, aE
Pal & keawert
wer gb died tare.
wade. Rat oF
Lar Gods ware
PU PEM Qty
POLES Toms
Lee EES es
HOM PLOES.
%
& ae? 1 Pres
N
Ser YF oer sre
O96 681 bie
5
t
Peel F t Or
i
'
SL Bt & Daf
LAD BGO
g waos PRATT
x Dat Q soracis
x
Ad | 64PO RON
t
i
ere | PF IS PF
4
ret BEe ONS
PEE oA OG aor
EOF F Teor
Serco bse
OE et
8 PFI F I! Fore
“ 4
Fre PIO ae
a Qresseeor
SaPE es
ae SEAGER
LELGOPEO Gta
PPLE Oo FeO?
BOR F808 4 Dc#
&
x
9
5 3
> %
g 5
4
td GSS ROY
vere Thee?
Det Q fencpey
Bits eRe Loe
6.82 o Lo ere
é
fOvvOH Ob De
te Géorrs por
wore +E/eS! 7
per G SrnE BOF
SPARE Dar
se Pee

s
=
=

aie

 

#106)

IFAD

ABOO

IB BO

4220

4270

IPOO

FCP TOE Se £.

eeeoomr

AROr TF

Fee Sag? & :

SF. BE OIE Py E

be
&,

Ber

cei?

aR
Bar
PLPESOR! S

Here
eee Per
a

4606

“Bet ¢
PLbb bd BE

 

PGF 7?

feces

Ik
&

‘Sey

F.6 OS SAE.
semnenuseanatasncmessocnacontnimetccesemernent Pt ete Yr tt Be tee ek oS we ee on

ZBL GI
oPSelE OF
Fhe PEF

se a a

PPS OES

CEE PF

Lie lat

PPBOL BE
etd
B/9 BESS

af
“Fe OF
per
AROS TEE

Feed F

GROPP LES
ag

FPF

Weare

LAO

Pee PsTe

 

 

4120

ao

 

CHARLES ©, WALCOTT DIRECTOR

U. 8. GEOLOGICAL SURYEY
RECLAMATION

4100
Mbt

AO PESO a BE?

PEO

POE VALLEY LATERALS

EAST BRANCH CANAL
1464

STATIONS 9793 TO

ASSISTANT CHIEF ERGtnegn

SERVICE
GALIF-OR EGON

AF DAWIE
T

E

R

GHIES ENGINEER
Pp

Fi, NEWELL
K LAM ATH

CANAL AND NORTH AND SOUTH
ALIGNMENT AND PROFILE

EaST BRANCH

PE BL OBF IY E. 8

SORAEE LY
FOI F
FORA BF

FAB OF

WE yo res
at
HeOF
or
LOAD ROE
Oe Fr
air wee

fap eter!
sage
PRCT RY

Let
nD

sae
PBS ORY
2acr
SRe we ty
FFP ASE Pf
POSE F
Sar Copy
ig
ede
aw
oPIASder
FHF F
OPV BEL.
te
aor
‘Dest
fart eer
PET FT
Poe Far)

wos nrey
as

aS

PROJECT ENCE ga

96
. W. MURPHY

SPECIFICATIONS NO.
SUPERAMBING EMCINEER
ASSISTANT PROJECT GAGINEER

T. A, WUMPHERYS

4.8. LIPPINCOTT

Fork
"Dat
AEWA BTO! Oo oe
Gibd GEE

Fare
‘a Dew
Foto
“sew
YP Oe wt

ed
BE PRP PE

Toot
oe

ag
Fer
ae

SEP OIE

OGaBil P

Tore
2a
PLEALE PF
PHsOF PF
PPO GE PF
ted

Fate

“sey
SEEPS eh
PE oF BO
PLO Pees
tat
FaPE
‘sat

sae
prsvoag

 

Ral

“aes $ td bree

CONSULTING BOARD

LW TAYLOR

7. H. HUMPRERYE

AND

G. W. BURY

4B, UPPCOTT

GRAWING HO. 3 OF @

AT 1908

ACCESSION NO. 8079

 
 

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 4 of 166
017321

 

 

 

EAST BRANCH CANAL
STA. 494

TYPICAL SECTION IN LEVEL CUTTING

TO STA 719+49.2 DRAWING NO. 4

 

 

 

3= 000132
si= O28 =f PG per Sec,
a =/50°" @ =26) Sec ff

gel TYPICAL SIDE HILL EARTH SECTION

wae
oo .
MS cmt
a

 

 

 

 

Ma scree pny rasa omg
S = SS
a [ees
Ne
Ae |
A ROCK SECTION iN THROUGH CUT ee Je0i Bark,
i = / ga Dunrace. UPR T GEN
Re Ce a

SPN Ne IS
rane wee

 

 

 

SCALE OF FEET

U. S. GEOLOGICAL SURVEY
CHARLES DB. WALCOTT DIRECTOR

RECLAMATION SERVICE

F.H.NEWELL CHIEF ENGINEER AP. DAVIS ASSISTANT CHIEF ENCINEER
KLAMATH PROJECT CALIF.-OREGON
EAST BRANCH CANAL AND NORTH AND SOUTH POE VALLEY LATERALS
CROSS SECTIONS OF EAST BRANCH CANAL
AND NORTH AND SOUTH POE VALLEY LATERALS

SPECIFICATIONS NO. 96

1,8. LIPPINCOTT SUPERVISING ENCINEER O.W. MURPHY PROJECT ENGINECR
T. H. HUMPHERYS ASSISTANT PROJECT ENCINEER

CONSULTING BOARG
J.B. LIPPINCOTT L. 4. TAYLOR 3. W. MURPHY AND T.H. HUMPHERYS

ACCESSION NO, 7899 DRAWING NG. 4 GF &
MAT 1906

 

 
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 5 of 166

 

 

  
     
    

 

 

 

 

 

 

 

 

  
   
 

   
  

017322
Se DRAWING NO. 5
i ee 4 7
Te encton a py mn en RC
‘ wal i “| a a ~
“> A { 2 a
/? - EE | = -
Cy pee |
 & FLASHBOARD
ke | DETAILS
co
— |
/ :
f Ly,

 

 

 

 

Oo 3 6 9 12
L

Ieee greeterelcgmmmt bee deere eral

SCALE OF INCHES

ecw

penne}
cn sin, st inh i in

  

 

 

 

 

 

 

ce
wd
4 a |
| ie |
3] / G i
° J Se | Notes for Wooden Checks
s / S i- Ail lumber to conform to Specifications
2 J a | and be of red fir unless the use of yellow
ae } pine is permitted by Engineer.
: Se: i 2~ All nailing and bolting shall be done
ve | to satisfaction of Engineer,
| Se i 3- Paving shall be laid at ends of  struc-
rm ome ep ee of mem mE med ture if considered necessary by Engineer.
ie Notes for concrete checks.
a I~ Concrete shali be mixed and laid
in accordance with general specifications
; for Concrete.
2~- All Paving shall be taid in accordance
heinnmatenainngii te

 

with the Specifications,
ee SECTION ON CENTER LINE

U. S. GEOLOGICAL SURVEY
CHARLES D, WALCOTT DIRECTOR

RECLAMATION SERVICE
FLW. WEWELL CHIEF ENGINEER A,B, DAVIS ASSISTANT CHIEF ENGINEER

KLAM ATH PROJECT CALIF.-OREGON

 

EAST BRANCH CANAL AND NORTH AND SOUTH POE VALLEY LATERALS
GENERAL PLANS OF CHECKS CONCRETE AND WOOD

i
I
1
| SPECIFICATIONS NO. 96
a amen ER ei arm a me al J.B. LIPPINCOTT SUPERVISING ENCINEER GW. MURPRY PROJECT ENGINEER
T.H. HUMPHERYS ASSISTANT PROJECT ENGINEER
EVATION . CONSULTING BOARD
4.8, UPPINCOTT L. & TAYLOR 0. W. MURPHY AnD T. A. RUMPHERYS
6
dou

ACCESSION NO, 7900 DRAWING NO. 3 OF 8
MAY 1906

 

 
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 6 of 166

017323

 

    
   
  
 

 

 

Pe

 

erie”

 

 

ay B74
\
|
'

s tam

 

|
ape

 

 

ALF ELEVATION

  
 
  
  
  
  
 
 
  
  
 
  

 

 

  

DRAWING NO. 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Notes for Worden Turmouls
I~ All umber to conform to Specifications
and be of red fir unless the usa of yellow
pine is is permitted by Engineer. |
2~ AN nailing and bolting shall be done
to satisfaction of Engineer. x ;
3~ Paving shall be laid at ends of  struc- Mik
ture if considered necessary by Engineer. 3 i
i
t .
U ie ¢ io 9 Fae af” Baath my
FF Rg hg i
US < : Zin!
tae 7 se os
Lalaetctemllt| NYS
m t
he" Bolts 4 bl
seni, — iia, Tt ra: femme em ;
tet ete — sins ile ol e57e%. fo ui i
t ed ed _f i : gt
BTIE om oy o aot
' ‘ i i J
u i)

SECTION ON CENTER LINE

Notes for Concrete Turnouts

I Turnouts are to be used only where diversion gates across main canal are
not required. Where such gates are required a special pian will be prepared
for each individual case

2 The pipa will be built in place and will be continuous without joints.

3 Conerete shal! be mixed and laid in accordance with the General
Specifications for Concrete,

4 Care must be taken to secure an even compact bearing for the pipe, and : =
if necessary a concrete bese shall be added for roinforaament.
5 Haight from Turnout grade to Canal grade may be varied to suit conditions. ag 3”

6 Depth from Turnout grade to bottom of Bulkhead or Parapet Walls shall b wel fe
not be Isss than 2 ft. and shall not extend less than one foot below natural

surface of ground, except that in foundations of rock or hard cemented material c * *
the depth may be varied to suit. 3o"| ge"
7 Concrete paving may be substituted for dry rubble paving when desirable. 7 ”
8 All paving shall be faid in accardance with the Specifications. The LOL.
amount will vary according to conditions,

DATA

407°) 4O”

ban”
oe”
ae-| &8~

fb”

 

U. & GEOLOGICAL SURVEY

CHARLES DP. WALCOTT DIRECTOR
RECLAMATION SERVICE
F.H, NEWELL CHIEF ENGINEZA AP, OAVIG ASSISTANT CHIEF ENGINEER

K LAM ATH PROS ECT CALIF.-OR EGON

EAST BRANCH CANAL AND NORTH AND SOUTH POE VALLEY LATERALS

GENERAL PLANS OF TURNOUTS CONCRETE AND WOOD
SPECIFICATIONS NO. 96

4.6. UIPPINCOTT SUPERVISING ENGINEER 2. W. MURPHY PROJECT ENGINEER
Tv. H. MUMPHEAYS ASSISTANT PROJECT ENGINEER

CONSULTING wean RO

i. 8. LIPPINCOTT L. WH. TAYLOR MUAPHY and T. M. HUMPHERYS

ACCESSION NO. 7901 DHAWING ND. 6 OF 6

MAY tpadé

 

 
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 7 of 166
017324

DRAWING NO.7

 

 

LONGITUDINAL SECTION
CIRCULAR CULVERTS

 

 

    
 
  
   

FRONT VIEW
FOR MULTIPLE CONSTRUCTION

 

 
 
  
 

 
 
  
  

 

 

 

 

 

 

 

 

 

     

om Aer a fess than 2°
reg ae eee og rg oe :
a TS Oe TE St Te : ae ~< wr 5
bag ’ Cut-off Walls to exten a"
FRONT VIEW ! from outside of Colver’ y

l' thick, Footings € mide, 6 "deep

i ee
i HT to 8 6 8 a B ® $8

bodega nabs biourimendsiiisBromriBsimasemnindinnds Senieidnarcedseenbueanntboeneedmnontpsettliie he Sibert eeeche Sosaaisdamat

SCALE OF. FEET

 

LONGITUDINAL SECTION
RECTANGULAR CULVERTS

   

      

   

 

 

 

 

 

 

 

 

eng
TOP VIEW .
§ :
4
f KA
: :
i i
Pelee Ip at
poe ins wrens phen :
2 ne ae Ah ios Gow ae nae ine ni ge te te Hn a

 

= . . Cutoll Wolk to extend (Pt from
FRONT VIEW sees ard foo of Culvert, Face ress
Ai wily 6 footags S° Cee.

shalt be huilt in placa and must be continuous

U, 3. GEOLOGICAL SURVEY

all be mixed and faid in accordance with the CHARLES D. WALCOTT DIRECTOR

ions for Conerete.
x * cal

12 taker. to secura an even and compact bearing RECLAMATION SERVICE

* gemi - circumference of culverts and pipe. F.H. NEWELL CMIEF ENGINEER AP, DAVIS ASSISTANT CHIEF ENGINEER

id the bottom of culvert must have the same
orcement as the top. us KLAMATH PROJECT CALIF-OREGON

fation is kk hard cemented material the .
arapet Walls and Portals may, be omitted GAST BRANCH CANAL AND NORTH AND SOUTH POE VALLEY LATERALS

ust be laid in accordance with the Specifications.

ving may be substituted for dry rubble paving CULVERTS CIRCULAR AND RECTANGULAR

wst be tightly wired at all crossings and SPECIFICATIONS NO. 96
a nd scales before being imbedded
ust and 9 4 e 1.8. LIPPINCOTT SUPERVISING ENGINEER  0.W. MURPHY PAGJECT ENGINEER
T. 4. HUMPHERYS ASSISTANT PROJECT ENGINEEA
n face of steet rods to face -of concrete
CONSULTING BOARD
4.8. LIPPINCOTT LH. TAYLOR =D. WW. MURPHY 9 AND «Ts HW. MUMPHERYS

ACCESSION NO. 7902 ORAWING NO. 7 OF B
MAY 1906

 

 
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 8 of 166

017325

 

DATA Wooden Bridaes

Length) Size

SS" Fi iarring Fost:

a ME RS ~

10

42
CEA
/€
ts
46
oF
78
49
26
a
22
23
24
2s
26
a?
26
29
30°

 

° of

oF of s
Sean |forsts | s Side
2x/2

or
Center
60 GIO RS

46x16} 22

« ”

za *

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—— 6° ——~d

DETAIL OF SADDLE C. L

Notes for Weoden,
t+. Piers to extend not less than 18" bolew natural
surface of ground. Size of footings may be varied
to suit soil conditions, and for briages less than 16
foot span cry rubble piers of suitable dimensions
may, at the option of the Engineer be substituted
for the concrete piers shown. Such piers to be paid
for at the contracl price for dry rubble.

2- Posts and railings 10 be painted with two coats
of brown metallic mixed with pure linseed oi,

3- Josts secured to sills with 3-30d
wire nails at’ each intersection.

4- Floor planking secured to joists with, 260d wire
rails at each intersection and iaid with + "open joints.
5- Posts secured to joists with 24° bolts with 2°
washers.

&- Railing secured to posts with 2-20d wire nails

at each intersection.

7- Braces secured to posts and planking with 2-30d
wire nails at each intersection.

8- Wheel guards secured to planking with ¢ "12"
dri bolts, spaced about 4 feet ic. to C.; the drift
bolt holes being bored with a Mig auger bit.

5- Bridging secured to joists with |-20d wire nail at
each intersection.

10 Furring secured to joists with 1-40d wire nail

at each intersection.

- Bulkhead timber 6x 8 secured at top with
3-60d wire nails.

(2- Bulkhead planks securad to furring with 2-20d
wire nails’at each intersection.

Bridges

Notes for lron Bridges

1, Piers to exteud not fess than 18° below natural
surface of ground. Size of footing may be varied
to suit sod conitions.

2. Posts and railings to be painted front, back and
sides with two coats brown metallic mixed with pure
linseed oil.

3. Joists secured to Sills and Floor beams with
3-304 wire nails at each intersection.

4. Floor, planking secured to Joists with 2- 604 wire
nails at each intersection and laid withk’open joints
5. Posts secured to Joists with two #" bolts

6. Railing » « Posts « 2- 204 wire nails
at each intersection.

7, Bragas secured to Pests and planking with
2-30%wire nails at each intersection.

8. Wheel guards secured to Planking with “x a2"
drift bolts spaced about 4’ apart, the drift bolt
holes being bored with aig auger bit.

9. Bridging secured to Jonsts with |- 20% wire nail
at each intersection.

10. Furring secured to-Joists with 1-40% wire nail
at each intersection. .

11, Bulkhead Timber 6x8" secured at top with
3-604wire nails.

12. Bulkhead Planks secured to Furing with 2-204
wire nails at each intersection. :

(3. Truss rods to be screwed up tightly to effect
slight camber in bridge.

a WIE

 

 

 

 

 

 

 

    

 

   

DRAWING NOB ¢
pt gies Shah tha ¢-
frp | 1 8 Arvels
(tino ge ERE Sf 0 A SAW PS RARER
cargoe~t ane EOC OOO OT
mnt ° * a - ee * 7 nto
is over atl Over holes Truss
DETAIL OF THRUST BEAM ods Diarmelerad
MATERIAL MEDIUM: STEEL
l 1H"
yo Spins i
£ * SECTION A-B 4c host \ |
i y 288 hubguard INS aS
Pe a a a as
Fnltxl9) 4 : Set a ——
PRE re u 1? Sf. ‘
Bxlenes 1 Tt ye tH
apr anc MT vabicamrap apm a RES

 

 

 

 

 

 

 

Iron Bri
Got. sive

DATA

beans Truss Rods

Thrust Beams
d jw.

Length Sti ze

we
Spe an Size | of.

 

U. & GEOLOGICAL SURVEY
CHARLES D. WALCOTT DIRECTOR

RECLAMATION
F.WO NEWELL CHIEF ENGINEER ALP, DAVIS.

SERVICE
ASSIGTANT CHIEF ENGINEER
K LAMATH

PROJECT CALIF-OREGON

EAST BRANCH CANAL AND NORTH AND SOUTH POE VALLEY LATERALS

BRIDGES SPANS 8 TO 30 FEET SPANS 30 TO 60 FEET
SPECIFICATIONS NO. 96

3.8. LIPPINCOTT SUPERVISING ENCINEER O.W. MURPHY PROJECT ENGINEER
T,H. WUMPHERYS ASSISTANT PROJECT ENGINEER

Sea UTING we aes

3. @. LIPPINCOTT LH. TAYLOR URE AY AND T. HW. HUMPHERYS

ACCESSION NO. 7908 DRAWING NO. & OF 8

MAY 1908

 

 
 

en roe mg

+ pepe

Leet Bee cm SOBRE ee

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 9 of 166

ADVERTISEMENT.

DEPARTMENT OF THE INTERIOR,
U. S. GEOLOGICAL SURVEY,
RECLAMATION SERVICE.

Washington, D. C., February 12, 1907.

Sealed proposals will be received at the office of the United States Reclamation Service, Portland,
Oregon, until 2 o’clock p. m., April 15, 1907, for the excavation of the Keno Canal, near Klamath Falls,
Klamath Project, Oregon-California, involving about 80,000 cubic yards of earth and rock excavation,

Plans, specifications and forms of proposal may be obtained by application to the Chief Engineer of

the United States Reclamation Service, Washington, 1). C., the Supervising Engineer, 307 Tilford Build-
ing, Portland, Oregon, or the Project Engineer, Klamath Falls, Oregon.

k. A. HITCHCOCK,
Secretary,

(5)

017326
 

ee Se ed

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 10 of 166
017327

NOTICE TO BIDDERS.

Contractors may submit proposals for a single schedule, any combination of schedules or all schedules
as they may desire.

Each proposal must be accompanied by a certified check, amounting to $1,000 for each and every
schedule, payable to the order of the Secretary of the Interior, as a guaranty that the bidder will, if suc-
cessful, promptly execute a satisfactory contract and furnish bond for the faithful performance of the work
as required by Paragraph 5 of the Specifications. Each proposal must also.be accompanied by the guaranty
of responsible sureties to furnish bond as required, if the proposal is accepted.

The proposal must be markt: “ Proposal for Excavation of Keno Canal, Klamath Project,” and
addrest: ‘United States Reclamation Service, Portland, Oregon.” The name of the bidder should be
written on the envelop enclosing the proposal. The address slip printed below may be used by the bidder if
desired.

(7)

United States Reclamation Service,
Portland, Oregon.

Proposal for excavation of Keno Canal,
Klamath Project.

From
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 11 of 166

 

 

017328
PROPOSAL: |
Under the Act of Congress approved June 17, 1902 (32 Star. L., 388).
%
For the Excavation of Keno Canal, near Klamath Falls, Klamath Proyeet, Oregon-California.
wee eee eo ee eee eee eee 1907
TO THE SECRETARY OF THE INTERIOR,
, Washington, D. C.
Sin: ‘Uhe undersigned propose _..to do alJ the work and furnish all the material, in accordance with
the advertisement and plans and specifications, for the excavation under schedules.............- .
of the Keno Canal, Klamath Project, and bind............ ne Ooo. .on the
acceptance of this proposal, to enter into and execute a contract, with necessary bond, of which this
proposal and the said advertisement and specifications shall be made a part, for the construction and
completion of said work and the supplying of said material at the prices and within the time named
respectively in the schedules and specifications hereto annext.
vee ne ete nee eee nee eee furthermore agree... that in case of .._........................ default in executing
such contract with necessary bond, the check accompanying this ‘proposal and the money paya able thereon
shalt be and remain the property of the United States. -
It is further understood that the bids are for material in place.
Signature...
e
r
&
CORPORATE SEAL.
Address. lan lnctete cece cece cee cee ceeeeee
a ee ene ene ee eee eee
- Names of individual members of firm:
-
&
§
t
i _
‘
;
i

«gener

Name of president of corporation:..

Name of secretary of corporation:

Corporation is organized under laws of the State of....

! | (9)

a teen aT
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 12 of 166 meer
. - 017329

GUARANTY OF BOND.

We agree to furnish bond for this bidder as required by these specifications and the regulations of
- the Department of the Interior in case contfact is awarded on the basis of this proposal.

Signature :.._

Address :...

SIQMALUTE De eee ee eee eee eres -.. [Seal]

(10) -
 

 

 

 

ee aes

; : / Ca . 19-041 a ee

* “Keno Canal Stations 6 fa +90. “

 

“Hem | Work or Material. a - Quantity and Prices © 0. Amount.
! | - : oe : 7, Pe
Excavation : - “ : ce LO, A
L.. 0 Class Lo... sere 95530 cubic yards at......sccsscessesscctenrene pees er cenetinansee seeneaeee sees nesaenes : /
/ | a fOr o
Steesaeeeaneae eres te caetecatecacecccsaerceseertansaee | Beas Oi 2E.. } per cubic yard... » 8. R982. se pe. a

2... Class 2...ccccc.c--. Ge900 cubic yards at. oc... cee cessenseeeeven es nian
: _ CRords) os :

v . y , co, . a
Bi Class 3. ceeceeeeees : 4,260 cubic yards at... 0c oP Te a :

| event vost ves veense soeeeesentners (8... AKL) pre cubic yard. - §. ib, are Oe 09. 1 W180, oO.

wo ere ee :

 

1 oahu sum ts 38 |

SCHEDULE 2. a 7.
Keno Canal—Stations A490 1942460. °°

 

 

 

. : op ve
Kem Work or Material, . Quantity and Price. : . . Amount,
| . | a
Excavation: bo vw . , so | oe yo

eae tA ROE FREER OST EER EREAE ESE FORE A STE EE CE OEDS RODE EMRE ee a tEs Eh REE ERD

“ri 3 7 .

i oe il $2, AS x per cubic yard... -sfhl22 oO g 13 38302 O°

4... Class Le ' 18,440 cubic yards at

ARERR CRRA EE DEERE OR EME a De REAR EER ES EEOC ECE REEASY

. nO ‘ ) per cubic yard... “Sf 719. oo Jo @ oF. 09

6... Class 3.00. 1,920 cubic yards at...........-+
; - “CWorda)| “Sy: os”

we eve wren cate ee wncennntn npebtaseconetatrcerernsesecs A acee@engesseceees J DCP CHDIC Par... DePRiad oh... 5-2. Fee

 

  
 
 

 

 

 
 

 

Kiem
No,

Work or Material.

 

 

 

 

 

Fass

 

8.

Deen!

Excavation:

Chass Leo. cccee

Class Devechecvsveee

Chass Boob cccesennes

 

wv
(Worda)

*

¥

5,130 cubic yards Basaran cioteasnea este Made SE ve natnnnernannhiSa
(Words) Lo

ata

*.

   

Serre Cetrtrrereer relic too or irs vo (4

 

i
i
\veasectantee eeeed

U

 

 

12,530 cubic VOCUS Atsassrveererecersennsseeces he. Were -

ees per cubic garde!

  
  
   
    

 

em

1
|
Wa. i

16...

t
f

lh...

| dae

Work or M aterial. |

 

Excavation :

Class Besestsecenes

~
Class 2.0. 20.e0eae:

Class 3.25 .cceesess

 

SCHEDULE 4 |
_ Keno Canal—Statiews 544-40 fe 64.

¢

 

Quantity and Prive,
650 cubic yards at esseesssensessvreseceyeres Mba MB vss snsscnaee
: : 4 CWeorda) ,

*

6

MWB Ns cette eeeoedis sage gesewe rere rT TS Tire rererr es

: ¥ ‘

, 4,656 cubic yards. at sis AE
(Words) _ /

i «
i
i

i

[ateceasenecneatsenentvensbensverssenssveastersenstestch Be ie $3). per + cubic yard...

e a

a
i

|

 

3, 740 cubic yards at srssent tena aapeemaes

  
 

sepenerei |

(a. 8), 289...) per cubic yard...

 

10,00 *

 

[2,4 60.0?

 

. i
i
: z
ent @. Bowes } per cubic yard oa F ,O¢
:
:
|
y
Totabnsereseeesseseeetnseeneeesesettustnabeenseeaseneneeesntengecsc s 5: 778 ; 0.
. :
: :
af.

 
 

 

Eb EIR Se tact gon ee
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 15 of 166

017332

FoRD4s . Conetructlows

SPECIFICATIONS.

GENERAL CONDITIONS.

1. Form of proposal and siguature.—The proposal must be made on the form provided for
that purpose and must be inclosed in a sealed envelop, markt and addrest as required in the notice to
bidders. The bidder must state in words and in figures the unil prices or the specific sums, as the case may
be, for which he proposes to supply the materials and perform the work required by the contract. Uf the
proposal is made by an individual it must be signed with the full name of the bidder, whose address must be
given; if it is made by a firm it must be signed withthe copartnership name by a member of the firm,
and the name and full address of each member must be given; and if it is made by a corporation it
must be signed by an officer in the corporate name, and the corporate seal must be attacht to such

' signature. No telegraphic proposal or telegraphic modification of proposal will be considered,

2, Proposa’.—Blank spaces in the proposal must be properly filled in, and the phraseology of the
proposal must not be changed. Additions must not be made to the items mentioned therein. Any
unauthorized conditions, limitations or provisos attacht to a proposal will be liable to render it informal
and naay cause its rejection. Alterations by erasure or inter!ineation must be explained or noted in the —
proposal over the signature of the bidder. When the unit price and the total amount named by a bidder
for any item.do not agree, it will be assumed that the error was made in computing the amount, and the
unit price alone will be considered as representing the bidder’s intention. 1f a bidder wishes to withdraw
his proposal he may do so before the expiration of the time during which proposals may be submitted,
without prejudice to himself, by communicating his purpose in writing to the officer who holds it. No
proposals received after said time will be considered. Bidders are invited to be present at the opening of
the proposals. The right is reserved to reject any or all proposals, to accept one part of a proposal and
reject the other, and to waive technical defects, as the interests of the United States may require.

3. Certified check.—Each bidder must submit with his proposal a certified check for the sum
stated in the notice to bidders, drawn to the order of the Secretary of the Interior. The proceeds of said
check shall become the property of the United States if, for any reason whatever, the bidder refuses to
execute the required contract and bond in case his proposal is accepted. Checks will be returned after
the approval of the contract and bond executed by the successful bidder or at the expiration of 45 days
from the date of opening of the proposals. ~*

4, The contract.—The bidder to whom award is made will be required to execute a written con-
tract with the United States and to furnish good and approved bond as herein specified, within ten days
after receiving such contract for execution. The contract shall be, in its general provisions, in the form
adopted by the Reclamation Service. This form may be examined at the offices of the Reclamation
Service, or copies will be furnisht, if desired, to parties proposing to bid. if the bidder to whom the
first award is made fails to enter into a contract as herein provided, the award may be annulled and the
contract let to the next most desirable bidder in the opinion of the Secretary of the Interior; and such
bidder shall fulfill every stipulation embraced herein as if he were-the original party to whom the award
was made. A copy of the advertisement, proposal, general conditions and detail specifications will be
attacht to and form part of the contract. A corporation to which a contract is awarded will be
required, before the contract is finally executed, to furnish certificate as to its corporate existence and
evidence that the officer signing the contract is duly, authorized to do so on behalf of the corporation.

5. Conéactcr’s boud.—The contractor shall furnish a bond in the sum of 20 per cent of the
estimated aggregate payments to be made under the contract, unless a different sum is specified in the
notice to bidders or proposal, conditioned upon the faithful performance by the contractor of all the
covenants, stipulations and agreements in the contract. If at any time during the continuance of the
contract the sureties, or any of them, shall die, or, in the opinion of the Secretary of the Interior, become

(13) ‘
or eee ay Stet

 

 

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 16 of 166

(14)

irresponsible, the Secretary shall have the right to require additional and sufficient sureties, which the
contractor shall furnish to the satisfaction of that officer within ten days after notice, and in default
thereof the contract may be suspended by the Secretary of the Interior and the work completed as pro-
vided in Paragraph 22.

6. Transfers.—Transfer of a contract or of any interest therein is prohibited by law.

7. Elght-hour laze, foreigu labor and convict labor.—I\n all construction work eight hours
shall constitute a day’s work, and no Mongolian labor shall be employed thereon. The importation of
foreigners and laborers under contract to perform labor in the United States or the Territories or the
District of Colurnbia is prohibited. (Sec. 3738, Rev. Stat., U. S.; act Aug. 1, 1892, 27 Stat. L., 340;
section 4, act June 17, 1902, 32 Stat. L.,.388; act Feb. 26, 1885, 23 Stat. L., 332; and act Feb. 23,
1887, 24 Stat. L., 414.) In the performance of this contract no persons shall be employed who are
undergoing sentences of imprisonment at hard labor that have been imposed by courts of the several
States, Territories or municipalities having criminal jurisdiction. (Executive order, May 18, 1905.)

8. Bnginecr.—The word ‘ engineer’ used in these specifications or in the contract, unless quali-
fied by the conrext, means the Chief Engineer of the Reclamation Service. He will be represented on
the work by assistants and inspectors with authority to act forhim and direct the work. Upon all ques-
tions concerning the execution of the work, the classification of material in accordance with the specifi-

cations and the determination of costs, the decision ot the chief engineer shall be binding on both

parties.
9. Coutractor.-~The word ‘‘contractor’’ used in these specifications or in the contract means

the person, firm or corporation with whom the contract is made by the United States. The contractor
shall give his personal attention to the faithful prosecution of the work and shall keep the same under
his personal control. During the absence of the contractor from the work his foreman or a designated
agent shall be held to represent him. When two or more contractors are engaged on work in the same
vicinity the engineer shall be authorized to direct the manner in which each shall conduct his work so far
as it affects other contractors. Instructions and information given by the engineer to the contractor’s
foreman or agent on the work shall be considered as having been given to the contractor himself.

10. Trensportation.-~The contractor shall afford opportunity to the engineer te obtain copies of
the expense bills for transportation charges on all machinery, materials and supplies shipt to or from
the project in connection with the work under this contract. The contracts between the United States
and the railroad companies concerning freight rates do not provide for any concessions in rates to con-
tractors, who will not therefore be entitled to claim any benefits under such contracts.

41. Local conditions.—Bidders must satisfy themselves as to all local conditions affecting the work,

- and no information derived from the maps, plans, specifications, profiles or drawings, or from the en-

gineer or his assistants, will in any way relieve the contractor from any risk or from fulfilling all the
terms of his contract. The accuracy of the interpretation of the facts disclosed by borings or other pre-
liminary investigations isnot guaranteed. Each bidder or his representative should visit the site of the work
and make himself familiar with local conditions; failure to do so when the intelligent preparation of bids

~ depends on a knowledge of local conditions may be considered sufficient cause for rejecting a proposal.

12. Mortgaging of plant, etc.-The contractor shall not under any circumstances give or ex-
ecute any mortgage, deed of trust or other conveyance or instrument of any description, affecting or in-
tended to affect his right, title, interest or property in or to any plant, machinery, tools, appliances,
supplies, materials or animals that may at any time be used in the prosecution of this contract.

43. Mamages.—The contractor will be held responsible for and required to make good, at his
own expense, any and all damages, of whatsoever nature, to persons or property caused by carelessness,
neglect or want of due precaution on the part of the contractor, his agents or employes. He must not
allow any of his agents or employes to trespass upon premises or lands in the vicinity of the works. He
must discharge, at the request of the engineer; anyone in his employ who violates these requirements.

14. Stecifications and drawings.—The contractor shall keep on the work a copy of the speci-
fications and drawings, and access thereto shall at all times be accorded to, the engineer. Any drawings
or plans that may be listed in the detail specifications shall, together with such detail specifications, be
regarded as forming part hereof and of the contract. Anything mentioned in the specifications and not

017333

 
a

Case 3:19-cv-04405:WHO Document 451 Filed 02/21/20 Page 17 of 166

(15)

shown in the drawings, or shown in the drawings and not mentioned in the specifications, must be done
as tho shown or mentioned in both. The engineer will furnish from time to time such detail draw-
ings, plans, profiles and information as he may consider necessary for the contractor’s guidance.

15. Axperience.— Bidders must, if required, present satisfactory evidence that they have keen reg-
ularly engaged in the business of constructing such work as they propose to execute and that they are
fully prepared with the necessary capital, machinery and material to begin the work promptly and to
conduct it a8 required by the specifications.

16, Character of workmen —The contractor shall discharge from his service when required by

the engineer any disorderly, dangerous, insuberdinate or incompetent person employed on or in the vi-

cinity of the works under construction by the United States. None but skilled foremen and workmen
shali be employed on work requiring special qualifications.

17. Staking out work.—The work to be done will be staked out for the contractor, who shall pro-.

vide such material and give such assistance as may be required by the engineer.

18. Methods and atphances.—The methods and appliances adopted by the contractor must be
such as will secure a satisfactory quality of work and will enable him to complete the work ‘in the time
agreed upon. If at any time such methods and appliances appear inadequate, the engineer may order
the contractor to improve their character or increase their efficiency, and the contractor must conform te
such order; but the failure of the engineer to order such improvement of methods or increase of efficiency
will not relieve the contractor from his obligations to perform good work and to finish it in the time
agreed upon.

19. Samples or specimens.——The contractor shall submit samples or specimens of any or all ma-
terials proposed to be used in the work if required to do so by the engineer.

20. Material and zorkimeans/ip.— All materials must be of the specified quality and fully equal
to approved samples when samples are required. All work must: be done and completed in a thoro
workmanlike manner by mechanics skilled in their various trades, notwithstanding any omission from
the specifications or drawings. All materials furnisht and all work done must be satisfactory to the en-
gineer and will be subject to rigid inspection, and if not in accordance with the specifications, in the
opinion of the engineer, shall be made to conform thereto. Unsatisfactory material will be rejected and,
if so ordered by the engineer, shall be immediately removed from the vicinity of the work at the
cost of the contractor. .

* 21. Peluys. The contractor shall not be entitled to any compensation fur delays or hindrances to
the work, except that if, in the judgment of the engineer, direct and unavoidable extra cost to the con-
tractor of any part of the work covered by these specifications is caused by the failure of the United
States to provide right of way or material, then upon the presentation of a written claim by the con-
tractor not later than 30 days after the close of the month during which such extra cost is claimed to
have been incurred, such claim, if found correct by the engineer, will be approved. Extension of time
will be allowed for unavoidable delays that may result from unforseen causes that, in the opinion of the
engineer, approved by the Secretary of the Interior, are undoubtedly beyond the control of the con-

- tractor. if the work is delayed by specific orders to stop work given by the Secretary of the Interior or

by the engineer, or if any delay or hindrance is caused by their failure to provide material sufficient to

_catry on the work, or to provide necessary right of way, or on account of extra work duly ordered,

then such delay will entitle the contractor to an extension of time equivalent to the time fost by such
delay, provided the contractor shall have submitted to the engineer written claim within thirty days
from the cause thereof. Any extension of time, however, shall not release the sureties from their obii-
gations, which shall remain in full force and effect until the discharge of the contract: Any application
for an extension of time must be accompanied by the formal consent of the sureties thereto, and such
application must be submitted in proper form in time for the full consideration and the approval thereof
before the extension is to take effect,

22. Suspeusion of contract.—Should the contractor fail to begin the work within the tinte
required, or fail to begin the delivery of ntaterial as provided in the contract, or fail to prosecute the work
ar delivery in such a manner as to insure a full compliance with the contract within the time limit, or ii

017334
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 “Page 18 of 16

(16)

at any time the contractor is not properly carrying out the provisions of his contract in their true intent
and meaning, notice thereof in writing will be served upon him; and, should he neglect or refuse to pro-
vide means for a satisfactory compliance with the contract within the time specified in such notice, the
Secretary of the Interior in any such case shall have the power to suspend the operation of the contract.
Upon such suspension the Secretary of the Interior may take possession of all machinery, tools, appliances,
animals, materials and supplies of any kind employed or used on any of the works to be con-
structed under the contract or that have been shipt or delivered by or on account of the contractor for
use in connection with the work, and he may use the same for the completion of the work either di-
rectly by the United States or by other parties for it; or the Secretary of the Interior may employ other
parties to carry the contract to completion, subsiitute other machinery or materials, purchase the mater-
ial contracted for in such manner as he may deem proper, or hire such force and buy such machinery,
tools, appliances, materials, supplies and animals at the contractor’s expense a5 may be necessary for
the proper conduct of the work and for the completion thereof. Amy excess of cost arising. therefrom
over and. above the contract price will be charged against the contractor and his sureties, who shall be
liable therefor. In the determination of the question whether there has been such noncompliance with
the contract as lo warrant the suspension thereof, the decision of the Secretary of the Interior shall be
binding on both parties. . .

23, Climatic conditious.~~The engineer may order the contractor to suspend any work that may
be damaged by inclemency of the weather or other climatic conditions, and due extension of time will be
nade to the contractor for the time actually lost by him on account of such suspension.

24. Quantities and unet prices.~—~The quantities noted in the schedule or proposal are approximations
given for the purpose of comparing bids, and no claim shall be made against the United States on
account of any excess or deficiency in the same, absolute or” relative. Payment at the prices agreed
upon will be in full for the completed work and will cover all materials, supplies, labor, tools, ma-
chinery and other expenditures of whatsoever nature incident to satisfactory compliance with the contract.

25. Changes in quautities.—The Secrétary of the Interior reserves the right to make such
changes in the quantities of work or material as may be deemed advisabie, without notice to the surety
or sureties on the bond given to secure compliance with the contract, by adding thereto or deducting

therefrom at the unit prices of the contract. These changes will include modifications of shapes and
dimensions of canals, dams andstructures of whatsoever nature, varticularly foundation work, to suil con-
_ ditions disclosed as the work progresses. Should any change be made in a particular piece of work after
it has been commenced, so that the contractor is put to extra expense, the engineer will make reasonable
allowance therefor, which action shall be binding on both parties. Extra work or material shall be
charged for as hereinafter provided.

26. Extra work or matertal.—\n connection with the work covered by this contract the engineer
may order work of a character not covered by the contract or material for which no. price is named
in the contract. Such work or material will be classed as extra work and will be ordered in writing.
No extra work will be paid for unless ordered in writing. Extra work will be charged for at actual neces-
sary cost, as determined by the engineer, plus 15 per cent for profit, superintendence and general ex-
penses. The actual necessary cost will include all expenditures for materials, labor and supplies furnisht
by the contractor, but will not include any allowance for the use of tools or machinery, oftice expenses,
general sup2rintendence or other general expenses. At the end of each month the contractor shail pre-

“sent his claims in writing for any extra work or extra material furnisht or delivered. The contractor
shall, when requested by the engineer, furnish itemized statements of the cost of the work ordered, and
give the engineer access. to accounts, bills and vouchers relating thereto.

27. Changes at coiutractor’s reguest.~-Should the contractor, by reason of conditions developing
during the progress of the work, find it impracticable to comply strictly with the specifications, and apply
in writing for a modification of structural requirements or of methods of work, such change may be au-
therized by the engineer provided it is not detrimental to the work and is without additional cost io the
United States.

28, faspection af work.—The engineers and inspectors appointed by the Secretary of the Interior
shall at all Gises have the right to inspect the work and miaterials. The contractor shall furnish such

6 .
017335

 

 

 

 

lps ADR, ae inde Da aise on eam

* lp aft: empath = *
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 19 of 166

017336

a7

persons reasonable facilities for obtaining such information as they desire respecting the progress and
manner of the work and the character of the material, including all information necessary to determine
the cost of the work, such as the number of men employed, their pay, the time during which they
worked on the various classes of construction, etc. He shall when required furnish the engineer and
his assistants meals and camp accommodations at. reasonable prices .at any camp under his control.
Whenever the contractor shall be permitted or directed - to perform night work or to vary the period
during which work i is carried on each day, he shall give due notice to the engineer so that proper inspec- |
tion may be provided for. Such work shall be done under regulations to be furnisht in writing by the
engineer, and no extra compensation shall be allowed therefor.

29. Removal af defective work.~The contractor shall remove and rebuild ; at his own expense
any part of the work that has been improperly executed, even tho such work has already
been included in the monthly estimates. If the contractor refuses or neglects to replace such defective
work, it may be replaced by the United States at the contractor’s expense.

30. Protection of work and cleaning up.-~The contractor will be held responsible for any ma-

terial furnisht to him and for the care of all work until final completion and acceptance, and he will be

required to make good at his own cost any damage or injury it may sustain from any cause. He
shall take all risks from floods and casualties of every description and make no charge for detention from
such causes. He may, however, be allowed a reasonable extension of time on account of such detention,
as provided herein. Rubbish, unused material and false work must be removed from the vicinity of the
completed work.

34. Errors and ountssons. —The contractor will not be allowed to take advantage of any error or
omission in these specifi cations. Full instructions will always be given when such error or omission is

discovered. .
33.. Rouds aud _fences.——All roads crossing the work and subject to interference therefrom must be

-kept open during the progress of the work, and all fences crossing the work must be kept up by the

contractor until) the work is finisht.

33. Bench marks, stakes, etc.—A\) bench marks and all witness, side-slope and other survey
stakes must be carefully preserved by the contractor, and in case of their destruction or removal by him
or any of his employes, such stakes will be replaced by the engineer at the contractor’s expense.

(34. Right of way~--The right of way for the works to be constructed and for all necessary
borrow pits, channels, spoil banks, ditches, roads, etc., will be provided by the United States.

35. Sunrketion.—The chief engineer may establish sanitary and police rules and regulations for all
forces employed under this contract; and should the contractor fail to enforce these rules the engineer
may enforce them and assess against the contractor the cost thereof, which will be deducted from any

‘sum due on the contract.

36. futoxicunis.—~The use or sale of intoxicating liquor is absolutely prohibited on the work except
under the direction and supervision of the engineer or His. agent and then only for medicinal purposes.

37. Contrectors Ananciad obligations.—The contractor shall promptly make payment to all
persons supplying labor and materials in the prosecution of the work, and a condition to this effect shall

‘be incorporated:-in the bond to be given by the. contractor, in pursuance of the act of Congress ap-

proved February 24, 1905, (33 Stat. L., 844), and acts amendatory thereof. The contractor shall make
such financial arrangements that his employes will not be subject to toss in securing their pay.
 

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 20 of 166
, . , , "017337

DETAIL SPECIFICATIONS.
GENERAL PROVISIONS.

38.0 The reguirement.-—It is required that there be constructed and completed in accordance with these
specifications and the drawings hereinafter listed the Keno Canal, near Klamath Falls, Klamath project,
Oregon-California. ,

39, List of drawings :

No. 1 (9132). General map.
Mo. 2 (9131). Profile and cross sectoins. .

40. Time of beginning and completing tvork.—The contractor shall commence the work within thirty
days after the signing of the contract by the Secretary of the Interior and shal] thereafter prosecute the
work with a force adequate in the opinion of the engineer to complete all work under the contract on or
before November 15, 1907. All work under this contract shall be completed on of before November 15, 1907.

41. Fatlure to complete work in time agreed upow-—Should the contractor fail to complete the work
required under any schedule within the time agreed upon or within such extra time as may have been
allowed for delays by formal extensions granted by the Secretary of the Interior, a deduction of $10 will
be made for each and every day that the work under said schedule remains uncompleted. ‘ The said
amount is hereby agreed upon as liquidated damages for the loss to the United States on account of the
employment of engineers, inspectors, and other employes after the expiration of the time for completion,
including all disbursements on the engineering account properly chargeable thereto, and the value of the
operation of the irrigation works dependent thereon, and will be deducted from any money due the con-
tractor under his contract, and the contractor and his sureties shall be liable for any excess.

42.  Payments.-—~Progress payments will be made to the contractor upon the certification of the
chief engineer of payment due. At the end of each calendar month the engineer will make an approxi~
mate measurement of all che work done and the material delivered up to that date, and an estimate of the
value of the same on the basis of the prices agreed upon in thecontract. A deduction of 10 per cent will
be made from this estimated amount, and from the balance will be deducted the amount of al! previous
payments. The remainder will be paid tothe contractor upon the approval of the accounts. The 10 per

‘cent so deducted will be retained by the United States until the work shall have been completed
to the entire satisfaction of the chief engineer, whereupon the same will become due and payable, In case
of default of the contractor, said 10 per cent shall be and become the sole and absolute property of the
United States. ‘When the terms of the contract shall have been fully complied with to the satisfaction
of the chief engineer, and when a release of all claims against the United States on account of the con-
tract shal] have been executed by the contractor, final payment of the balance due will be made.

43. Test pits.——The Moore Brothers’ old canal along a portion of the route and test pits sunk along
the line of the proposed canal offer opportunities for the contractor to inspect the character of the material
to be excavated. The United States, however, does not guarantee that the material shown at these points
is a true indication of the character of all of the material that will be encountered.

EXCAVATION.

44. Description.—Under the head of excavation will be included all work of making excavations
and embankments required for the canal, as shown in the drawings. The price bid for excavation shall
cover the clearing, grubbing and plowing under embankments and all other work, that may arise,
necessary to maintain the excavations and embankments in good order during construction.

(18)
FU2UISALXY

 

 

 

 

 

FUSE

 

 

 

 

 

 

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 21 of 166
017338

a ee eee ee

"Section C C. -

 

 

 

Lower Site Bar.
Sechion DL)

 

 

 

Department of the Waferior.
United Stales Heclamation Service,

© FH Newe/!, Director — AP. Oartas, hey Logiiecr - . 1.

KLAMATH PROJECT. OREGON: CALIFORWIAY

KENO CANAL HEADGATES.

_ OC Kenny Supervising Lngineer._ E.GHopson, Best Sup Lage
OY Murphy, Project Frigimmpr

 

 *evised Flav, Supervising Engineers OFF 168. Portland Or. -€.
| (+ Mle F- (907. - LSA ke 1-10 - CE

Siyoeavisiy Mie Mo bl e7

 

giant

 

at Pag si :

ity

apa

 

 

+ . - a So “ > Shae te . Criss
ee LOI . . a eo) Oar me eee
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 22 of 166

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

017339

Tt | | TE
ce (. —H-€) wll
ftrish Si ht ~ - / a nt
= SSeS Pai ereO
. yb SR] “® LLL
x th . ee ath ne mag
adil HP RS i Seale 3%/' 4
; m i a oN | ¥
! qe) she ls Fi
Y © yes IN |
rot od i : - ¢
_ 1} |= |
eels . iT | -
EY lee
AD Hee |
Ov fie |
fo. Buide he Bothom Nagle | A
z'1! Hye
| Hib iL tH :
4 Hh
| | :
| Ho a
t BR ne ot : Vy bo stog BS
AG EX ~ > Hy
cette ft fe a yp gt. ks" I, ‘ 7
Pa
~ “ Zs, [ cr eG oy I Teed
BB nm phe oe es ap i 4 G/F" ol
Boi OS TIO OTE pePARTMENT OF THE INTERIOR
| ~» jes UNITED STATES RECLAMATION SERVICE
not turned! SSeS F.H Newell, Director A.P. Davis, Chief Engineer
| ge sks ALAMATH PROJECT OREGON
88... BS * KENO_ CANAL :

 

 

 

 

 

 

 

Sito37

Turnout and Penstock
_ fOr Governim ent Power Plant. -

IC denny, Super visiAg Engineer |
L£GHopson, Ass(stant Supervis1rg Engineer
OWMurphy. Fresect Engi @ef
Oe eve by L fat fy

Traced LY On, Cr Portland, Oregon, Sune 1909"

Saperristiig Ofte oe. (x ES

I2=2Ol3BS 4] . BRE

oy ag:

 

 

 

 

 

 

 

 
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 23 of 166

 

   

   

   
   

 

 

 

 

 

  

017340
Fea : goo a 7
a “ i . _ &
y- 0: “t -
= £6 On] * 5 + bGpbars .
= Sat A  yertical, re toAs
SX ee Oi + F (079: 16 CEM,
ote x ._ oA wy
oS ° i “ LA Ye 8 . : at ie? tee

| yA ~ g tent bars) “opt MRS oy

vor) TArOugh sabes “gir 9 .: “Nyc a

{ : 2 A oles Ut Ades Lh BCA amp

! - — 47% beams A521 2 ‘Yong

. | 2 -S4LE NLL ;

L—"g"-i- -~g"4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

» Derai! of Pier. Heads.

Ocale A ms

 

5 seh
62 centers

 

 

DEPARTMENT OF THE INTERIOR —
UNITED STATES RECLAMATION SERV,

FH Newell, Director AF Oavis, Chief Eng,
' Klamath Project, Oreaon-Cati fornia.
HEADWORKS FOR KEN@. CANAL.
OC Henny, Supervising Engineer £&.G.Arapson Asst sup
D WMur phy, Project Engineer
Portland, Ores pon Yune 1GO7

DOWN by ROAD EA pt LC . ;
laced by SUYDErviStNg Office No. ,

/2-20/-3f
 

‘Specifications No. 150

 

 

DEPARTMENT OF THE INTERIOR
UNITED STATES RECLAMATION SERVICE

- ADVERTISEMENT, PROPOSAL AND
| SPECIFICATIONS

KLAMATH PROJECT, OREGON-CALIFORNIA

SOUTH BRANCH CANAL

 

 
)

Case 3:19-cv-04405-WHO

CONTENTS.

Advertisement.
Notice to bidders.

Proposal:

Guaranty of bond.

Schedules,
Specifications:

General conditions:

1.
. Proposal.
. Certified check.

NANA wD

. Eight hour law,

Form of proposal and signature.

The contract.

Contractor’s bond.

Transfers.

foreign labor and
convict labor.

. Engineer.

. Contractor.
10.
It.
12,
13.
14.
15,
16.
17.
18.
19.
20.
ai.
22.
23.
24,
25.
20.
27.
28.
20.
30.

Transportation.

Local conditions.
Mortgaging plant, etc.
Specifications and drawings.
Experience.

Damages.

Character of workmen.
Staking out work.

Methods and appliances.
Samples or specimens.
Material and workmanship.
Delays.

Suspension of contract.
Climatic conditions.
Quantities and unit prices.
Changes in quantities.

Extra work or material.
Changes at contractor’s request.
Inspection of work.
Removal of defective work.
Protection of work and cleaning up.

 

(3)

Document 451 Filed 02/21/20 Page 25 of 166

017342

Specifications—continued.
al.
32.
33.
34.
35.
36.
37.
Detail specifications:
General provisions:
38.
39.
40.
41.

42.
. Complaints.

. Test pits.

. Canal sections,

. Overhaul.

. Borrow pits.

. Drainage and irrigation.

49

Errors and omissions.

Roads and fences.

Bench marks and survey stakes.
Right of way.

Sanitation,

Intexicants.

Contractor’s financial obligations.

The requirement.

List of drawings.

Beginning and completion of work.

Failure to complete work in time
agreed upon.

Progress, estimates and payments.

Access to work.

Schedules 1 and 3.
50.
51.
52.
53-
54.
55.

56

Description.

Classification,

Preparation of surface.
Formation of embankments.
Disposal of excess material.
Blasting. ,

Excavation in rock.

Schedule 2.
57-
58.
59.
60.
61.
62,

Description,

Classification.

Preparation of surface.
Formation of embankments.
Water supply.

Alternate method of construction.
oN

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 26 of 166

ADVERTISEMENT.

DEPARTMENT OF THE IwTEeRIon
DNITED STATES RECLAMATION SERVICE

Washington, D. C., Feb. 1, 1908.

Sealed proposals will be received at the office of the United States Reclamation Service,
Portland, Oregon, until 2 o’clock, p.m. April 1, 1908, for the construction of the South
Branch Canal, located about ten miles southeast of Klamath Falls, Oregon, Klamath project,
Oregon-California. This work consists of the construction of about 514 miles of canal,
involving the excavating and embanking of about 300,000 cubic yards of material, mainly
earth.

For particulars address the United States Reclamation Service, Washington, D. C., 307
Tilford Building, Portland, Oregon, or Klamath Falls, Oregon.

James RupowrH Garren,
Secretary.

(5)

017343

ied

sep my
pew ween ite Pee

os ee ep
$ pe

Pe a Ne

A ae Ean te

PT ae ee

LE PRE CR EEE RR

Jes eyo

Mg ta

Mee Spt me
”

Case 3:19-cv-04405-WHO. .Bocument.451. Filed 02/21/20 Page 27 of 166 _

017344

NOTICE TO BIDDERS.

Bidders may submit proposals for a single schedule, any combination of schedules, or all
schedules, as they may desire.

Each proposal must be accompanied by a certified check amounting to $400 for each of
schedules 1 and 3 and $900 for schedule 2, payable to the order of the Secretary of the
Interior, as a guaranty that the bidder will, if successful, promptly execute a satisfactory
contract and furnish bond for the faithful performance of the work as required by Paragraph
5 of the Specifications. Each proposal must also be accompanied by the guaranty of
responsible sureties to furnish bond as required, if the proposal is accepted.

The proposal must be markt “Proposal for Construction of South Branch Canal, Kla-
math Project,” and addrest “United States Reclamation Service, Portland, Oregon.” The
name of the bidder should be written on the envelop enclosing the proposal. The address
slip printed below may be used by the bidder, if desired.

(7)

ee

United States Reclamation Service,

Portland,
Oregon.
4
Me

AB annem

-~- ©ase 3:19-Cv-04405-WHO _Document 451 Filed 02/21/20 Page 28 of 166

Roo

017345 ~

PROPOSAL.

Under the Act of Congress approved June 17, 1902 (32 Stat. L., 388).

For construction of South Branch Canal, about 10 miles southeast of Klamath Falls, Kla-
math Project, Oregon-California.

To rue SEcRETARY OF THE INTERIOR,
Washington, D.C.
SIR:

The undersigned propose...to do all the work and furnish all the material, in accord-
ance with the advertisement and plans and specifications, for the construction of the South
Branch Canal, Klamath project, and bind.................. , on the acceptance of this pro-
posal, to enter into and execute a contract with necessary bond, of which this proposal and
the said advertisement and specifications shall be a part, for the construction and completion
of said work and the supplying of said material at the prices and within the time named
respectively in the schedule and specifications hereto annext.

ence ee eben eee eee eee nee es furthermore agree that, in case of..................default
in executing such contract with necessary bond, the check accompanying this proposal and
the money payable thereon shall be and remain the property of the United States.

It is further understood that the bids are for material in place.

SUPMAtUTe 6. ee eee tee eee eee
CORPORATE SEAL.

Address 1.0.0... ccc cc ccc e cece reece eeraees

Names of individual members of firm: ............: bcc eccevebsteusreueeueneuees

ee ey

Name of president of corporation........0.000.00 0.00 cc cece ccc eet eee n tnt ee ees
Name of secretary of corporation........... 0.0.0 c ccc eee eee ee teen ene n tee eenernees

Corporation is organized under laws of the State of

(9)
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 29 of 166
weeyes oT ~ 017346 ~ -.

GUARANTY OF BOND,

We agree to furnish bond for this bidder as required by these specifications and the regu-
lations of the Department of the Interior in case contract is awarded on the basis of this
proposal,

Signature, ...... 0... cece cece eee ee aes [szaL]
Address.......... ene ere eee e nent en nees . é
(10)
a agit A ae. Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 30 of 166

 

 

 

 

 

 

~- 017347
= oo 11
SCHEDULE 1.
Excavation for Canal, from Station 497 to Station 560.
a Wark or Material. Quantity and Price. Amount
Excavation :
1... Class L......eesese, 38,160 cubic yards at........cccsccscsnssceeccoeeeesseeenet capenwseeorensees seeesenepens
(Words)
C ce senagecsceeseetetuveeeucereusesteuenss (Gorcceseesccnneeneensenne ) per cubic yard...... Ba cccsecenecessceseces
2... Class 2.0.0... 12,000 cubic yards at.....scsscccccousscecsnssseeeesesecenac Seuenaeeeececcecaeeanesessnsees
(Words)
C seneansececevsn sees iseneneres teceorseers (Biv ccscccscsccnseeanseene ) per cubic yard...... Goo eccccecccecesseenee
3 Class 3... .ce0 5,000 cubic yards at.....cccccsceceneecsesecasessseacseuevenecessseersescecssseus eoteenes
(Words)
veneaaeueeetennecouenseaseegavasasauevanes (Birseccvsccesceesserreeee) par Cubic yard.c] Goo. cc csscecesers
Total. 0.00... ccesevccececssecssstascereresscevesseesessaseee+ssnessesseceteresauuse Gon. cccevesacceceseece
Neer
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 31 of 166
. oe ; - 017348 ~ >

12

SCHEDULE 2.
Embankment for Canal, from Station 603 to Station 675.

 

 

Hem Work or Material. Quantity and Price. Amount.
Embankment:
4 Class A sssseccees 72,280 cubic yards at....scsceccssccecss sesneeeseraneesatgasscesscooseanseenaeereveterengy
(Words)
seeendensetsaeebensuessoees ee weneareetentereanensess (B.icsereesosecerees} per Cubic yard...) Bioscccsssscceee os e
5 Class Bo... usec 104,580 Cubic yards ate. ccccsecssewsevoos seccseaeseceueeecsaaacussepeseoseereseeraeners
Words)
ceneuenenenesnessuanosoreesssns en entesessneesanenanaes (B........050200.) per cubic yard...| B........s00 sere
Total. .....ccccssecnsenccnees seco aeonencccsconerccoeeeaees eee seete ee nceeseaeeesteneas Beccceeeccnsseneemnene

 

 

 

 
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 32 of 166
017349 «

il * . oe

13

SCHEDULE 3.

Excavation for Canal, fram Station 675 to Syarign 830.

 

 

 

 

 

 

 

 

 

 

 

Kea | Work or Material, Quantity and Price. Amount.
Excavation :
6... Class 1.0.0.0... 65,880 cubic yards at.cc.sescecceseseceseccce nee eewerecceteeens sper ss beeeteua ese pneeeneeee
| (Words)
C (Beier eerees } per cubic yard...) Q.ccceecsseceee
[ 7 Class 2. 4,000 cubic yards at....... ce cea seca cease eed conn esen sb ARASs ODMR GeEAG ALO Neo ep Eons
(Words)
C week enna ee shee eee tes e One bya tte HE EE RS eRG ECA ne ea eES (Bicecceceecseenseee ) per cuble yard.) $cc eeeaes
Class 3...::cecs00) TOG cubic yards ate... ccccsseecccseeccsececsneeee cn ee neon Onan es eens bbe Oe be Le eee ee ree
(Words)
(Beecceccceeraseecee ) per cubic yard Gio cececcenevatvenwees
nee” Total. ccc nec ceer ce cere eet e cenit eben vendre er eyenebtsb cnet sesenegeees Bis csecensrerveanrenes
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 33 of 16

war

7-294, Construction.

SPECIFICATIONS.

GENERAL CONDITIONS.

1. Form of proposal and signature-—The proposal shall be made on the form pro-
vided therefor and shall be inclosed in a sealed envelop markt and addrest as required
in the notice to bidders. The bidder shall state in words and in figures the unit prices
or the specific sums, as the case may be, for which he proposes to supply the material
and perform the work required by these specifications. If the proposal is made by an
individual it shall be signed with his full name, and his address shall be given; if it is
made by a firm it shall be signed with the copartnership name by a member of the firm,
and the name and full address of each member shall be given; and if it is made by a
corporation it shall be signed by an officer <vith the corporate name attested by the
corporate seal. No telegraphic proposal or telegraphic modification of proposal will be
considered.

2. Proposal.—Blank spaces in the proposal shall be properly filled in, the phrase-
ology of the proposal should not be changed, and no additions should be made to the
items mentioned therein. Unauthorized conditions, limitations or provisos attacht to a
proposal will render it informal and may cause its rejection. Alterations by erasure
or interlineation shall be explained or noted in the proposal over the signature of the
bidder. If the unit price and the total amount named by a bidder for any item do not
agree, the unit price alone will be considered as representing the bidder’s intention. A
bidder may withdraw his proposal before the expiration of the time during which pro-
posals may be submitted, without prejudice to himself, by submitting a written request
for its withdrawal to the officer who holds it. No proposals received after said time
will be considered. Bidders are invited to be present at the opening of proposals. The
right is reserved to reject any or all proposals, to accept one part of a proposal and
reject the other, and to waive technical defects, as the interests of the United States
may require.

8. Certified clheek.-EKach bidder shall submit with his proposal a certified check for
the sum stated in the notice to bidders, drawn to the order of the Secretary of the
Interior, hereinafter styled Secretary. The proceeds of said check shall become the prop-
erty of the United States if the bidder fails or refuses to execute the required contract
and bond within the time specified in Paragraph 4 in case his proposal is accepted.
The check of the successful bidder will be returned after the execution of his contract and
the approval of his bond by the Director ef the Reclamation Service, hereinafter styled
Director, and those of the other bidders will be returned at the expiration of forty-five
days from the date of opening proposals.

4. The contract—The bidder to whom award is made shall execute a written con-
tract with the United States and furnish good and approved bend within fifteen days after
receiving them for execution. The contract shall be in the form adopted by the Recla-

6
017350 —

mation Service. This form may be examined at the offices of the Reclamation Service, .

or copies will be furnisht, on request, to parties proposing to bid, If the bidder to

mat
Pn wtf

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 34 of 166

15

whom an award is made fails to enter into a contract as herein provided, the award
will be annulled and an award may be made to the next most desirable bidder in the
opinion of the Secretary; and such bidder shall fulfil every stipulation embraced herein
as if he were the original party to whom an award was made. The advertisement,
proposal, general conditions and detail specifications will be incorporated in the con-
tract. A corporation to which an award is made will be required, before the contract
is finally executed, to furnish certificate of its corporate existence and evidence that the
officer signing the contract is duly authorized to do so.

5. Contractor's bond,—Unless another sum is specified in the notice to bidders or
the proposal, the contractor shall furnish bond in the sum of twenty per cent of the
estimated aggregate payments to be made under the contract, conditioned upon faith-
ful performance by the contractor of all covenants and stipulations in the contract. If
during the continuance of the contract any of the sureties die, or, in the opinion of the
Director, are irresponsible, the Director may require additional sufficient sureties,
which the contractor shall furnish to the satisfaction of that officer within ten days
after notice, and in default thereof the contract may be suspended by the Director and
the work completed as provided in Paragraph 22.

6. Transfers.—Transfer of a contract or of any interest therein is prohibited by
law.

7. Hight-hour law, foreign labor and convict labor.—tIn all construction work eight
hours shall constitute a day’s work and no Mongolian labor shall be employed thereon.
The importation of foreigners and laborers under contract to perform labor in the
United States or the Territories or the District of Columbia is prohibited. (Sec. 3738,
Rev. Stat., U.S., Acts: Aug. 1, 1892, 27 Stat. L., 340; June 17, 1902, section 4, 32 Stat.
L., 888: Feb. 26, 1885, 28 Stat. L., 832: and Feb. 23, 1887, 24 Stat. L., 414.) In the
performance of this contract no persons shall be employed who are undergoing sen-
tences of imprisonment at hard labor imposed by courts of the several States, Territo-
ries or municipalities having criminal jurisdiction. (Executive order, May 18, 1905.)

8. Engineer.—The word “engineer” used in these specifications or in the contract,
unless qualified by the context, means the Chief Engineer of the Reclamation Service.
He will be represented on the work by assistants and inspectors authorized to act for
him and direct the work. On all questions concerning the execution of the work, the
classification of material and the determination of cost, the decision of the chief engi-
neer shall bind both parties,

9. Contractor—The word “contractor” used in these specifications or in the con-
tract means the person, firm or corporation with whom the contract ig made by the
United States. The contractor shall give his personal attention to the faithful prosecu- |
tion of the work and shall keep it under his personal control, and in his absence his
foreman or a designated agent shall represent him. Instructions and information
given by the engineer to the contractor’s foreman or agent on the work shall be con-
sidered as having been given to the contractor. When two or more contractors are
engaged on work in the same vicinity the engineer shall be authorized to direct the
manner in which each shall conduct his work so far as it affects other contractors.

10. Transportation.—-The contractor shall furnish the engineer copies of expense
bills for transportation charges on all machinery, materials and supplies shipt to or
from the project in connection with the work under this contract. The contracts be-

017351
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 35 of 166

Phe . 017352.

16

tween the United States and the railroad companies concerning freight rates do not
provide for any concessions in rates to contractors, who will not therefore be entitled
to claim any benefits under such contracts.

11, Local conditions.—-Bidders shall satisfy themselves as to local conditiong affect.
ing the work, and no information derived from the maps, plans, specifications, profiles
or drawings, or from the engineer or his assistants, will relieve the contractor from
any risk or from fulfilling all of the terms of his contract. The accuracy of the inter.
pretation of the facts disclosed by borings or other preliminary investigations is not
guaranteed. Each bidder or his representative should visit the site of the work and
familiarize himself with local conditions; failure to do so when intelligent preparation
of bids depends on a knowledge of local conditions may be considered sufficient cause
for rejecting a proposal. ‘

12. Mortgaging plant, etc.—The contractor shall not give or execute any mortgage,
deed of trust or other conveyance affecting his right, title, interest or property in or
to any plant, machinery, tools, appliances, supplies, materials or animals that may at

any time be used in the prosecution of this contract.

13. Specifications and drawings.—-The contractor shall keep on the work a copy of
the specifications and drawings, and shall at all times give the engineer access thereto.
Any drawings or plans listed in the detail specifications shall be regarded as part
thereof and of the contract. Anything mentioned in these specifications and not shown
in the drawings, or shown in the drawings and not mentioned in these specifications,
shall be done as tho shown or mentioned in both. The engineer will furnish from time
to time such detail drawings, plans, profiles and information as he may consider neces-
sary for the contractor’s guidance.

14. Experience.—Bidders shall, if required, present satisfactory evidence that they
have been regularly engaged in constructing such work as they propose to execute and
that they are fully prepared with necessary capital, machinery and material to begin
the work promptly and to conduct it as required by these specifications.

15. Damages.—-The contractor will be held for, and required to make good, at his
own expense, all damage to person or property caused by carelessness or neglect on the
part of the contractor, his agents or emptoyes.

16. Character of workmen.—The contractor shall not allow his agents or employes
to trespass on premises or lands in the vicinity of the work. When required by the
engineer, he shall discharge any person who commits trespass or is disorderly, danger-
ous, insubordinate or incompetent, empleyed on or about the works under construction
by the United States. None but skilled foremen and workmen shall be employed on
work requiring special qualifications.

17. Staking out work.—The work to be done will be staked out for the contractor,
who shall provide such material and give such assistance as may be required by the
engineer,

18, Methods and appliances The methods and appliances adopted by the con-
tractor shall be such as will secure a satisfactory quality of work and will enable him to
complete the work in the time agreed upon. -If at any time such methods and appli-
ances appear inadequate, the engineer may order the contractor to improve their char-
acter or efficiency, and the contractor shail conform to such order; but failure of the

eee.
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 36 of 166

017353

17

engineer to order such improvement of methods or efficiency will not relieve the con-
tractor from his obligation to perform good work and to finish it in the time agreed upon.

19. Samples or specimens.—The contractor shall submit samples or specimens of such
materials to be used in the work as the engineer may require.

20. Material and workmanship-—All materials must be of the specified quality and
equal to approved ‘samples. All. work shall be done and completed in a thoro, workman-
like manner by mechanics skilled in their trades, notwithstanding any omission from these
specifications or the drawings. All materials furnisht and all work done must be satis-
factory to the engineer, and, if not in accordance with the specifications in the opinion of
the engineer, shall be made to conform therewith. Unsatisfactory material will be re-
jected, and, if so ordered by the engineer, shall, at the contractor’s expense, be imme-
diately removed from the vicinity of the work.

21. Delays.—The contractor shall receive no compensation for delays or hindrances
to the work, except that, if in the judgment of the engineer dirsct and unavoidable extra
cost to the contractor is caused py the failure of the United States to provide necessary
information, material or right of way, then on presentation of a written claim by the con-
tractor not later than thirty days after the close of the month during which extra cost is.
claimed to have been incurred, such claim, if found correct by the engineer, will be ap-
proved. The decision of the chief engineer as to the amount of such extra cost shall be
conclusive and binding on both parties. Extension of time will be allowed for unavoid-
able delays that result from unforeseen causes that, in the opinion ot the engineer, ap-
proved by the Secretary, are undoubtedly beyond the control of the contractor. If delay
is caused by specific orders to stop work given by the Director or by the engineer, or
caused by the performance of extra work duly ordered by either of them, or by their fail-
ure to provide sufficient material or necessary instructions for carrying on the work,
or to provide necessary right of way, then such delay will entitle the contractor to an
equivalent extension of time. An application for extension of time must be accompanied
by the forma) consent of the sureties, but an extension of time whether with or without
the consent of the sureties, shall not release them from their obligations, which shall re-
main in full force until the discharge of the contract.

22. Suspension of contract.—If the contractor fails to begin the work or the delivery
of material as provided in the contract or to prosecute the work or delivery in such a man-
ner as to insure a full compliance with the contract within the time limit, or if the contrac-
tor is not carrying out the provisions of his contract in their true intent and meaning, no-
tice in writing will be served on him to provide within a specified time for a satisfactory
compliance with the contract, and, if he neglects or refuses to comply with such notice, the
Director may suspend the operation of all or any part of the contract. Upon such suspen-
sion the Director may in his discretion take possession of all or any part of the machinery,
tools, appliances, animals, materials and supplies used on the work covered by the contract
or that have been shipt or delivered by or on account of the contractor for use in connec-
tion therewith, and he may use the same for the completion of the work suspended either
directly by the United States or by other parties for it; or the Director may employ other
parties to perform the work, substitute other machinery or materials, purchase the material
contracted for in such manner as he may deem proper, or hire such force and buy such ma-
chinery, tools, appliances, materials, supplies and animals at the contractor’s expense
as may be necessary for the proper conduct and completion of the work. Any cost aris-
ing therefrom in excess of the contract price will be charged tc the contractor and his
sureties, who shall be liable therefor. If, in the opinion of the engineer, there is an
Case 3:19-cv-04405-WHO Documertie451.. Fited 02/21/20. Page 37 of 166

017354

7” 18

emergency for the performance of certain work or the furnishing of certain material
under the contract, and if the contractor fails to perform such work and to furnish such
material within a reasonable time fixt by written notice from the engineer to the contrac-
tor, then the engineer shall have the power to perform such work or to furnish such ma-
terial at the expense of the contractor and his sureties, who shall be liable therefor. In
the determination of the question whether there has been such non-compliance with the
contract as to warrant its suspension or the performance of work or the furnishing of
material as herein provided, the decision of the Director shall bind both parties.

23. Climatic conditions —The engineer may order the contractor to suspend any
work that may be damaged by climatic conditions. When delay is caused by an order
to suspend work, given on the account of abnormal climatic conditions that could not
have been reasonably foreseen, such delay will entitle the contractor to an equivalent ex-
tension of time.

24. Quantities and unit prices.—The quantities noted in the schedule or proposal are
approximations for comparing bids, and no claim shall be made against the United
States for excess or deficiency therein, absolute or relative. Payment at the prices
agreed upon will be in full for the completed work, and will cover materials, supplies,
labor, tools, machinery and all other expenditures incident to satisfactory compliance
with the contract.

25. Changes in quantities.—The Secretary reserves the right to make such changes
in the quantities of work or material as may be deemed advisable, without notice to
the sureties on the contractor’s bond, by adding thereto or deducting therefrom at the
unit prices of the contract. These changes will include modifications of shapes and di-
mensions of canals, dams and structures of whatsoever nature, particularly foundation
work, to suit conditions disclosed as work progresses. If any change is made in a par-
ticular piece of work after it has been commenced, so that the contractor is put to
extra expense, the engineer will make reasonable allowance on account thereof, which
action shall bind both parties. Extra work or material shall be charged for as hereinafter
provided.

26. Extra work or material.—In connection with the work covered by this con-
tract the engineer may order work or material not covered by the contract. Such work
or material will be clast as extra work and will be ordered in writing. No extra work
will be paid for unless ordered in writing. Extra work shall be charged for at actual
necessary cost, as determined by the engineer, plus fifteen per cent for profit, superin-
tendence and general expenses. The actual necessary cost will include all expenditures
for materials, labor and supplies furnisht by the contractor, but will not include any
allowance for the use of tools or machinery, office expenses, general superintendence or
other general expenses. At the end of each month the contractor shall present in writ-
ing his claims for extra work, and, when requested by the engineer, shall furnish item-
ized statements of the cost of extra work ordered and give the engineer access to ac-
counts, bills and vouchers relating thereto.

27. Changes at contractor’s request.—If the contractor, on account of conditions
developing during the progress of the work, finds it impracticable to comply strictly
with these specifications and applies in writing for a modification of structural require-
ments or of methods of work, such change may be authorized by the engineer if not detri-
mental to the work and if without additional cost to the United States.

28. Inspection of work.—All material furnisht and work done under this contract
will be subject to rigid inspection. The duly authorized engineers and inspectors of the
Reclamation Service shall have the right to inspect the work and the materials. The con-
tractor shall furnish such persons reasonable facilities for obtaining such infor-
oo ta

oe

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 38 of 166

017355

19

mation as they desire respecting the character of the materials and the progress and
manner of the work, including all information necessary to determine its cost, such as
the number of men employed, their pay, the time during which they worked on the vari-
ous classes of construction, etc. He shall, when required, furnish the engineer and his
assistants meals and camp accommodations at reasonable prices at any camp under his
control. Whenever the contractor is permitted or directed to do night work or to vary
the period during which work is carried on each day, he shall give the engineer due
notice, sc that inspection may be provided for. Such work shall be dene without extra
compensation and under regulations to be furnisht in writing by the engineer.

29. Removal of defective work.—-The contractor shall remove and rebuild at his
own expense any part of the work that has been improperly executed, even tho it has
been included in the monthly estimates. If he refuses or neglects to replace such
defective work, it may be replaced by the United States at the contractor’s expense.

30. Protection of work and cleaning up.—-The contractor shall be responsible for
any material furnisht him and fer the care of all work until its completion and accept-
ance, and he shall at his own expense replace damaged or lost material and repair
damaged parts of the work, or the same may be done at his expense by the United States.
He shall take all risk from floods and casualties and shall make no charge for detention
from such causes. He may, however, be allowed a reasonable extension of time on
account of such detention, subject to the conditions hereinbefore specified. Rubbish,
unused material and false work shall be removed from the vicinity of completed work.

B31. Errors and omissions.—The contractor will not be allowed to take advantage
of any error or omission in these specifications. Instructions will be given when such
error or omission is discovered.

32. Roads and fences.—Roads subject to interference from the work covered by
this contract shall be kept open, and fences subject to interference shall be kept up
by the contractor until the work is finisht.

33. Bencn marks and survey stakes.-~Bench marks and survey stakes shall be pre
served by the contractor, and in case of their destruction or removal by him or his en-
ployes, they will be replaced by the enginecr at the contractor’s expense,

34. Right of way.—The right of way for the works to be constructed and for neces-
sary borrow pits, channels, spoil banks, ditches, roads, ete., will be provided by the
United States.

35. Sanitation.The chief engineer may establish sanitary and police rules and
regulations for all forces employed under this contract; and if the contractor fails ta
enforce these rules the engineer may enforce them at the expense of the contractor.

86. Intoxicants.—-The use or sale of intoxicating liquor is absolutely prohibited
on the work except under the direction and supervision of the engineer, and then only
for medicinal purposes.

az. Contractor’s financial obligations.—-The contractor shall promptly make pay-
ment to all persons supplying labor and materials in the execution of the contract, and
a condition to this effect shall be incorporated in the contractor’s bond, pursuant to the
Act of February 24, 1905 (33 Stat. L., 811), and acts amendatory thereof. The contrac-
tor shall make such financial arrangements that his employes will not suffer loss in se-
curing their pay.
Ao enn Case 3: 19-Ccv-04405-WHO- Document 451 Filed 02/21/20 Page 39 of 166~ -

ere

DETAIL SPECIFICATIONS,

General Provisions,

38. The reguirement.—It is required that there be constructed and completed in accord-
ance with these specifications and the drawings hereinbelow listed about 54% miles of canal,
the same being a portion of the South Branch Canal, Klamath Project, located about ten
miles southeast from Klamath Falls, Oregon.

89. List of Drawings:

1. (10057) General map and location map.
2 (10058) Profile, alignment and sections.

40. Beginning and completion of work.—The contractor shall commence the work within
thirty days after the signing of the contract by the Director, and shall thereafter prosecute
the work with the force necessary, in the opinion of the engineer, to complete Schedule 2
from station 639 to station 675 on or before October 1, 1908, and the remainder of Schedule
2 and all of Schedules 1 and 3 on or before November 15, 1908. All work under these speci-
fications shall be completed on or before November 15, 1908.

41. Failure to complete work in time agreed wpon.—Should the contractor fail to com-
plete the work under any schedule in the time agreed upon in the contract or in such extra time
as may have been allowed for delays by formal extensions granted by the Secretary, a deduc-
tion of $20 will be made for each and every day, including Sundays and holidays, that the
work under said schedule remains uncompleted after the date required for its completion. The

017356

said amount is hereby agreed upon as liquidated damages for the loss to the United States.

on account of all expense due to the employment of engineers, inspectors and other employes
after the expiration of the time for completion and on account of the value of the operation
of the irrigation works dependent thereon and will be deducted from any money due the con-
tractor under his contract and the contractor and his sureties shall be liable for any excess.

42, Progress estimates and payments.—At the end of each calendar month the engineer
will make an approximate measurement of all work done and material delivered up to that
date, classified according to items named in the contract, and will make an estimate of the
value of the same on the basis of the unit prices named in the contract. To the estimates
made as above set forth will be added the amounts earned for extra work to the date of the
progress estimate. From the total thus computed a deduction of ten per cent will be made
and from the remainder there will be further deducted any amount due to the United States
from the contractor for supplies or material furnisht or services rendered and any other
amounts that may be due to the United States as damages for delays or otherwise under the
terms of the contract. From the balance thus determined will be deducted the amount of all
previous payments and the remainder will be paid to the contractor upon approval of the
accounts. The ten per cent deducted as above set forth will become due and payable to the
contractor upon completion of the work to the satisfaction of the chief engineer. In case
of the suspension of the contract, the said ten per cent shall be and become the sole and abso-
lute property of the United States to the extent that the same may be necessary to repay to
the United States any excess in the cost of the work above the contract price. When the
terms of the contract shall have been fully complied with to the satisfaction of the chief
engineer, and when a release of all claims against the United States under or by virtue of

the contract shall have been executed by the contractor, final payment of any balance due will
be made.

43. Complaints —The material moved will be classified by the engineer during the pro-
gress of the work. A copy of the classification by stations will, on application, be furnisht

20

a)

lt

ces
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 40 of 166
017357

DRAWING NO, 1

 

  
      
  
 

 

 

:
28
DEPARTMENT OF ‘THE iNTERXOR:
UNITED STATES RESLAMATION SERVICE
FOR HERELL CREM wR, das “CHEE ENGINEER
MLAMATH PROGECT OREGON-CALIFORRMIA
MATH FALLS SOUTH BRANCH CANAL
a 34 GENERAL MAP AND LOCATION MAP

SPECIFICATION NO. 150

OC HENNY SURIRVSiNG EHGuME E.G HOPEgH. ABsistanT SuPERViSIND eNCIREER.
A we MUP. OREUEDN EWniMEe

 

“TOWNSHIP [3a SOUT
“PSROWNSHTF [38 SOUTH

JEEESSION NO. KODST. DRAWING. ND: 1.0F 2
SANUAFY “a0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     
  

 

       

 

 

  
 

 

 

 

 

 

 

Go De 7 Car Oe Mel «abt . 27 26
s ba ™
"
-
”
4
ae as Bo Re
° a i
Doge > t
: z i
2 a i
TOWNSHIP 39 SOUTH zr '
TOWNSHIP 40° SOUTH :
! t
i e
— Ava
gE SE t
5 erwnia RRS oe - ao : — ~ poo Lo.
“Hens : . HORSEFLY |
fe nt Papi sis RES SITE: |
em I den !
i
gpenon 1:
ER. ~~ --waye £ —s| | :
| uw
Cane t a
RES. ATE ) a
sare wee ee] ne aL _
{ S.
| my,
1 8 SS
! }
o i
5 j
ts
} i
‘ |
Vf ees 4 x °
Se | rd se F “ES
yoa t
I 50 at} t =
004° femtee 4 3
_Ae ' z
i } n z
r i oO
' ' ~

 

 

 

 

 

 

 
 

pee wep ERT a my

t
i
i
\
j
1
i
:
\
i

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 41 of 166
017358

21

ihe contractor monthly for completed portions of the work. Complaints, if any, must be
furnisht in writing within thirty days after receipt of copy of classifications.

44, Test pits—Test pits along the line of the proposed canal offer opportunities for the
iidder to inspect the character of the material to be excavated. The United States, how-
ever, does not guarantee that the material shown at these points is a true indication of the
character of all of the material that will be encountered, and the bidder must satisfy himself
as to the nature of this material.

45. Canal sections.—The canal when finisht shall conform accurately to sections similar
io those shown on Drawing No. 2, as staked out by the engineer. The side slopes and bottom
shall be made even and regular, and runways shall not be cut into the side slopes below the
| sroposed water surface of the canal.

46. Overhaud.—Al]ll] material taken from excavation shall be placed where directed by the
engineer. In hauling excavated material required for embankments three hundred feet will
i: considered the limit of free hanl and any haul in excess of this distance, measured from
the center of mass of the material as excavated to the center of mass of the material as
deposited, will be termed overhaul. Whenever the engineer requires such material to be
hated more than three hundred feet, the contractor will be paid for overhaul at the rate of
one and one-half cents per cubic yard per one hundred feet for the haul in excess of three
Lundred feet, but no overhaul will be allowed for material wasted, unless specifically
ordered in writing by the engineer to be deposited beyond the limits of free haul.

47. Borrow pits.—The location of borrow pits shall be determined by the engineer. No
borrow pit shall be closer than twenty feet to the toe of the canal embankment. Pits shall
be excavated to reasonably regular lines and depth, dependent, however, upon the nature and
quantity of material available.

48. Drainage and irrigation—If it is necessary in the prosecution of the work to inter-
rupt or obstruct the natural drainage of the surface or the flow of artificial drains or irriga-
tion ditches, the contractor shall provide for the same during the progress of the work in
such manner as not to damage either public or private interests, and the cost of such work
shall be included in the unit prices bid for the various items of the schedules. If the con-
tractor neglects so to provide for either natural or artificial drainage or irrigation that he may
have interrupted, he shall be liable for all damages that may result therefrom.

49. Access to work.—The contractor shall afford all reasonable facilities for access to his
work to other contractors or agents of the Government engaged on work adjacent to or in
ithe vieinity of the work included in this contract

SCHEDULES 1 and 3.

50. Deseription—Under the head of excavation will be included all work of making
excavations and embankments required for the canal under schedules 1 and 3 as shown in the
drawings.

il. Classification —Material excavated will be measured in excavation and will be classi-
fied as follows:

Class 1: All material that can be plowed by a six-horse team, each animal weighing not
le<s than fourteen hundred pounds, attached to a suitable breaking plow, all well handled by
at I-ast three men; also material that can be. without plowing, handled in scrapers, including
all detacht masses of rock two cubic feet or less in volume.

Class 2: Indurated material of all kinds that cannot be loosened by plows. as described
tinder Class 1, but that when loosened by powder or other suitable means can be removed by
the use of plows and scrapers, and all detacht masses of rock more than two and less than
twenty cubic feet in volume, not included in Class 1.

 
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 42 of 166
017359

22

Class 3. All rock in place, not included im classes 1 and 2, and all detacht masses of rock
twenty cubic feet or more in volume, not included in classes 1 and 2.

If any material be required to be excavated which in the opinion of the engineer cannot
be properly included in any of the above three classes, the engineer will determine the actual
necessary cost of excavating it. and disposing of it, and this work will be paid for as extra
work under the provisions of Paragraph 26 of these specifications.

52. Preparation of surface-——The surface of all excavations and borrow pits shall be
cleared of brush or objectionable organic matter before material is excavated. The ground
under all canal embankments shall be thoroly grubbed and cleared of roots, brush and other
vegetable matter, and material thus removed shall be disposed of to the satisfaction of the
engineer. The ground under the canal embankment shall be well plowed. The cost of this
work shall be included in the prices bid for items 1, 2 and 3, Schedule 1, and items 6, 7 and 8,
Schedule 3.

53. Formation of embankments.—All embankments forming part of the waterway of the
canal shall be built in layers not exceeding 12 inches in thickness at any point, and the
material shall be deposited by teams and scrapers or by such other methods as the contractor
may select, provided that any method of deposition used shall, in the opinion of the engineer,
enable segregation ond consolidation of the embankment material to be executcd in a manner
as satisfactory as by the team and scraper method. If deposited by teams and scrapers, the
teams shall be driven on the embankments so as to secure the requisite tamping and compact-
ing of the materials. The embankments shall be made true to line, grade and slope furnisht
by the engineer: and the material forming the embankment shall be obtained from such
places as the engineer may direct. No material that is unsuited for the purpose shall be used
in any embankment intended to be water-tight, but coarse material may be used to form the
outer slope, as directed by the engineer. In order to discover and stop all holes made by
burrowing animals under the canal bed, the contractor shall, when required by the engineer,
excavate a trench in a direction parallel to the canal and of such width and depth as the
engineer may require. All holes that may be discovered shall be followed up and stopt as
the engineer may direct, and the trench shall be refilled with compacted material. Digging
and refilling the trench and stopping the holes will be paid for as extra work under the pro-
visions of Paragraph 26.

54. Disposal of cacess material-—Where the material in excavation is in excess of that
normally required for the embankments, such excess shall be used for reinforcing the
embankments or otherwise, as the engineer may direct. All waste material shall be deposited
in a regular and uniform manner, as directed by the engineer.

55. Biasting.—Blasting likely to injure the slopes or bottom of excavation will not be
permitted.

56. Excavation in rock.—-All excavation in solid rock shall be made as nearly as prac-
ticable to the neat lines shown on the plans or as establisht by the engineer, and no points
of rock will be permitted to project inside the neat lines. The bed of the canal when in rock
excavation shall be leveled with rock debris or earth to the true section shown on the plans,
the cost of same being included in the unit price bid for Item 8, Schedule 1, and Item 8,
Schedule 3.

Schedule 2.

57, Description.—The work under Schedule 2 includes the building of the canal in
embankment, as shown on Drawings Nos. 1 and 2. between station 603 and station 675.
58. Classification.—Material will be measured within the neat lines of the finisht
embankment and will be classified as follows:

e3
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 43 of 166
017360

 

23

Class A. All material constituting the outer part, as shown on Drawing No. 2. This
y material shall be deposited as specified in Paragraph 53, for canal embankments under Sched-
ules 1 and 3.

Class B. All material constituting the inner part of the embankment as shown on Draw-
ing No. 2. This materia] shall be spread in horizontal layers, wet and rolled or deposited as
specified in Paragraph 62.

59. Preparation of aurface-—The methods of preparing the surface of all excavations
and borrow pits and the ground under all canal embankments shall be the same as those
described in Paragraph 52. The cost of this work shall be included in the prices bid for items
4 and 5, Schedule 2.

60. Fermation of embankments.—The material vertically below the outer slopes of the
embankment, as shown on Drawing No. 2, shall be deposited in the same manner as specified
in Paragraph 53 for embankments under schedules 1 and 3. So far as practicable, the coarsest
material obtained from the borrow pits shall be deposited in this portion of the embankment,
and payment therefor will be made under Item 4, Schedule 2. The material in the remain-
5 der of the embankment lying between the outer triangles and forming the inner portion of
the embankment as shown on Drawing No. 2, shall be selected so far as practicable from the
finest material obtained from the borrow pits. It shall be deposited in horizontal layers not
exceeding six inches in thickness after consolidation. It shall be evenly spread by road
graders or other suitable means and shall be wet and rolled to produce, in the judgment of the
engineer, the greatest practicable consolidation. The roller shall weigh not less than one ton
for each foot of tread, and shall be of the grooved type and satisfactory to the engineer. Pay-
ment for this inner part of the embankment will be made under Item 5, Schedule 2. No
frozen material shall be placed in the embankment nor shall any material be placed in the
embankment when the embankment itself is frozen.

61. Water supply.—Whenever water is carried in the Main and Ankeny Canals, the con-
tractor will have the right to obtain, so far as it is not required for irrigation, a supply there-
from for the legitimate requirements of the work specified in paragraphs 60 and 62.

62. Alternate method of construction.—Depositing material in a standing pond of water
will be considered equivalent to spreading, wetting and rolling, and such construction will be
permissible subject to approval by the engineer of the contractor’s methods.

PE she

>

eT gr

 
Ne?

ry

6

@)

Bie

Case 3:19-cv-04405-WHO" Document 451 Filed 02/21/20 Page 44 rae :
. 17 361
¢

Specifications No. 151

 

 

DEPARTMENT OF THE INTERIOR
UNITED STATES RECLAMATION SERVICE

ADVERTISEMENT, PROPOSAL AND.
SPECIFICATIONS

KLAMATH PROJECT, OREGON-CALIFORNIA

CLEAR LAKE DAM AND DIKES

 

 

YS
 

a,

Case 3:19-cv-04405-WHO

Advertisement,

CONTENTS,

Notice to bidders.

Proposal:

Guaranty of bond.

Schedules.
Specifications:

General conditions:

i.
2

3.

‘EN htt fe

© co

10.
1.
12.
13.
14.
. £s.
16,
U7,
18,
19.
20.
al.
22.
23.

25.
26.

29.
40,

31.
42.
33-
34.
35.

37.

Form of proposal and signature.
Proposal.
Certified check.

. The contract.

. Contractor’s bond.

. Transfers.

. Eight-hour law, foreign labor and

convict labor.

. Engineer,
. Contractor.

Transportation.

Local conditions.
Mortgaging plant, etc.
Specifications and drawings.
Experience.

Damages.

Character of workmen.
Staking out work.
Methods and appliances.
Samples or specimens.
Material and workmanship.
Delays.

Suspension of contract.
Climatic conditions.

. Quantities and unit prices.

Changes in quantities.
Extra work or material,

. Changes at contractor's request.
28.

Inspection of work,

Removal of defective work.

Protection of work and clean-~-
ing up.

Errors and omissions.

Roads and fences.

Benchmarks and survey stakes.

Right of way.

Sanitation.

. Intoxicants.

Contractor's financial obligations.

 

(3)

Document 451 Filed 02/21/20 Page 45 of 166

017362

Detail specifications:
General provisions:

48.
39.
40.
4l.
42.
43.

The requirement.

List of drawings.

Beginning and
work.

Failure to complete work in time
agreed upon.

Progress estimates and payments.

Cement.

completion of

44. Metal work.

Work unde

45.
Excava

46.

r Schedule r:
Description. .
tion:

Classification.

Concrete:

47.
48.
49-
§0.
SI.
52.
53.
54.
55-
56.
57.
+ 88.
59.
60.

Classification.
Measurement and payment.
Composition,

Sand.

Gravel and broken stone,
Water.

Mixing,

Placing.

Joining work,

Initial set.

Forms.

Finishing concrete surfaces.
Sprinkling.

Setting iron and steel,

Construction of dam:

6t.
62.
63.
64.
65.
66.
67.
68,
6g.
70,
Work unde
F1.
72.
73.
74.
75-

Preparation of dam site.
Trenches under dam,
Spillway excavation,
Excavation for outlet works.
Rockfill. .
Material for embankment.
Formation of embankment,
Overhaul.

Hydraulicking.

Rock pitching.

r Schedule 2.

Description.

Preparation of foundation.
Trenches.

Earth embankment.

Rock pitching.
 

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 46 of 166
017363

ADVERTISEMENT.

Department oF Tie INTERIOR
DNITED STATES RECLAMATION SERVICE

Washington, D. C., February 3, 1908.

Sealed proposals will be received at the office of the United States Reclamation Service,
Portland, Oregon, until 2 o’clock p.m, April 15, 1908, for the construction of Clear Lake
dam and dikes located about 55 miles southeast from Klamath Falls, Klamath Project, Ore-
gon-California. The dam requires the placing of about 54,000 cubic yards of earth and
rockfill, together with the building of necessary spillway and outlet structures. The dikes
require the placing of about 25,000 cubic yards of earth and rockfill.

For particulars address the United States Reclamation Service, Washington, D. C., Til-—
ford Building, Portland, Oregon, or Klamath Falls, Oregon.

James Rupotpa GaRFren,
Secretary.

(5)
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 47 of 166
017364

NOTICE TO BIDDERS.

The work is divided into two schedules, as follows: Schedule 1, Clear Lake Dam and
appurtenant structures; Schedule 2, Clear Lake Dikes. Bidders may submit proposals on

- one or both of said schedules, and may condition their bids upon the acceptance of either one

or both, as they desire.

Each proposal must be accompanied by a certified check amounting to $2,000 for Schedule
1 and $500 for Schedule 2, payable to the order of the Secretary of the Interior, as a guaranty
that the bidder will, if successful, promptly execute a satisfactory contract and furnish bond
for the faithful performance of the work as required by Paragraph 5 of. the specifications.
Each proposal must also be accompanied by the guaranty of responsible sureties to furnish
bond as required, if the proposal is accepted.

The proposal must be markt: “Proposal for Construction of Clear Lake Dam and Dikes,
Klamath Project,” and addrest: “United States Reclamation Service, Tilford Building,
Portland, Oregon.” The name of the bidder should be written on the envelop enclosing the
proposal. The address slip printed below may be used by the bidder if desired.

me)

Proposal for construction af Claar Lats Dam and Dike, Klamath Project.

United States Reclamation Service,
Tilford Building,
Portland, Oregon.

cay eA a a hh te es sow gy Oy em Oe Ot ea GE a oe

A GR me me ee aE a A ea re ag OA aE ee Oa) aH OG MY SRO A SOE EEG SD OM DD SD GE OO Os GD BD ED GD DE mts me em ae kt tk A aK ate
- |
1

i.

 

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 48 of 166
017365

PROPOSAL.

Under the Act of Congress approved June 17, 1902 (32 Stat. L., 488).

For the construction of Clear Lake Dam and Dikes, about 55 miles southeast from Klamath
Falls, Klamath Project, Oregon-California.

To THe Secretary or THE InTenror,
Washington, D.C.
Sir:

The undersigned propose. ..to do all the work and furnish all the material, in accosden:;
with the advertisement and plans and specifications, for the construction and completion if
Clear Lake Dam and Drkes, Klamath project, and bind ....... 0.0. ccc cece cece cece eens ;
on the acceptance of this proposal, to enter into and execute a contract with necessary bona, :£
which this proposal and the said advertisement and specifications shall be a part, for tle ec.
struction and completion of said work and the supplying of said material at the prices a.
within the time named, respectively, in the schedules and specifications hereto annext.

voce cnet eee eeeeeaeeees furthermore agree that, in case of...............- y. Getarls
in executing such contract with necessary bond the check accompanying this proposal aid ius
money payable thereon shall be and remain the property of the United States.

Tt is further understood that the bids are for material in place.

Signature ......,....... beceveeeers beeeeaee

CORPORATE SEAL.
Address ........ eee eteetesestoetesananraen
Names of individual members of firm: Lee teeta e ene teen e neste neeeeii ance
Name of president of corporation............ beeen ne eeeee be este eee e deen cneaeatsrenis
Name of secretary of corporation.................02006 webbed beeen eee ec eeeeeeeanecncs
Corporation is organized under laws of the State of .............000ceceas bee veeee ences :

{9)

ce
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 49 of 166
; , 017366

GUARANTY OF BOND.

We agree to furnish bond for this bidder as required by these specifications and the regu-
lations of the Department of the Interior in case contract is awarded on the basis of this
proposal,

Signature... 0.0... cece eee eee eee reas ([smax]

AGArOSS. occ ccccccccccccccceceuececeuevunes =
qo

soa

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 50 of 166

in

017367

 

 

SCHEDULE 1
Clear Lake Dam and appurtenant structures,
Kem Work or Material. Quantity and Price. Amount.
b
Excavation above
elevation 4516:
LL. Class 1 wa. 26,000 cubic yards ate... cc cecscceeseeccescereuseseeseu eee ceseecuueceeeeetefesanerens
i (Words)
|
Li eee een cnenee ceseeaesenaner ca ceeeuus seureeveeseeuer (Bo ccecccceuee ceeeee ) per cubic yard Bo ccascoscescessveces
2.. Class 2... see: 700 cubic FATS BE ccc ceseceseeecececcerstve © soneenvarsevecoreesipriiniees eens
} (Words)
| cscessscesetntnssietaetenenestannerevnassetcesesenesn Bocce D per cubic yard...) B.s.ccsseseecerserees
du.) Class 3 eee » 24,000 cubic yards at... cccscccccccecevserensnee seecneaansorscesensssnasereve eens
\ (Words)
Excavation below | -stttistersisttnneensnatacsnarsententrnss (Boe) per cubic yard.) Beste eee
elevation 4516 ;
4.. Class 1 vascccseees 1,500 cubic yards at cceccscccccssssceserctesseuecenseussnseecnssoerencensaees seeneessaeae
(Words)
see eeeeee sceesenecesaseeuteearscestatsagecstotneeces (B.eseccccreeseeeeeed per cubic yard...) Soo. eee weecee
5. Class 2 ......cece 150 cubic yards atu......-. ce eeeennaccase
(Words)
be nuencavenwsauueenectensessnsausneenuaueesesavecenss (Boo. ) per cubic yard...) B...
i
6.) Class 3 oc 2,500 cubic yards atic. .ccccccccccs cence seuucssveseonsvcnsecsarsuaaesseceeseverenuaerseraes
(Words)
ped eee ete cnened neaevere ceeeeeerseceeenaseseneeerens (B......-eee } per cubic yard...) Bic ceceseeeee
Concrete:
7. Class A...scescees 230 cubic yards at ........ccscceeereceneeresscsenenawereeeee ees eoenernecneensententa tonnes
CWorda)
Vena eegaedeneeveneneanes C04 686400 aEEERS EASE ecshe nee ase (Barccovcereceneecee POT CUDIC yard...) Biccesecressovssoeees
8... Class Bo... 240 cubic yards atu... ccc ees ceeccsecceesceteessesaeeseesaseescaeseenesessaaeaeaeeess
(Worda)
Lene e cee en Ean ene Pen Oe OEPASS Faces EG EAM EE CEAGE SOR EO EEE (Bo... cceseeeeeevee) per cubic yard.s) $...csesccccessterves
9...| Handling rein-
forcing steel........ 12,000 pounds ate..c.scercssscesssssecenssaecscnsseceeanevenrsteesestucsscssueseecesenees
(Words)
10...) Handling s tri cx [eecisrcesesssscerseecee crterentrereeer treet ennresteecnn (Bisssccsevnvneccene ) per pound...) $.ccccccccasecececeeee
tural steel in
LOW ET cece! 3000 pounds atie.ceccccccceesescccecocteneceecevervassve cescessevetersecuvcsenesetaes
(Words)
de edeceeesaeceaseeneeneeeeesaesDEPeesenesenEEneseed tens eens Bec eeccce scene eee . eee
11...) Handling gates, ( } per pound...) Gie.ecccusceccsseesees
guides, stems and
lifting devices...... 7,500 pounds at...cccccscceeceessscecesoceneesveetsesseeceuseesusnautensesuapasseterscensees
(Words)
Beek ee eeH ORO bene ne HEH EH ERAS ECE G DOO SE Ea EO seen Eee (B.cecccrverseseeee ) per pound...) Bic. cssssecccccnece
Total 0... ccc cee sean ance cn etetececes tec en scan eeeees cesses seen sessyaeessesnsrs ences Boece ees

 

 

 

 
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 51 of 166

 

 

 

 

 

 

017368
SCHEDULE 2.
Clear Lake Dikes.
Mee | Work or Material, Quantity and Price. Amount.
12...) Excavation for .
embankment ...... 14,600 cubic yards at.......c.: see eeceesesccceueesceerssssenaecoueessensesateesevensetees
(Wards)
pecendececneceseaeeeeseeses seetaspeeeteees ene senvense (Bod per cubic yard...) $... eee
13...| Rock pitching in .
embankment ...... 10,300 cubic yards ats... 0... cece cesses ete cneen ean ecae teneaaees shepecenseseenees
CWords)
caster senerteces esters cesteesecseseneeneeee reese lB ceecasreeenee) per cubic yard...) 8 --
Total coccccccceecree cence en ecneceanescuwanpeaasuscesedeeeseeetsetegunesaatedivenees Be vccceeewensecesesuen
(12)

ep
@

 

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 52 of 166
017369

7-294. Construction.

SPECIFICATIONS.

GENERAL CONDITIONS.

1. Form of proposal and signature.—The proposal shall be made on the form pro-
vided therefor and shall be inclosed in a sealed envelop markt and addrest as required
in the notice to bidders. The bidder shall state in words and in figures the unit rriecs
or the specific sums, as the case may be, for which he proposes to supply the material
and perform the work required by these specifications. If the proposal is made by an
individual it shall be signed with his full name, and his address shall be given; if it is
made by a firm it shall be signed with the copartmership name by a member of the firm,
and the name and full address of each member shall be given; and if it is made by a
corporation it shall be signed by an officer ‘vith the corporate name attested by tne
corporate seal. No telegraphic proposal or telegraphic modification of proposal will je
considered.

2. Proposal.—Blank spaces in the proposal shall be properly filled in, the phrase-
ology of the proposal should not be changed, and no additions should be made to the
items mentioned therein. Unauthorized conditions, limitations or provisos attacht to a
prozosal will render it informal and may cause its rejection. Alterations by erasure
or interlineation shall be explained or noted in the proposal over the signature of the
bidder. If the unit price and the total amount named by a bidder for any item do nof
agree, the unit price alone will be considered as representing the bidder’s intention. 4
bidder may withdraw his proposal before the expiration of the time during which prc-
posals may be submitted, without prejudice to himself, by submitting a written request
for its withdrawal to the officer who holds it. No proposals received after said time
will be considered, Bidders are invited to be present at the opening of proposals. The
right ig reserved to reject any or all proposals, to accept one part of a proposal and
reject the other, and to waive technical defects, as the interests of the United States
may require. .

3. Certified check.—Each bidder shall submit with his proposal a certified check fer
the sum stated in the notice to bidders, drawn to the order of the Secretary of the
Interior, hereinafter styled Secretary. The proceeds of said check shall become the prop-
erty of the United States if the bidder fails or refuses to execute the required contract
and bond within the time specified in Paragraph 4 in case his proposal is accepted.
The check of the successful bidder will be returned after the execution of his contract and
the approval of his bond by the Director of the Reclamation Service, hereinafter styled
‘Director, and, those of the other bidders will be returned at the expiration of forty-five
days from the date of opening proposals.

4. The contract.—Tha bidder to whom award is made shall execute a written con-
tract with the United States and furnish good and approved bond within fifteen days after
receiving them for execution. The contract shall be in the form adopted by the Recla-
‘imation Services. This form may be examined at the offices of the Reclamation Service,
or copies will be furnisht, on request, to parties proposing to bid. If the bidder to
 

“Case 3:T9-cv-04405-WHO™ Document 451 Filed 02/21/20 Page 53 of 166 ©
017370

14

whom an award is made fails to enter into a contract as herein provided, the award
will be annulled and an award may be made to the next most desirable bidder in the
opinion of the Secretary; and such bidder shall fulfil every stipulation embraced herein
as if he were the original party te whom an award was made. The advertisement,
proposal, general conditions and detail specifications will be incorporated in the con-
tract. A corporation to which an award is made will be required, before the contrart
is finally executed, to furnish certificate of its corporate existence and evidence that the
officer signing the contract is duly authorized to do so.

5. Contractor's bond.—Unless another sum is specified in the notice to bidders or
the proposal, the contractor shall furnish bond in the sum of twenty per cent of the
estimated aggreyate payments to be made under the contract, conditioned upon faith-
ful performance by the contractor of all covenants and stipulations in the contract. If
during the continuance of the contract any of the sureties die, or, in the opinion of the
Director, are irresponsible, the Director may require additional sufficient sureties,
which the contractor shall furnish to the satisfaction of that officer within ten days
after notice, and in default thereof the contract may be suspended by the Director and
the work completed as provided in Paragraph 22.

6. Transfers.—Transfer of a contract or of any interest therein is prohibited by
law.

%. Hight-hour law, foreign labor and convict labor—In all construction work eight
hours shall constitute a day’s work and no Mongolian labor shall be employed thereon.
The importation of foreigners and laborers under contract to perform labor in the
United States or the Territories or the District of Columbia is prohibited. (Sec. 3738,
Rev. Stat., U. &., Acts: Aug. 1, 1892, 27 Stat. L., 346: June 17, 1902, section 4, 32 Stat.
L., 388; Feb. 26, 1885, 23 Stat. L., 382; and Feb. 23, 1887, 24 Stat. L., 414.) In the
performance of this contract no persons shall be employed who are undergoing sen-
tences of imprisonment at hard labor imposed by courts of the several States, Territo-
ries or municipalities having criminal jurisdiction. (Executive order, May 18, 1905.)

8. Engineer.—The word “engineer” used in these specifications or in the contract,
unless qualified by the context, means the Chief Engineer of the Reclamation Service.
He will be represented on the work by assistants and inspectors authorized to act for
him and direct the work. On all questions concerning the execution of the work, the
classification of material and the determination of cost, the decision of the chief engi-
neer shall bind both parties.

9. Contractor.—The word “contractor” used in these specifications or in the con-
tract means the person, firm or corporation with whom the contract is made by the
United States. The contractor shall give his personal attention to the faithful prosecu-
tion of the work and shall keep it under his personal control, and in his absence his
foreman or a designated agent shall represent him. Instructions and information
given by the engineer to the contractor’s foreman or agent on the work shall be con-
sidered as having been given te the contractor. When two or more contractors are
engaged on work in the same vicinity the engineer shall be authorized to direct tho
manner in which each shall conduct his work so far as it affects other contractors.

10, Transportation.—The contractor shall furnish the engineer copies of expense
bills for transportation charges on all machinery, materials and supplies shipt to or
from the project in connection with the work under this contract. The contracts be-
@

 

Cy cm mr y _ : e eee era

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 54 of 166
017371

15

tween the United States and the railroad companies concerning freight rates do not
provide for any concessions in rates to contractors, who will not therefore be entitled
to claim any benefits under such contracts.

11, Local conditions.—Bidders shall satisfy themselves as to local conditions affect-
ing the work, and no information derived from the maps, plans, specifications, profiles
or drawings, or from the engineer or his assistants, will relieve the contractor from
any risk or from fulfilling all of the terms of his contract. The accuracy of the inter-
pretation of the facts disclosed by borings or other preliminary investigations is not
guaranteed. Each bidder or his representative should visit the site of the work and
familiarize himself with local conditions; failure to do so when intelligent preparation
of bids depends on a knowledge of local conditions may be considered sufficient cause
for rejecting a proposal,

12. Mortgaging plant, ete-—The contractor shall not give or execute any mortgage,
deed of trust or other conveyance affecting his right, title, interest or property in or
to any plant, machinery, tools, appliances, supplies, materials or animals that may at
any time be used in the prosecution of this contract.

13. Specifications and drawings.—-The contractor shall keep on the work a copy of
the specifications and drawings, and shall at all times give the engineer access thereto.
Any crawings or plans listed in the detail specifications shall be regarded as part
thereof and of the contract. Anything mentioned in these specifications and not shown
in the drawings, or shown in the drawings and not mentioned in these specifications,
shall be done as tho shown or mentioned in both. The engineer will furnish from time
to time such detail drawings, plans, profiles and information as he may consider neces-
sary for the contractor’s guidance,

14. Experience.—Bidders shall, if required, present satisfactory evidence that they
have been regularly engaged in constructing such work as they propose to execute and
that they are fully prepared with necessary capital, machinery and material to hegin
the work promptly and tc conduct it as required by these specifications.

15. Damages.—The contractor will be held for, and required to make good, at his
own expense, all damage to person or property caused by carelessness or neglect on the
part of the contractor, his agents or empioyes.

16. Character of workmen.—The contractor shall not allow his agents or employes
to trespass on premises or lands in the vicinity of the work. When required by the
engineer, he shall discharge any person who commits trespass or is disorderly, danger-
ous, insubordinate or incompetent, empicyed on or about the works under construction
by the United States. None but skilled foremen and workmen shall be employed on
work requiring special qualifications.

17%, Staking out work.-The work to be done will be staked out for the contractor,
who shall provide such material and give such assistance as may be required by the
engineer.

> 18. Methods and appliances, —-The methods and appliances adopted by the con-
tractor shall be such as will secure a satisfactory quality of work and will enable him te
complete the work in the time agreed upon. If at any time such methods and appli-
ances appear inadequate, the engineer may order the contractor to improve their char-
acter or efficiency, and the contractor shall conform to such order: but failure of the
 

oS

. --- —Case-3:19-cv-04405-WHO—Deeument 454-—Fited 02/21/20 Page 55 of 166

017372

16

engineer to order such improvement of methods or efficiency will not relieve the con-
tractor from his obligation to perform good work and to finish it in the time agreed upon.

19. Samples or specimens.—-The contractor shall submit samples or specimens of such
materials to be used in the work as the engineer may require.

20. Material and werkmanship.—All materials must be of the specified quality and
equal to approved samples, All work shall be done and completed in a thoro, workman-
like manner by. mechanics skilled in their trades, notwithstanding any omission from these
specifications or the drawings. All materials furnisht and all work done must be satis-
factory to the engineer, and, if not in accordance with the specifications in the opinion of
the engineer, shall be made to conform therewith. Unsatisfactory material] will be re-
jected, and, if so ordered by the engineer, shall, at the contractor’s expense, be imme-
diately removed from the vicinity of the work.

21. Delays.—The contractor shall receive no compensation for delays or hindrances
to the work, except that, if in the judgment of the engineer direct and unavoidable extra
cost to the contractor is caused py the failure of the United States to provide necessary
information, material or right of way, then on presentation of a written claim by the con-
tractor not later than thirty days after the close of the month during which extra cost is
claimed to have been incurred, such claim, if found correct by the engineer, will be ap-
proved. The decision of the chief engineer as to the amount of such extra cost shail be
conclusive and binding on both parties. Extension of time will be allowed for unavoid-
able delays that result from unforeseen causes that, in the opinion ot the engineer, ap-
proved by the Secretary, are undoubtedly beyond the control of the contractor. If delay

_is eaused by specific orders to stop work given by the: Director or by the engineer, or

caused by the performance of extra work duly ordered by either of them, or by their fail-
ure to previde sufficient material or necessary instructions for carrying on the work,
or to provide necessary right of way, then such delay will entitle the contractor to an
equivalent extension of time. An application for extension of time must be accompanied
by the formal consent of the sureties, but an extension of time whether with or without
the consent of the sureties, shall not release them from their obligations, which shall re-

Tain in full force until the discharge of the contract.

22. Suspension of contract.—If the contractor fails to begin the work or the delivery
of material as provided in the contract or to prosecute the work or delivery in such a man-
ner as to insure a full compliance with the contract within the time limit, or if the contrac-
tor ig not carrying out the provisions of his contract in their true intent and meaning, no-
tice in writing will be served on him to provide within a specified time for a satisfactory
compliance with the contract, and, if he neglects cr refuses to comply with such notice, the
Director may suspend the operation of all or any part of the contract. Upon such suspen-
sion the Director may in his discretion take possession of all or any part of the machinery,
tools, appliances, animals, materials and supplies used on the work covered by the contract
or that have been shipt or delivered by or on account of the contractor for use in connec-
tion therewith, and he may use the same for the completion of the work suspended either
directly by the United States or by other parties for it; or the Director may employ other
parties to perform the work, substitute other machinery or materials, purchase the material
contracted for in such manner as he may deem proper, or hire such force and buy such ma-
chinery, tools, appliances, materials, supplies and animals at the contractor’s expense
as may be necessary for the proper conduct and completion of the work. Any cost aris-
ing therefrom in excess of the contract price will be charged to the contractor and his
sureties, who shall be liable therefor. If, in the opinion of the engineer, there is an
 

 

cd
_ cee Semen ne a. Seni et eee pen

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 56 of 166
~ 017373

17

emergency for the performance of certain work or the furnishing of certain material
under the contract, and if the contractor fails to perform such work and to furnish such
material within a reasonable time fixt by written notice from the engineer to the contrac-
tor, then the engineer shall have the power to perform such work or to furnish such ma-
terial at the expense of the contractor and his sureties, who shall be liable therefor. In
the determination of the question whether there has been such non-compliance with the.
contract as to warrant its suspension or the performance of work or the furnishing of
material as herein provided, the decision of the Director shall bind both parties.

23. Climatic conditions.—The engineer may order the contractor to suspend any
work that may be damaged by climatic conditions. When delay is caused by an order
to suspend work, given on the account of abnormal climatic conditions that could not
have been reasonably foreseen, such delay will entitle the contractor to an equivalent ex-
tension of time.

94. Quantities and unit prices.—The quantities noted in the schedule or proposal are
approximations for comparing bids, and no claim shall be made against the United
States for excess or deficiency therein, absolute or relative. Payment at the prices
agreed upon will be in full for the completed work, and will cover materials, supplies,
labor, tools, machinery and all other expenditures incident to satisfactory compliance
with the contract.

25. Changes in quantities—The Secretary reserves the right to make such changes
in the quantities of work or material as may be deemed advisable, without notice to
the sureties on the contractor’s bond, by adding thereto or deducting therefrom at the
unit orices of the contract. These changes will include modifications of shapes and di-
mensions of canals, dams and structures of whatsoever nature, particularly foundation
work, to suit conditions disclosed as work progresses. If any change is made in a par-
ticular piece of work after it has been commenced, so that the contractor is put te
extra expense, the engineer will make reasonable allowance on account thereof, which
action shall bind both parties. Extra work or material shall be charged for as hereinafter
provided.

26. Extra work or material.—In connection with. the work covered by this con-
tract the engineer may order work or material not covered by the contract. Such work
or material will be clast as extra work and will be ordered in writing. No extra work
will be paid for unless ordered in writing. Extra work shall be charged for at actual
necessary cost, as determined by the engineer, plus fifteen per cent for profit, superin-
tendence and general expenses. The actual necessary cost will include all expenditures
for materials, labor and supplies furnisht by the contractor, but will not include any
allowance for the use of tools or machinery, office expenses, general superintendence or
other general expenses. At the end of each month the contractor shall present in writ-
ing his claims for extra work, and, when requested by the engineer, shall furnish item-
ized statements of the cost of extra work ordered and give the engineer access to ac-
counts, bills and vouchers relating thereto.

27. Changes at contractor’s request.—If the contractor, on account of conditions
developing during the progress of the work, finds it impracticable to comply strictly
with these specifications and arvlies in writing for a modification of structural require-
ments or of methods of work, such change may be authorized by the engineer if not detri-
mental to the work and if without additional cost to the United States.

28. Inspection of .work.—All material furnisht and werk done under this contract
will be subject to rigid inspection. The duly authorized engineers and inspectors of the
Reclamation Service shall have the right to inspect the work and the materials. The con-
tractor shall furnish such persons reasonable facilities for obtaining such infor-
 

(—

__Case 3:19-cv-04405-WHO Document451_ Filed 02/21/20. Page-57-0f 166--—--—-— «

017374

18

mation as they desire respecting the character of the materials and the progress and
manner of the work, including all information necessary to determine its cost, such as
the number of men employed, their pay, the time during which they worked on the vari-
ous classes of construction, etc. He shall, when required, furnish the engineer and his
assistants meals and camp accommodations at reasonable prices at any camp under his
control. Whenever the contractor is permitted or directed to do night work or to vary
the period during which work is carried on each day, he shall give the engineer due
notice, so that inspection may be provided for. Such work shall be done without extra
compensation and under regulations to be furnisht in writing by the engineer.

29. Removal of defective work.—~The contractor shall remove and rebuild at his
own expense any part of the work that has been improperly executed, even tho it has
been included in the monthly estimates. If he refuses or neglects to replace such
defective work, it may be replaced by the United States at the contractor’s expense.

30. Protection of work and cleaning up—-The contractor shall be responsible for
any material furnisht him and for the care of all work until its completion and accept-
ance, and he shall at his own expense replace damaged or lost material and repair
damaged parts of the work, or the same may be done at his expense by the United States.
He shall take all risk from floods and casualties and shall make no charge for detention
from such causes. He may, however, be ullowed a reasonable extension of time on
account of such detention, subject to the conditions hereinbefore specified. Rubbish,
unused material and false work shall be removed from the vicinity of completed work.

$1. Errors and omissions.—-The contractor will not be allowed to take advantage
of any error or omission in these specifications. Instructions will be given when such
error or omission is discovered.

32. Roads and fences.—Roads subject to interference from the work covered by
this contract shall be kept open, and fences subject to interference shall be kept up
by the contractor until the work is finisht.

88. Bench marks and survey stakes.-~Bench marks and survey stakes shall be pre
served by the contractor, and in case of their destruction or removal by him or his em-
ployes, they will be replaced by the enginecr at the contractor’s expense.

34, Right of way.—The right of way for the works to be constructed and for neces-

‘sary borrow pits, channels, spoil banks, ditches, roads, etc., will be provided by the

United States.

35. Sanitation.—The chief engineer may establish sanitary and pclice rules and
regulations for all forces employed under this contract; and if the contractor fails to
enforce these rules the engineer may enforce them at the expense of the contractor.

86. Intoxicants.—-The use or sale of intoxicating liquor is absolutely prohibited
on the work except under the direction and supervision of the engineer, and then only
for medicinal purposes. .

37. Contractor’s financial obligations.—The contractor shall promptly make pay-
ment to all persons supplying labor and materials in the execution of the contract, and
a condition to this effect shall be incorporated in the contractor’s bond, pursuant to the
Act of February 24, 1905 (33 Stat. L., 811), and acts amendatory thereof. The contrac-
tor shall make such financial arrangements that his employes will not suffer loss in se-
curing their pay.

 

 

 
 

 

 

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20

maT EPP

PLAN OF DAM

ete tea omgnita
* Seats of fast?

ae ee

Page 58 of 166
017375

DRAWING NO.

Ae ee Qeepe

\

REALE
& Se. ae. ty we
GENERAL Mar SHOWS BOR =f

oe

ORNL HOLES ..4

LIFTS . 2%

and Csty
Same OF alay anes sancd
Aare.

DEPENTMEK? OF TM mete,
WHITEQ BTATES REC LAMSTION SERVICE
A a Gui CuRBCTON RE acc Ma

MLAMATH PROJECT OREROS-CaLEDSMA
CLEaR LAKE DAM AND DIKES

ENERAL MAP AND PLAN OF DAM

SPECIFICATIONS NO. tgt
8c HENNE EUPEBVURG Ememts ED NOPE ARTETIAY BUPA LemitRE
Ow, MURS PRAT recA

AQCESSIOM WO EDBY Crm wo 1 OF &
FLORA AE

 
&

be

 

 

om

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 59 of 166
017376

DRAWING NO. 2

 

DETAILS OF BRIDGE ABUTMENTS.
Clay eeao. 180 99 = BB Crowe
serve Bteepiom Li « Lier #8090

 
  

  

Fock BOR. .
@ Shick 3

 

 

 
 
 
   
 

   

Emébankenent
rolled in 8 digers

is Cester Section
oye . South abutetent shown
tay a North ab tetera’ SiR UAE,
a bu? boul F gh. 2

Back Frlf

  
  
 
 

 

fram? Vitae

Latin hae at Ban
BA

ae at

 

 

Croeuad sartlace -

bye em bee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
    
  

eee ee ft pt a ae BRERA BEE POON UO Ye w ve on eee em a oe
( Fa" french Fe. be city Jo CHOSS SECTION OF DAM.
rock and rereiied. . x
i“ see Spee fications, par : “a f y: , Of # 7 ae o
Ree Ser tiweg FER" feng eet meee oo attet Foe
ino ern gees et SOB = aS a ae
ES ae = = =
AE: = —
BEE : = = Sse =
had
S 8 8 8 ~ a ‘ $ * Se 8 & x eo S x § ¥ g 5
8 S x + > 2 2 = S
SECTION ON BASE LINE. : . ae .
fi - e $4.0 #OE “Se Paw" VAL , & : i Oe .
: Soaks or feo ie Oe

TYPICAL SECTIONS.

re 96. gen ae Se
Seare of keer

   
  
 

 

 

 

 

 

 

 

 

on ”
teckel. Charges NN sae ovata? =e * Dicttet Channel < pao 70's
REG Sree EP Ter ears
ESTIO ET ge we : SETS EET > Sack pi tals ihip ete

   
 
 

 

Ste fe 7a et EST.

 

 

ection Section BE

 

   

 

     
   

LR DETAILS OF
VEE at ON aE SPILLWAY ABUTMENTS.
oe TES : Qe Se. EF 28
i Saale af Cees. Whee ~ et mye a
sue pis KUAMATH. PROUEGT  OREGON-GAIPDRREA
- Bier BIER

CLEAR LAKE OAM AND DIKES.

SECTIONS OF DAM AND SPILLWAY
SRECIPICATIONS MO. 18}

ACSESS.ON Bt toDe

Sta 2080

  

Boose §

   

a0 om pp et

 
  

 

 

Section CC

   

SHO FEO

 

 

Pw

 
—_—S~

oe,

w

  

 

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 60 of 166

 

é NOTE---G

* r

i t

1 t subers
; i

3

 

Kes Sag quides,aaa.mMaiecs ¢
re lo be Furnishe bd the:

      
    

 

 

 

 

   
 
  

 

 

 

 

 

   

a g anc pe oy. ING Convacio
eS wt eS F foot-bragé the ao be
eR “fT eS . ;
% Fe eek <cia’= was Bite soQuiles. Griy to Set archer t
‘s Fs ' ines
‘ 4 ' =f $50 a
Lo heey : t Yet gy
ran Annee re Fh oo Cio ee ee a ee i :
oe Lode! stato * $e gh " ” . * ‘,
Fier #599022 oN SSS due fer, AEG Oy Fi ee ee —
zn ry ie, )
NE i a whl ia
ae

  
  
 
 
  
 
  

 

  

   
 

(Cet off wal) at

fine.ot gakes a ee OD

 

 

 

 

Flash beard grooves? ®

Ae Mock. Saetioe

a nex

 

 

ONT. ELEVATION. LINE AA. < LONGITUDINAL SECTION ON LINE B&.

 

Cup oF walls approtim ately (2 wide
aH fe aafend. rough Hissuved Rock ss
0. BS IA

i a 7 a ake
- Weale of Fear

pa . AO mm
ees ; 4

Front. View of
Sendge Abutment! :. te i

 

 

 

ene we onde, me

 

 

 

 

 

 

 

 

 

 

 

MORIZONTAL SECTION ELEV.
@ ee oa
4 Safe wince “

 

 

 

 

ie = oe z
gen MEE EE bee
pein loll Ge Pee Se" eee
pad Contes: Malls Feat” 5, He + eo
we ONS Fiashi Bef grocves
Gale Groove,

ht Noaf belaves Sectrany PO
Ao

wad CC te Sp hares 5 Confers.

 

 

 

 

 
 

   

Bars te be placed 342 1gnte wf agiakel From fade af malt
Horizontal Gection of Sige Wap!

SECTION 2D . SECTION CC . .

 

 

017377

DRAW
AVORAULIG GCOMPUTAT IC
éfer. h

eser oie ae
& it te jae, serrate
ase Daten «IG: ofits PIPE, Seek OB
Diernel 120 ee pt Mite Fs LB oie
FIRES BLUES
estlet Charme) $60 tong Aa FOG IS RO
YRS Ss OOS

aad sa? Tiempo! Bihiek 30-12,
Becevers ipl Wea reg ice

Appecameate river feral B>«
Faseroie Exe PEEP ae
Meseraie prahee. 3d)
| ferled Coane! Fi 9 PB GOES ORE
(ee femg 66 BP T+ Hs 2 fA 17 B +
| Bate area. FF ws 7038 Cas PB:
Leama! te Hong ab FO PAIS po wee.
[perty Feet? Bo A Bo be,
: Le vense in. Bette Pyapere t *
Chet le! CPR! AGO omg APS: ee BRE
: ; Ae

 

WO BAG EF a

Racove rey heme a? Tin Critter
Bela! Kaede répicind

. ! Aepeosiniate rretlevet fi

Lio

        
  

 

  

 

KLAMATH PROJECT OHEGON. Cant
CLEAR LAKE. DAM. ANDO DIKES
DETAILS. OF OUTLET WC

SPECIFICATIONS NO. 15¢

& Sade dpstavade

 

  

BURRS
ACCESSION. ND s00R DRAWING ERS 3 OF 3
FERALARY oce-

 

 
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 61 of 166
017378

DRAWING WO 4,

 

 

 

 

 

 

 

 
    

  

 

 

 
   
 

{xe

sé Ae pee 78) SHEE ae.
Eel oOe eey Var aae ie ver 8
EE EE BE GIS 78
OO PU, Od, Se) ED Le.
2

Ae
2 SRE.

cb RAE.

 

 

 

 

 

 

 

 

 

 

 

   
  
   

 

 

 

 

 

 

   

 

cree
RC Sate

   
  
  
  
 
 
 
  
   
  
    

 
 

BETAILS OF SPILLWAY .
‘csieenciatitaa cinoma cM! Fy sé é
Oe Bead of hal nace Hortons

CORE ABE Ee cee wee. 42 Gan Lengitadinal

~ fgaloe: it eeeel

 

    
   
  

 

GQ: £8000
LPM GIR* FEL.
Baer Lim AR BEF

ge : Bie
gee pep ang age

4, e °
Caserate foe te be > Cha Nii ime

   
     
  
  
  

! Note: st Gavriel Tipowgh He
CE) dehails Of Spi l/s s 2 Bridge abutment
a é f ee ed.
ane ridge Abul macits. or Fk ee sae rs : chad a Soe contac A
gee Onawing No 2 PLAN OF SPILLWAY.

a e ae ae 5S.
Shewrde ot Fent

 

 

 

 

 

 

 

 

 

 

 

 

a a ae : wll diitllar helipad t
+ : zee: a a ee pore

 

 

 

 

 

 

 

'
hee. i { L L i A : : a iennewmonnnnstn BOOP ta a te
% + 3 =i
PoP EP Gg ys 3 : : ey se
9 % x ® aq 4 5 5 * * 5 £ ans ae
5
PROFILE OF TAILAACE . nas
~ : we te
“ phatacel Gcaje | -
met JOP we eT a

     

be Pa Fe.

 

  

  

a ox é
MUAMATH. PROJECT  OBEGON.Caitt
CLEAR LAKE DAM AND DIKES

DETAILS. OF SPILLWAY

SPECIFICATIONS WD. 251
ABS YT GENE RG ERGO

 
   

Gia Frad

  
 

CROSS SECTIONS.
nr

oe er
AGCEERON Ro Gast SHAWN WO 4 GES.
FEBRUARY ae

Ste 7 + 5060 : ner cod

 

 

 
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20

Page 62 of 166

017379

DRAWING NO. &

 

 

 
 

On OD ae

so rd fe
Beate ot Feed

   
     

 

LEE BEBE

FRO HEB.
Fee fy oiers
BGI BEE

 

  

PPE
of ie

iP LI
Sloeedls

 

     
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ead F

« TEST PITS
Location of Test pels on Mag ®

ii
Lpban tment ty
POLE fop GB Maagers

  

 

SECTION OF MAIN DIKE

ie

 

° Seole af Feet “~”

 

 

ne fe ae
?

 

 

 

 

 

 

 

 

 

 

 

 

SECTIONS OF LOW DIKE

 

 

fo

Seale “of Feet “e

 

 

 

 

DEPARTMENT OF THE ik TEROR

 

JNITED STATES RECLAMATION SERVICE

A OMEWEEL DIRECTOR A? DLWS ChHEF ENGINEER

 

KUAMATH PROJECT OREGON-CALIFCRMIA

sae at anne
F : ~ “ dee ee
ta? i . ae ‘ t
1 : r 4 t t
2A eee : ! Poy
: ' i ' j j i
yaw L ! t i a
S 5 ‘ . 8
PROFILE OF MAIN DIKE ‘
fe 8 Kerisente! Feate of Fook
. feption! Seaie oF Foot
:
Pbtic tnd CBO
ae = : = ees - Se te
eee ol uaa poets Pompano foc SOODTTIET ITT oe
Ree : t fo —. 1 4 L ; to.
Hi i ; ' , i |
+ : ' * i i
| eS 1 : i ! ‘ ' : : ! 4 i 1
: ' ; ; i : 1 i J
| eZ. : e & © = ~ ~ x = + let
= n . , :
g % % 8 Ni x § x 8 % 5 5 x 8 5 >

a
PROFILE OF LOW DLKE

FIM

CLEAR LAKE DAM AND DIKES
PLAN AND DETAILS OF DIKES

SPECIFICATIOMS WO. 181
DL EMMY SUPERVIBING ENGINEER E.G. MOPRON ASSISTANT SUPLAVOING ENGINEER
DW, HURPHY PROVECT ENGINEER
ACCESSION NG. 100e6 DRAWN KO. 3 OF §
FEBRUARY 198

 

 
[ . Casé 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 63 of 166
017380

PGE, ie REE

DETAIL SPECIFICATIONS,
GENERAL PROVISIONS.

 

38. The requirement.—It is required that thera be constructed and completed in ac-
cordance with these specifications and the drawings hereinbelow listed a dam with appurte-
nant structures at the outlet of Clear Lake, Modoc County, California, and two dikes at the
southern extremity of said lake, situated thirteen miles from the dam, both dam and dikes
being approximately fifty-five miles southeast from Klamath Falls, Oregon.

39. List of drawings.—

1. (10082) General map and plan of dam.
2, (10083) Sections of dam and spillway.
3. (10084) Details of outlet works.

4, (10085) Details of spillway.

5. (10086) Plan and details of dikes.

40. Beginning and completion of work.—The contractor shall commence work under
Schedule 1 promptly after the date of signing the contract by the Director and shall complete
the excavation and refilling of trenches under the dam, all of the outlet works and not less
than 20 per cent of the rockfill portion of the dam on or before November 1, 1908, and all
of the work under the schedule as a whole on or before October 1, 1909; and he shall prosecute
the work with a force sufficient, in the opmion of the engineer, to complete the several parts
and the whole of the work on or before the respective dates specified for completion. The
contractor shall commence the work under Schedule 2 on April 1, 1909, or as soon there-
after as the weather will permit, and shall complete it on or before October 1, 1909. The
amount of work performed under Schedule 1 during 1908 shall be limited to an aggregate
cost of $65,000 on the basis of the unit prices bid.

41. Failure to complete work in time agreed upon—Should the contractor fail to com-
plete the work under either schedule or the portion of the work under Schedule 1 specifically
enumerated in Paragraph 40 within the time agreed upon in the contract or within such extra
time as may have been allowed for delays by formal extensions granted by the Secretary,
y there will be made for each and every day, including Sundays and holidays, that the

said work remains uncompleted after the date required for its completion, a deduction,

respectively, of $25 for the said enumerated portion of Schedule 1, $50 for Schedule

1 as a whole, and $25 for Schedule 2. The-said amount is hereby agreed upon as liqui-

dated damages for the loss to the United States on account of all expenses due to the
' _" employment of engineers, inspectors and other employes after the expiration of the time for
completion and on account of the value of the operation of the irrigation works dependent
thereon, and will be deducted from any money due the contractor under his contract, and the
contract and sureties shall be lable for any excess.

42. Progress estimates and payments.—At the end of each calendar month the engineer
will make an approximate measurement of all work done and material delivered up to that
date, classified according to item named in the contract, and will make an estimate of the
value of the same on the basis of the unit prices named in the contract. To the estimates made

19 \
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 64 of 166
017381

as above set forth will be added the amounts earned for extra work to the date of the prog-
ress estimate. From the total thus computed a deduction of 10 per cent will be made and
from the remainder there will further be deducted any amount due to the United States from
the contractor for supplies or material furnisht or services rendered and any other amounts
that may be due to the United States as damages for delays or otherwise under the terms of
the contract. Irom the balance thus determined will be deducted the amount of all previous
payments and the remainder will be paid to the contractor upon approval of the accounts.
The 10 per cent deducted as above set forth will become due and payable to the contractor
upon completion of the work to the satisfaction of the chief engineer. In case of the suspen-
sion of the contract the said 10 per cent shall be and become the sole and absolute property
of the United States to the extent that the same may be necessary to repay to the United States
any excess in the cost of the work above the contract price. When the terms of the contract ©
shall have been fully complied with to the satisfaction of the chief engineer, and when a re-
lease of all claims against the United States under or by virtue of the contract shall have been
executed by the contractor, final payment of any balance due will be made.
&ftae~ Cement.—All cement will be furnisht by the United States on board cars at the rail- @
road station that, in the opinion of the engineer, is most convenient to the work. The con- “
tractor shall haul the cement from the railroad station to the work and shall be responsible for
all demurrage charges. He shall furnish suitable warehouses for storing the cement until
used, and will be held responsible for any loss or injury to cement after its delivery at the rail-
road station. If the cement is shipt in sacks the contractor will be held responsible for the
return of the full number of sacks to the railroad station in as good condition as when received,
and will be charged for all lost or damaged sacks at the same rate as paid by the United
States. The contractor shall give the engineer sixty days notice in writing as to when he will
(  Yequire the cement and shall state definitely the amount in barrels that he will require. The
work of hauling and caring for cement will be paid for under items Kand@ Schedule 1.
W4~44, dfetal work.—All gates, gate frames, steel in tower, reinforcing steel, bolts and other
metal fixtures will be furnisht by the United States on board cars at the railroad station that,
in the opinion of the engineer, is most, convenient to the work. The contractor shall haul tha
material from the railroad station to the work and shall be responsible for all demurrage
charges. He will be held responsible for the condition of the material until it is set in place
and the work satisfactorily completed. The work of hauling, caring for and setting all metal
work will be paid for under items 9; 1 and _#, Schedule 1. &

ORES PEC SCE Penn.
$9 45. Description.—Schedule 1 covers al) of the work. in connection ee Ay names Dnt <

 

 

 

of a dam, spillway and outlet works at " Oe pee
part of thedamwill he obtained. mainly from the ssearetien-et—he spillvey—amd-errtir tor -¢he 2. ie
thecarth-part-efthe.dam-wilt-be-obtamed-mainly frenm-borren—pits-on-the-seuthside bill, up- .

stream from the dam. For conxvenience-the-different-—portions oF the All Will here tter-be-ze-

ferred to as “embanlement™amnd“roriefill.”

bon toby EXCAVATION. 4 Sentra ieee
§ “4. Classification —All material required to. be gxgavated in connection with the con-

struetion of the dam, spillway and outlet works, exeapiacprorlided Lpdewmeweerpleide will be

measured in excavation and classified for payment as follows:
Class 1 (Schedule 1, items 1 ame-é). All material that can be plowed by a six-horse
team, each animal weighing not less than fourteen hundred pounds, attacht to a suitable

L

“le

ne a rl EP

<
Fe Be
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 65 of 166
aca - . 017382

4

 

 

 

be eee —

 

 

contri, on he Redalin cat Oahiafie om

OM ante the matics op Chere ra tonent
A chap

CL

asp

- 80

ae #.

4.

we terme

 

PRT 5 rem te

Ben mee Ee

ey

017383

23

directions of the engineer, and payment therefor will be made on the basis of extra work, as
provided in Paragraph 26.

_ 62. Trenches under dam.—Trenches running lengthwise with the dam shall be excavated
as shown on the plans or as indicated by the engineer. The upper or cut-off trench shall be
cut down to bed-rock to a width of 30 inches, if practicable, and in the event that the engimeer
decides that a concrete cut-off wall shall be built in such trench, such cut-off wall shall be not
less than ten inches in thickness at the top and of such other dimensions as may be determined
by the engineer. The concrete in such cut-off wall will be paid for under Item 8, Schedule
1. Forms shall be removed as soon as permitted by the engineer and the remaining space
between the sides of the trench and the wall shall be refilled with the best material available, —
properly wet and tampt. If the engineer deems the contruction of such concrete wall
unnecessary, dependent upon the nature of the material encountered, the trench shall be re-
filled with the best available material, properly wet and hand tampt. The excavation of the
trench will be paid for under items 1 to 6, Schedule 1. The refilling will be paid for as
extra work under the provisions of Paragraph 26. The lower trench under the dam at the
downstream toe shall be excavated to bed rock and the material taken therefrom, if deemed |
suitable by the engineer, shall be placed in the earth section of the dam and there disposed
of as specified in Paragraph 67; otherwise it shall be wasted as directed by the engineer.
The excavation of the lower trench will be measured in excavation and paid for under items
1 to 6, Schedule 1.

63, Spillway excavation.—The spillway will be excavated at the north end of the dam,
as shown on drawings 1, 2 and 4. All material excavated therefrom shall be placed in the
dam in the manner specified in paragraphs 63, 66 and 67, except that if material is excavated
that in the opinion of the engineer is unsuitable for incorporation in the dam, it shall be
wasted at locations reasonably convenient, as directed by the engineer. If there is an excess
of rock from the spillway excavation, the excess shall be deposited on the lower slope of the
dam in accordance with lines and grades to be establisht from time to time by the engineer.
The spillway excavation shall be carried on with reasonable care in blasting so as not to shat-
ter rock outside of the neat lines of excavation, and the contractor will be required at his own
expense to fill with loose rock or concrete to the satisfaction of the engineer any holes that
may be made in either the sides or bottom, due to careless or excessive use of powder. Pay-
ment for excavation of material used in concrete shall be included in the unit prices bid for
items 7 and 8, Schedule 1. All .other excavation will be paid for under items 1 to 6,
Schedule 1, and the prices bid for said items shall include disposal of the material in
the dam as specified in paragraphs 65, 66 and 67.

64. Hacavation for outlet works. "The excavation for outlet works shall be done to lines
as shown on drawings 1, 3 and 4, or as directed by the engineer. Unsound rock or rock of a
seamy nature below concrete work shall be removed as the engineer may require. The con-
tractor shall refill with concrete at his own expense, as may be required by the engineer, all
holes due to careless or excessive use of powde or careless blasting, Trimming by hand with-
out explosives may be required by the engineer in case such trimming is necessary to prevent
shattering the rock. Payment for excavation of material used in concrete shall be included in
the unit prices bid for items 7 and 8, Schedule 1. All other excavation for the outlet works will
be paid for under items 1 to 6, Schedule 1, and the prices bid for said items shall include the
disposal of the material in the dam as specified in paragraphs 65, 66 and 67.

65. Rockfill—The main portion of the dam shall be built of rockfill as indicated on
Drawing 2, to be obtained from the excavation for the spillway and other works. In this
4

portion of the dam the largest obtainable rock shall be dumpt along the downstream face.
The material shall be dumpt in such manner that the spaces between the large rocks are to the
greatest possible extent filled with smaller rocks, which work shall be done to the satisfaction
of the engineer. The dumping of rock shall be so arranged that the upstream portion of the
rockfill shall be made of small fragments so far as afforded by the quarry and not required in
the rock pitching specified in Paragraph 70. Roclkfilling over the outlet culvert shall not be
done until after the concrete shall, in the opinion of the engineer, have sufficiently set, and
any injury done to concrete work by carelessness shall be promptly made good by the con-
tractor at his own expense. Rock for refilling the trench over the outlet culvert shall be placed
’ by hand to a depth of at least three feet and small rocks and spawls shall be used for filling
spaces between the larger rocks. In case the rock is dumpt from a trestle, all trestle tim-
bers except posts shall afterward be removed from the dam. Payment for rockfill will be
included in payment for excavation under items 3 and 6, Schedule 1.

66. Material for embankment.—In the embankment shall be used such earthy, suitable
materials as are taken from the excavations for the spillway, outlet works and trenches, and
. the necessary additional material shall be borrowed in the vicinity of the dam site. Test
pits indicate that material on the south side hill upstream from the dam will be satis-
factory for earth embankment, but all borrow pits must be approved by the engi-
neer, both as to location and quality of material to be excavated therefrom. Excava-
tion from borrow pits will be measured in excavation and will be paid for at the unit price bid
for Item 1, Schedule 1, unless Class 2 material is excavated from such borrow pits under the
specific instructions of the engineer, in which event the excavation of such material will be
paid for at the unit price bid for Item 2, Schedule 1. Disposing of the material in the dam,
in accordance with the provisions of Paragraph 67, shall at all times be subject to the approval
of the engineer, and payment therefor shall be included in the unit prices bid for excavation.
The surface of all borrow pits shall be carefully cleared of brush, and all roots of more than
1% inch in diameter hauled on the embankment shall be removed therefrom. _ Payment for
clearing and removal of roots shall be included in the unit prices bid for excavation under
items 1 and 2, Schedule 1.

67. Formation of embankment.—The embankment shall be built in layers not exceeding
six inches in depth after rolling. The layers shall be thoroly watered and shall be rolled with
grooved rollers, weighing not less than 2,000 pounds per foot of tread, both watering and roll-
ing to be satisfactory to the engineer. No earth shall be placed in the embankment when
either the earth or the embankment is frozen, or when the embankment is too wet to permit
satisfactory rolling and consolidation. The embankment shall be finisht to lines and grades
furnisht by the engineer, who will make due allowance for future settlement in furnishing
such lines and grades. Payment for construction of the embankment, as herein specified, shall
be included in the unit prices bid for excavation, under items 1 and 2, Schedule 1.

68. Overhaul.—The average haul of all material placed in the embankment will be meas-
ared on completion of the work, and if it is found to exceed 600 feet, the contractor will be
paid for overhaul at the rate of 1c per cubic yard per 100 feet for the entire mass for such
distance as the average haul may be found to exceed 600 feet.

69. Hydraulicking—The contractor may at his option build the embankment by the
hydraulic method. If so constructed the embankment shall be built to true lines and grade and
due allowance shall be made for future settlements, as the engineer may direct. The contrac-
tor shall so plan his work that, so far as practicable, the coarser parts of the earth shall be
deposited next to the rockfill and the finer parts next to the water slope. If the embankment

aereneerneer epSh3:19-CV-04405-WHO Document 451 Filed 02/21/20 Page 67 of 166

017384

xo

“

 

 
 

 

Casé€ 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 68 of 166

017385

25

ig constructed by the hydraulic process the material placed therein will be measured for
payment to the neat lines shown on the drawings or establisht by the engineer, and no allow-
ance will be made for overhaul, wastage or shinkage during construction. Payment for ma-
terial placed by this process will be made at the unit price bid for excavation under Item 1,
Schedule 1.

10. Rock pitching. —Part of the rock excavated from the spillway shall be dumpt in
place on the water face of the dam, forming a layer two feet in thickness. The twelve inches
of this layer next to the embankment shall consist of the finer portion of the quarry material,
and the remainder of the layer shall be of larger stones, none of which shall exceed in volume
one-half cubic foot. The slopes shall be finisht to the neat lines of the dam shown on draw-
ings 2 and 3 or establisht by the engineer. Payment for rock pitching shall be included in
the unit prices bid for excavation under items 3 and 6, Schedule 1.

WORK UNDER SCHDULE 2.

71. Deseription.—Schedule 2 covers all work in connection with the construction of two
dikes located at the southern extremity of Clear Lake. Plans and detaily of the work are
shown on Drawing 5. The main dike between stations 0 and 16 will consist of earthfill and
rock pitching. The low dike between stations 19 and 85-+-50 will consist principally of loose
rock pitching.

72. Preparation of fowndation.—The ground under the earth fill portion of the main dike
shall be thoroly plowed to a depth of twelve inches and all vegetable matter shall be removed
from the site of the dike. Payment for this work shall be included in the unit price bid for ex-
cavation for embankment under Item 12, Schedule 2.

78. Trenches.—Cut-off and drainage trenches shall be excavated as shown on the draw-
ings or as required by the engineer, Material thus excavated shall be placed in the earth fill
portion of the dike unless deemed unsuitable by the engineer, in which case it shall be wasted
as he may direct. Excavation for cut-off and drainage trenches will be measured in excavation
and will be paid for under Item 12, Schedule 2. The price bid shall include the disposal of
the material.

74. Earth embankment.—The material for earth embankment shall be obtained from the
cut-off and drainage trenches so far as deemed suitable by the engineer, and the remainder
shall be taken from borrow pits selected by the contractor as most convenient to the work and
approved as to location and character of material by the engineer. No pit shall be closer than
25 feet to the toe of the finisht dike. The pits shall be cleared of brush and roots shall be re-
moved the same as specified for the embankment in Paragraph 66. All earth material placed
in the dike shall be suitable for water-tight embankment. It shall be spread in layers, sprin-
kled and rolled, the same as specified for embankment in Paragraph 67. The limit of frea
haul shall be 200 feet. Overhaul when ordered by the engineer will be paid for at the rate of
1¥4c per cubic yard per 100 feet of haul. Payment for the earth embankment will be made
on the basis of measurement in excavation under Item 12, Schedule 2, Proper reduction of
earth excavation and addition to rock pitching will be made for stones removed from earth
embankment and placed in rock pitching by order of the engineer.

15. Rock pitching.—Rock pitching shall consist of rock to be obtained from the surface
of the ground in the vicinity, which shall be dumpt in place in the dike. Dumping shall be
done in such manner as to fill the spaces between the large rocks with small rocks, as far as
practicable. The larger rocks shall be placed near the downstream toe and the smaller rocks
towards the water face and on the top and slope of the earth fill. The slopes shall be finisht
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 69 of 166

 

— - a ESOME ee OFFBBBR ,

“ 26

to the neat lines shown on Drawing 5 or establisht by the engineer. Where the low dike
consists of rock pitching alone, the material used and work done shall be the same as above
specified for the rock pitching in connection with the earth embankment. The bidder must
satisfy himself as to the average length of haul required to obtain the necessary material for
rock pitching, and he is expected to make his bid accordingly, no payment being allowed for
overhaul. The rock pitching will be measured in embankment to the neat lines shown on
Drawing 5 or establisht by the engineer and payment therefor will be made at the unit price
bid for Item 13, Schedule 2.
'

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 70iof 166 .
017387

Was, (598-1258.

    

wao25 vereatys
Q=7ESf £22.35
a= 68" $= 0008s

UAr0. /958-2478.

(i

2

t= 025 v= 158afhs
Q*62Nf F= 2.42
A 29.7 §$*,.000276

 

US. PECLAMATION SEIVICE
PAE Newel! Directot, Af Dawes, Ciek £rs ginger

Yop er Kamat) Froject Cre-Cal

Cross SECNORS OO COWS — -
| Scale 15 10" Morte (GO8

20. Merny, Supervising Lngr & O Mapsern, Asst Sayan frgr
DIN Mer phy fra jeatlngaéar

K-/-9 -1é | |
{$- 20f- 17 22 Se

 
ote _

6 3:19-cv-044@5-WHO Docume

 
 
   
 
 

 

 

 

Cross Section of ’
Outlet Tunnel (ee
“Seale” Hn aw Sta. ~ 50

 

 

 

A Loose frock

bi. te i i. ct iin tt ein.

‘i rt et i, fA

 

Sete.
Mikes,
eee acy ipl ppp

CY Att wens Bete y Maxim um Cross Section of Dam

   
 

 

 

 

 

 

oe
é Boulders” Scale of Feet
weed af - ne ~- 0 8 — x. eo
~ | inch = 30 feel
é
\.

| Reclamation Service USGS.
t aa KLAMATH PROJECT

me _ °. .. Proposed Plan of Dam for
a} 3" HORSEFLY RESERVOIR

 

at

 

 

 

 

 
 

Fortiend, Orecon, “ay | 1998.

Hon. John FE. Lewie,
State Enrineer,
Balen, Oreron.
Deer Sir:

rureneant to thea nrevisionr of section 2 of the legislative
ect of Oreron, deted Fehrnnry 22, 1095, © am ferwardinge herewith
zor filing in vonr ofiiee enclosuras maxrced in elphebetical order
tron 4 to a, boing elene and speeificstions of the various Peatures
of the Kletlath orofjeet, Oreron-Urlifcornia, United Strten Fealoun-
tion Service.

Inagsich og netice of appropriation of the vaters of the
vilnweth Bastin, Zlemath Caunty, Creron wes fileé in your offies in
accoréanse with the provisions of the shove nentioned statute May
18, 1905, the nbove papoere sre beins sent te yeu for ?llinge as a
second step in corplisnce with thie stetute.

In pureneance of the policy of cooperation betveen the Ree-
Lenation Service snd your office, I am aleo enclosing for your
files four photorraphs of conrleted atruaturea under the Xleneth
Project and a certificate to the affeot that the aonstruction of
the works hee been authoriged by the United States; that the con- .
tracte have been ontered inte and that the work ig now under TON

Very ne) GS) yours

  
A wef wh

J

2
22

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 73 of 166

017390

R.O. Draft 8/26-1970

UNITED STATES

DEPARTMENT OF THE INTERIOR Contract No.
BUREAU OF RECLAMATION 14-06-200-5737A

Klemath Project, Oregon-California

CONTRACT BETWEEN THE UNITED STATES OF AMERICA AND
a cli A ELERING AND SJARTOE Me. FLAMING
oy POR PROJECT WATER SERVICE AND —
PAYMENT GF CONSTRUCTION CHARGES

 

MTS CONTRACT, made this 18 day of . January , 1972,
iu pursuance genereliy of the Act of June 17, 1902 (32 Stat. 388),

 

and ects emendatory thereof or supplementary thereto, 41), collectively vs
hereinafter referred to as the Federal reclamation laws, between THE

 

INITED STATES OF AMERICA, hereinafter referred to as the United States,
represented hy the Secretary of the Intertor or hie duly suthorized
representative » hereinafter referred to as the Seoretary or —
Officer, and . DALE A. FLEMING AND JANICE M, FLEMING, his wife .

» bereinafter referred to as the Contractor,

WITNESBETH, ‘het:

WHEREAS, the United States has constructed the Klamath
Irvigation Project in the States of Gregon and California and has
available for delivery therefrom a supply of water; and

WIEREAS, the Contractor desires to contract with the United
States for a water supply for the irrigable area of the land herein

described: 30.3 acres in the SWicw} and 30.0 scres in the SHiswd,
Section 25, in as 239 Sowth, Range 9 Hast, Willamette Meridian,
contestant” in all 60.3 acres of inrigable lend.

002260
iO

il

32

Vs

he
nt

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 74 of 166

Aid boa

idjane=

tion «<

SW SW4

SEI. SW,

017391

, Township 39 South, Ranpe 9 East, Willamette

30.3 ixrigable C8

36.6

60,3 Total

trripable acres

002261
 

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 75 of 166

017392

i HOW, THYSGFORK, in consideration of the cuvenants herein
4 contalned, it is hereby agreed as follows:

3 1. Upun the terms aud conditions set forth below the United

& States will provide irrigation water for delivery ta and fer

5 beneficial use upow the irrigable lands of the Contractor describad
6 an follows:

? 2, Belivery of water to the Gontractor's irrigable lands will
§ be made through Klemeth Projece distribution facilities operated

9 and malntainsd by Klamath Irrigation Bistrict. The Contractor shall
16 achedule all water to be delivered with Klamath Ircigation District
ii and pay all assessed charges for operation and maintenance to that
i? District er ite eneccessora in interest.

13 3. in considerstion ef the dviivery of water by the United

14 Gtates, in atcerdsence with Che rehedule of delivery gubmitked by

ng the Centractor te tin: Alawach Irrigation District and the terms

16 and cunditione of this cowiract, the Gontrattor agrecs to pay to the
af United States 9 2,562.75 in 80 equal semiannual iustallmenta, which
1& Bhali be due and payable en June 30 and December 31 of each year,

Lo commencing on June 30 teilowing the date of execution of chis

20 aentrack »
ai
2a

5

002262
LO

11

13

14

16

i?

18

iy

20

Zk

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 76 of 166
017393

&. The United States assumes no respousibi lity For and neither
it nur its officers, agents, or employees shnali have any Liability
fer or on 2cecount of:

(1) The quality of water to he diverted by the Contractor;

(>) The cantrel, carriage, lidndiing, 066, disposal, or
distribution of said water outside the facilities betug operated
and maintained by the United States;

(c} Claims of damage of any aature whatsoever, ineludinp,
but not Limited to, property’ loss or damage, parsonal injury,

or death arising out of or connected with the cantrel, carriage,

handling, use, disposal, or distribution of said water outside

of the hereinabove veferred to facilities; and

(d) Any damage whethe: direct er indirect arising out cf

or itt any mane: cavecd hy a shortape of water whether auch

shortege be en account of errors ion operation, drought, ot

anavoidable causes.

S. The Contractor siiall pay 9 peuaity on inataliments or charges
which become delinduent compnied at tha rate of 0.5% per month of the
amount cf such delinquent lostullmeuts or charges fox each day Feem such
delinquency uatit paid: Provided, Phat ro penaity shail be charged to

the Contractor uniess such dnlinquencsy continues for more than 30 days.

002263
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 77 of 166
017394

il, o. Wax tht purysas of necuxdug payee, ke whe thibied Slaves ab
a alee Ohlipacions deaccibe)d in Awniche 3, aceniaiap te the comdl gia
3 fereie, ahated, w Liew ta favor of che Uelted Gtoten jm fie gm of
4 the besad ebiiggkiew descelbed im Avkaela 4A, dp beveby citntiant ond

b mate a Chavype tye al} wk the sadd lend. Wpum the taflure of the

 

   

& Geutkactey fer 7 sf mete Bitnasdwe years fo neke paywedia deatrinnd
? iw Axticia 3 aud at the times and te the manner theradea daceri bed,
a Lae Unicod States la poroby anthertaad te foreciene the idca keweby
9 cranked aid ta sedi anda Lavd te achdedy the wblipatian dua the

 

 

 

    

 

ti Mek ind Boake @ witee, Lawoved, That woe water alisli be mode

rh aWollelig “oe The Gontoucker alter aay l2emangl period ja which the
ie Contractor wey Me ae attend Pu tha: poyaet of wheres 2

a3 nde tham cont faci.

aa fe Ye Vadiess Tiotws wenmrwen obe sight ke cubase? Sov mae
as ae the Ulorakin fee jecs ald tiie sac anapage ware? adunlicg Poem Fiver
hu land: of fie fe chow’, Wier Contec oe ihwid Gawd .Be rip oe
if diacherge waste am. ooimige waker dace the dvainage orstem of tne
is Kisath Pro janie

iD fe fa?) Tae Geteerany cepewwen be eigie du elke, after an
at apts y daa teed ecto do Chat dentascdek coe chug tag len,
mh Mehed ama Syke thai caaelaremt wai fhe prava anes of thie

Re beaiscuk, oie fave oe cat Uideed Weak, ali Rae Bade af Girger,

 

fi;

002264
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 78 of 166

16
il
_h2
i3

14

16
7
16
19
20
2i

22

017395

4

te add te or to modify them as may be deaned proper and necessary
te carry out this contract, and to supply necessary details of
its administration which are not covered by expresa provisions of
this contract. The Contractor agrees to observe such rules and
regulations.
(b}) Where the tems of this contract provide for action

.to be based upon the opinion or determination of either party to
this contract, whether or net stated to be econclugive, said terms
shall not be construed as permitting auch action to be predicated
upon arbitrary, capricious, or unreasonable opiniones or determinat
The Secretary's decision on all questions of fact arising under th
(contract shall be made only after cousultation with the Contractor
and shall be conclusive upon the parties thereto.

9. The Contractor agrees to submit through the Klamath Irrig

District to the Contracting Officer or hie authorized representati

ions.

1s

ation

on ox before December 31 of each year, a report of crop and liveatock

production in such form as the Contracting Officer may request.
1G. The Contractor agrees that the proper officiala, agentes,
ox employees of the United States shall have the right of ingress
and egresa from the property as deecribed in Axrticle 1 above, at a
proper timea and places as way be necessary to carry out the provi

of this contract.

Eo
ik

gions

002265

t
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 79 of 166

017396

Ll. The expenditure or advance of any money oc the performance
of any work by the United States hereunder which may require appropri-
ation of money by the Congress or the allotment of funds shall be
contingent upon such appropriation or allotment being made. The
failure of the Congress te appropriate funda or the absence of any
allotment of funda shall net relieve the Contractor from any
obligationa under this contract. No liability shall accrue te the
United States in cage such funds e not appropriated or allotted.

12. No Member of or Delegate to Gongresa or aie a
shall be admitted to any share or part of this contract or to any
benefit that may arise herefrom. This featriccion shall not be
congtxued ie extend fw this contract if wade with a corporation fox a
ite general benefit.

13. {a} Any notice, demand, or request authorized ex required
by Chie contract sheil be deemed to have been given when wailed,
postage prepaid, or delivered to che Regional Director, Region 2,

Bureau of Raclawsation, 2800 Cottage Way, Sacramento, California 95525

 

 

 

 

 

on behalf of the United Siat-« aad ta Dale A. Fleming =
Rt. 2, Box 580 _ Klamath Falis lg | Orenem
F601 _.. .. Of behali of the Contractor. The designation of

 

 

the addressee of the address may be changed by notice yviven in the

sane Manner as provided in this article fers athes aotices.

002266
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 80 of 166

 
 
  

 

017397

i i%. The provisions of this contract shall appiy te ang bind

2 the successora in interest and asaigue of either party hereto.

3 IN WLENESS WHEREOF, the parties herete have executed thia
% contract the day and year Firet hereinabove written.

5

é THE UNITED STATES OF AMERICA

7 . :

8 B Ys ; Z ro

| getine ‘ea flonal Dixector, Benton 2

4 Moreau of Reclamation

16

14, ey

>

a: ae NL Lb de Lit f-- Leaning
i3 a a pale 6 . FLewi ing, .
i4 Pe. 2 Lf | Ee

P Janice W Flening +)

13 —_
LG

rt

ag

ho

20
2k
a2

é.

002267
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 81 of 166
017398

STATE OF OREGON)
) sa.
COUNTY OF KLAMATH )

Om this 18 dey of _Jamury _, in the year 19 72,
before ina, ; W. G. Ely » & notary public
in and for seid County and State, residing therein, duly comalasional
and sworn, personally appeared Dale A. and Janice M. Fleming
, known to ma te be the person whose name
Ce 7 fi
‘ta subscribed to the within instrument, and acknowledged to ms that he

executed the sams.
IN WETRESS WHEREOF, I have hereunto set my hand and affined
my official seat the day and year in this sertificate first above

weliven.

 

{SEAL}

My coumiseion explras 12-473

Le

002268
Case 3:19- “Cv 04405-WHO Document 451 Filed 02/21/20 Page 82 of 166

017399
, .t
a t faa 4 +
iy a " RAY L. ROBERTS, MANAGER les
70H A ieee, nRBEaRae Wi, Liam mAJNUS, NingcTOn &. G. BORN, OMECTOR ted kL STRWART, JW, FeCReT TA
: #
2+ ee) f%.
| ALIGN TA UNRGRTIGH DESTMGT .
Pee ST EEEREL BE
A yee VLA LEG STG
¥ eit 4 b i a
eqntty araiare * de HEADQUARTERS OFFICE
. at
sidan Te B64G K. 1. 1. LANE -» (509) 802-86Gi

KLAMATH FALLS, OREGON 97801

December 7, 1971

Hr. Dele A. Fleming
Route Z, Box 580
Klamath Falls, Oregon ~ 97601

Dear Hr, Flemiigs

| The following Roselution wae adopted at regular umeting of the Board of
Direetora, hald on Peiday, December 3, L9#1s

TMESREAS, Dale A. Floming is now by purchace fram the United Statea, che owner
ef land within the Klamath irrigation Dictrict, and water ia available fox tha
€9.30 ixrvigahle aerce fer vhich a any ie dosirod, and

RWESERAS, the United States io proparing on individual coatract with Mr. Flem-
20S » ee ceby the United States will colicet original .cousrcuction chergea, and

i

nbc, wdbey Lum vcs Cat dng the firet helf ef tha 1972 izrigation scacon,
being ¢heowth Jese 30, 1072, will be cold to Mz. Flooing on a rental basis at
ena halt of the gravity Operation & Waintengace tate per aure,

'NG], GENET, UE LT BELOVED: That 69,30 aeve:, ef thi 64.69 irripshle acres
zn “>, Floemive’s cumersiva, be me are korveby placed on the Fiscal Year 197z-
1973 escearsant toll of the Kiamath ixripotion Dintract ier Operation & Naiitan-

ences end Susplecontal Gonutruetion chargnsa.”
wee ok
ie vas agreed that tha enpplerental conatrection chargan would be prerated

ea arceoccant roll in acvoridence with che comtwacte, av follows: '

*

Supplemental Pop » LO yoors @ 4le por acwe per yoat
= Piney © ib: sO Ge ta eB ee 1
= Dratncge - 20 eG hos 7 eo or «
ue _ - Very trnly youra,

. “i ED
ACEI ' -s RLANAIT IReTeGaTZON DISTRICE

+ gt 7 s 4
7 i a
- Aree ras ¥ ie #,
ANALY Fal Ts Gi P fh. berate Ag hoe teen Rast, smn Ais,

Sacratary & Office Menage
Pleesa acknovledgs by signing iu cjace provided and rataurna the origtnal in the
solkeaddxeasad atanped cnvelopa ane losed,

iy ae

fet : 4
Datez {Vi PAD ATE Vek CG q. Hf Cd Cup: 25. 002269
DALF A. FLEMMG
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 83 of 166
017400

sot YOR wx 1581 _.
am wy % Vol 773 Puge +904 —
fabatea a
R.0. Draft 8/26-1970
Rey. 8.0. 1/28-1972

 

 

 

 

E UOSTTED STATES
DEPARTMENT OF THE INTERIOR Gontract Ho.
2Z BUREAU OF RECLAMATION L4=li~200-7 1974
Klamath Project, Oregon-Californza
4
CONTRACT BETWEEN THE UNITED STATES OF AMURXTCA AND
® aaa tiara MADR TL AON Sa sara
PROVIDING FOR PROJECT WATER. SERVICE AND
5 PAYMENT OF CONSTRUCTION CHARGES
& THLS CONTRACT, made this 10 day of Jenu | 3

7 19 73, im pursuance generally of the Act of June 17, 1902 (32 Stat. 388},
& and acts amendatory Chereof or supplementary thereto, aii collectively
9 hereinafter referred to as the Federal reclamation laws, between THE

10 UNITED STATES OF AMERICA, hereinafter refarred to as the United States,

 

 

id reptesented by the Secretary of the Interior or his duly authorized
le representative, hereinafter referred to as the Secretary or Contracting
13 Officer, and Guy A. Galletti, a single person

L4 , hereinafter referred to oa the Contractor,
15 WITNESSETH, Thats

li WHEREAS, the United States has constructed the Klamsth
Ireigation Froject in the Statee of Oregon and California and has

1é available for delivery therefrom a aupply of water; and

19 WHEREAS, the Contractor desires te contruct with the United
26 atates For a water supply fer the irrigable axvea of the land herein
23 deseribed;

002270
act

ant
Ey

26

2)

22

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 84 of 166

017401

1582

NOW, THEREFORE, in consideration of the cowenants herein
contained, it is hereby agreed as follows:

i, pon the terma and conditions set ferth helow the United
States will provide irrigation water for deliwery co and for
beneficial use upon the irrigable lands of the Contractor deacribed
as follows: 3.5 lrrigable acres located in

Portion of Lot 2, Seetion 28, Township 39 South,

Range 9 East, W.M., Klamethn County, Oregon.

Purchased fram the Bureau of Reclanation in
accordance with terms of contract 1/4-06-20)-2 317.

2. Delivery of water to the Contractor's irrigable lands will
he wade through Klamath Project distribution facilities operated and
Saintained by Klamath Irrigation District. The Contractor shall schedule
alj water to be delivered with Klamath Irrigation District and pay all
e3sessed charges for operation and maintenance to that District or its

auccessors in interest.

002271
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 85 of 166

017402
1583
i 3. In consideration of the delivery of water by the United States,
2 in acesrdance with the schedule of delivery submitted by the Contractor
3 to the Klamath Irrigation District and the terms and conditions of this
ty contract, the Contractor agrees to pay to the imited States $ a8. 7)
5 7p ito Lomenbaonmboeicnnssts, which shall be due and payable on | AY

HQ

és

 

aad

the date of execution of this contract.

6 4. The Umited States assumes no responsibility for and meither it
9 nor its officers, agents, or ewployees shali hewe any liability for or
iQ on account of:

1 (a} The quality of water to be diverted by the Contractor;
12 (b> The control, cecriage, handling, use, disposal, or

i3 distribution of said water outside the facilities being operated
14 and maintained by the (Imited States;

ib (c) Claims of damage of any nature whatseever, including,
lé but net Limited to, property loss cr damape, versonal injury, or
iv death arising cut of or connected with the control, carriage,

18 handling, use, disposal, or distribution of said water outside

1S of the hereinabove referred to faciiities; und
20 (d) Any damage whether direct or indirect arising out of
ai or in any manner caused by a shortage of water whether such
Ze shortage be on account of errors in operation, drought, or
23 unavoidable causes.

a

002272
 

14
15
16
1?

18

20
21

22

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 86 of 166

017403

1584

5. The Contractor shall pay a penalty on installments or charges
which become delinquent computed at the rate of 0.5% per month of the
amount of such delinquent inatallments or charges for each day from
such delinquency until paid: Provided, That no penalty shall be charged
co the Contractor unless such delinquency continues for more than 30 days.

6. For the purpose of securing paymest to the United States of
the obligations described in Article 3, according to the conditions
herein stated, 4 lien in fawor of the United States in the amount of
the total obligation described in Article 3, is hereby crested and made
a charge upon all of the said land. Upon the failure of the Contractor
for 2 or more successive years to make payments described in Article 3
and at the times and in the manner therein deseribed, the United States
is hereby authorized to foreclose the lien hereby created and to sell
said land to satisfy the obligation due the United States: Provided,
however, That ne water shell be made available to the Contractor after
any 1l2-month period in which the Contractor may be in arrears in the
payment of charges acerning under this contract .

7. The United States reserves the right te collect for use on the
Klamath Project all waste and seepage water coming from the lands of
the Contractor. The Contractor shall hawe the ight to discharge waste

and seepage water into the drainsge syatem of the Klamath Project .

002273
Wey

i}

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 87 of 166
017404 -

1585

io {a} The Secretary reserves the right to make, sfter an
opportunity has been offered Cu the Contractor for consultation, rules
and regulations cunsistent with the provisiona of this contract, the
laws of che United States, and the State vf Oregon, to add ta ur to
modify them as may be deemed praper and necessary to carry out this
contract, and to supply necessary details of ita admintatration which
are noc covered by express previsions of this contract. The Contractor
agrees to @ebserve such rules and regulations.

(b) Where the terme of this contract provide fur action to

be Lased upon the opinion or determination of efther party to this
contract, whether or not stated to be conclusive, said Cerms shall not
be construed as permitting such action to be predicated upon arbitrary,
capricious, or unreasunable opinions or determinations. The Secretary's
decision on all questions of fact arisiag under this cantract shail be
made only after consultation with the Contractor and shall be conciusive
upon the parties thereto.

3. The Contractor aprees to submit through the Klamath Irrigation
District to the Contracting Officexy or his authorized representative,
on or before December Ji of each year, @ ieport ef crop and livestock

production un such Ferm es the Confiracting Officer may request.

002274
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 88 of 166
017405

1586

1 10. The Contractor agrees that the proper officials, agents, or
2 employees of the United States shali have the right of ingreas to and
3 egress from the property as described in Article 1 above, at all proper
4 times and places aa may be necessary to carry out the provisions of this
2 contract.
6 11. The expenditure or advance of any money or the performance of
7 any work by the United States hereunder which may require appropriation
5 of money by the Congress or the allotment of funds shall be contingent
9 upon such appropriation or allotment being made. The failure of the

’ LO Congress to appropriate funds or the absence of any allotment of funds

shali net relieve the Contractor from any obligations under this contract.

 

No liability shall acerue to the United States in case such funds are net

ts appropriated or allotted.

14 12. Na Member of or Delegate to Congress or Resident Commissioner
is shall be admitted to any share or part of this contract or to any

16 benefit that may arise herefrom. Thia restriction shall not be construed
17 to extend to this contract if made with a corporation for its general

 

18 benefit.

TS 13. {a) Any notice, demand, or request authorized or required by
20 this contract shall tbe deemed to have been given when mailed, postage
St prepaid, or delivered to the Regional Dlrector, Region 2, Burean of

22 Reclanarion, 2800 Cottage Way, Sacramento, California 95825, on behalf

002275
15

16

17

1é

19

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 89 of 166

of Lhe United States

Spring Lake Road

017406 -

(587

Guy A. Calletti 8130

 

Kiameotn Fadle

eres ~~ ee ee tee ah

Gregon 97601

 

 

 

we -

> on behalf of thea Contractor. The designation of

the addressee or the address may be changed by notice eiven in the same

manmenc a8 provided in this arCicle for ether notices.

14. The provisions of this contract thall apply te and bind the

successors in interest end agsigns of either party nerete.

IN WITNESS WHEREOF, the parties bereto have executed this

contract the day and year firuc hereinabove writtes.

THE UNTTED STATES OF AMERICA

 
   
   

ye ivector, Region \?
Wareau of Reclamation

ator

  

CONTRACTOR ¢

“4 fies
May A Malldle..

002276
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 90 of 166

017407

STATE OF OREGON }
} se.
COURTY OF KLAMATH )

On this 10 day of  Joiuary , in the yeer 19 73,

hefore ma, We tio Ely » & notary public

cen

in end for seid County and State, residing therein, duly commissloned

and sworn, personally appeared Guy A. Gelietti

Ne” ee

_.» cater tO me te be the serson whose name

err ig re ca

 

is subscribed to the within inasicument, end acknowlaieed to me that he
executed the game.
IN WITHESS WHERBOF, I heave hereunte seb cy ham! and affined

uy official seal the day and year in this certificate first abou

 

written.
Mth,
a tary Public and for the
Geren at FE » Beata of Oregon
(SWAL) id
te" My com@dacton expires We h~'f3

 

my ee '|

; : yo fey hah ah i
aTAte tH UO farnau of Reclamation
aren 9 SE ir
» pemril @ i wt 5 . a
ed for recurved aye f : 4 Pent pM aid
ited astro. = ie ly a a Hho * 288
bi 13thdey oF = ABP : lS MEAs > oor 1581
$a See ian yo
wae Sede ‘ pte
qui ree arded in Ved a ‘ tT 2 ae fi
J <— a
yay 946.00 aD 7"

 

002277
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 91 of 166
017408

R.O. Draft 6/2~1958
Revised R. 0. 1/139-1959

Contract No. —
14.06-200-6636
fmendatory
UNITED STATES
DEPAKTMENT OF THs TNCERTOR
BUREAU OF RECLAMATT ON
Klanath Project, Oregon-California
ee ae aaa ee ee al a g

CONTRA cor ot “SEPTMEGR 4.6 16, “i357

TALS CONTRACT, made this 6th day of — June > 1999;
pursuant to the Act of Congress approved June 17, 1902 (32 Stat. 388),
and acts amendatory thereof or supplementary thereto, ail of which
acts are commonly Known and referred to as the Federal reclamation
laws, between THE UNETED STATES OF AMERICA, hereinafter referred to
as the United States, represented by the Secretary of the Interior,
or his duly authorized representative, hereinafter referred to as the
Secretary of the Interior, and the TORSEFLY JRRIGATION DISTRICT, kere-
inaftter referred to as the District, a public corporation organized
and existing under the laws of the State of Oregon, with its prin=
eipal place of business in the town of Ronanza, Klamath County,
Oregon,

WITNESSETH, Theat:

WHEREAS, the United States and the Uiebrict entered inte
eontract number LY-06-200~-6636 on Septenber 16, 1997; and

WHEREAS, subdivision (a) (4) of Article 9 of said ecomtract

provides an erroneous Formula for the compubstion ef costs properly

002278
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 92 of 166
017409

chargeable to the District for operation and maintenance of the Lost
River Diversion works, which error the United States aad the District
wish to correct;

NOW, THEREFORE, in consideration of the mutue). and dependent
eovenants herein and in said contract of September 16, 1957, contained,
it ls hereby agreed that said contract shall be and hereby is amended
by deleting all of subdivision (8)(4) of Article 9 and substituting
in lieu thereof the following:

"(h) Thirteen and five-tenths (13.5) percent
of the cost of operation and mainbenance of the Lost
River Diversion Dam and Diversion Channel; and

"(§) The proportionate part of the total

annual ectimated cost to the United States of operating

and maintaining Link River Dam and of regulating

Upper Klamath Lake equal to the proportion that

the amount of water diverted Psom the Klamath

River through the Diversion Channel. to the Lost

River for replacement of water used by the District

from Lost River, bears to the total irrigetion releases

and diversions that year from Ipper Klamath Lake and

Klamath River.”

Except au herein modifled, said contract shall be and remain

in full force and effect as originally written and executed,

Bo

002279
 

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 93 of 166
017410

IN WETENESS

WHEREOP, the parties hereto haye hereunto affixed

their names Lhe day and year first above written.

(SEAL) > ALT ied

Attest:

(sf J, F. Heyden

THE UNITED STATES OF AMERICA

 
  

By /s/ 8. P. Bellport
Regional, Director, Kegion 2
Bureau of Reclamation

SPLY ERRIGATTON DISTRICT

 

 

Gecretary

HORSE

By _ /s/ Benson Dixon an
President
2

002280
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 94 of 166
017411

HORSEFLY IRRIGATION DISTRICT

FP, O;. BOX 167
BONANZA, OREGON

Apel 7, 1959

br. Ue Ae Grey

Klauath Project Manaper
Burcau of Reclanation
Ps. 0, box 312

Rlesath Fella, Oragon

Bear Hr. oroyt

You will find enclosed five copies of the Sacratarial approval of thse
dnendatory contract with the Horsefly Irrigetion District for the
correction of computation procedures of cost allocation.

You will find esqlogead five coptea of the resolution authorizing the
exscution of tha contract by tha president and secretory aa Tollows;
i A motion was made by Johm YW. Urbach and seconded by Geeil C. hunt
thet the following resolution be made, This motion carried by 2
ro;ulur vote of all membars prosunt,"

“Lo 3% fo resolved: The Horsefly Irrigation District accept Contract
Ho. Tem hOSO Amondetory. LEengon Dixon, Prasident and J. ¥.
loin, Seeretary be eo authoriged to sign thia contract, ™

Your Intorust in our irrigation district 1s apprecisted,

 

 

 

r Me ecstasy

If further information 1s dag ad, please contact our office,

ssa fle t
oy ps Sedo pDlstrict
i

fl
J. F (hey ila ary

 

002281
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 95 of 166
017412

R.O. Beaft 3/9-1976
Rev. B.0. 4/26=1976
Rey. R.O. 7/28-1976

Contract Neo.
14~06- 200-6636
UNITED STATES Amendatory
DESARTROWT OF Tae INTERTOR
BOREAU OF RECLAMATION
Klawuth Prefect, Oragen-Galiferatia

CWPEACT BETWEEN TUK WEITTD STATES OF AMERICA AND
MOASEW:.v IRRIGATION DISTRICT AMBRDING
GOWERAGE BO. 14-06-200-6636

fable of Contents

   

Article Se. titie : Page Bo.

 

Preaable
Wxplenatery Recitals i-
USIONS OF EXESTING ABTICIZS OF WATER SERVICE ccatTRact
i (a) Article 7 (Area te ba Sarvaci) = 3
(b) Article 13 (Pencity fer Delinquency, and title
chaaged to Interest for Delinquent Payments a
(ec) Avcicle 16 (General Ghligations of the
District}, and title changed co General
Qbligatien--Besefita Conditioned upen Payment
(& Article 20 {Changes ie District Organiszetien)
(e) Article 21 (Secretary to Make Regulationa) ,
and title chaacged to Rules and Regulations
Cf} Article 2% (Nondiscrimination), and title
ehasged te Equal Opportunity $=
{g) Sahibic “a” deleted and substituted :
Exhibit “A” attached
ADDITIONS BO FRR CATER SERVICE CONTRACT
2 éa} Articie 26 (Deternimetion of Findings of Facts} $
(8) Article 27 (Quality of Water) 9-10
fe) Article 23 (Beriremmest Protection ami
Poltutien Ceatrel)} Oo
(a) awvtiela 22 (Hetices} I-10
fa} Article 30 (Assigmeent i.imited-- Successors
and sssigus Obligated) RB
tf) Astiche 31 (Titke UX, Ciwil Rights Act
ef 1964) 1l#i2
fg) Axticl= 32 (Certification sf Nonsegregated
Facilities) 12014
3 Provisions of the Water Service Contract te
Reasia Effective 16
Signaterae Page iS
Exhibit 4 - Kap

ha pe

 

&

ww PB Ww we

002282
WZ
i3
14
aS
16
1?
iB
9
20

2h

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 96 of 166

017413

Contract Ho.
ONELED STATES 14=06= 200-6636
DEPARTMENT OF TRE TNTER TOR Ameada tory
SORES OF RECLAMATION
Riswath Project, Gregon-California

CONTRACT BEMTGEN THE UNITED STATES OF AMERICA AND
HOLSEFLY TRRIGATION DISTRICE AMENDING
COMTRACT WO. 14-00-200~6636

 

THIS AMBMDATORY CONTRACT, wade this 2/7 “any of le gevat 2
e/a im pursuence generally of the Act of June 17, 1902 (32 Star. 3B},
and acts amendatory thereof or aupplementary thereta, all collectively
hereinafter referred ta as the Federal reciametion iaws, between THE
USITED STATES OF AMERICA, hereinafter referred te aa che United States,
represented by the Secretary of tha Interior, or his duly authorized
representative, hetelnatter referred to we the Secretary of the Interior
or the Comtracting Otficer, and the HORSZFLY ITRRIGAYION DISTRICT, herein-
after referred to as the Comtractey or the District, a public agency of
the Stete of Oregon, duly organized, existing, ami acting purenant te
the lews thereof, with its principal place of buginose im the town of
Bowinsa, Kiemath County, Gragon,

WITRESSETM, That:

EXPLANATORY? RECTTOLS

WHFBREAS, che fedted States and the Comeractor entered inte a

contract, Ne. 14-06-200-6656 on September 16, 1957, entitled Contract

Between the: teited Stetes and the Horsetly Irclgation District Amendatory

Preauble
Explanatory Recitais-~

002283
9
iO
al

i2

14

iS

LG

i?

is

49

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 97 of 166

017414

of And Supplementary To The Contracts Dated July 10, 1919, snd March 27,
1922, Asx Amended, which, among other things, designated a specific area
to be served by water wade available to the Contractor from the Klameth
Project: aad

WHEREAS, Contract Ne. 14-06-200-6636 dated September 16, 1957,
was amended om June 16, 1959: and

WHEREAS, the Contyvactor wishea to excinde certain lands
preseatly vithia the area ta be served which are not receiving Project
water and include certain lands within the District bowndarles Chet are
net presently within the service area as defined in said contract; and

WHEREAS, the Contractor and the United States wish te amend
the contract so as to provide es method by which future inclusion ond
exclusion of lands when reaquired can be sccowplished without further
eomtractual ameadments ;

NOW, THEREFORE, in consideration of the covenants herein

contsinad, if is agreed as followa;s

 

ee

 

1. 8) Axticle 7 of the contract, No. 14-06-206-6636, dated
September 16, 1957, as amended, is hereby deleted aad the fellowing

is imserted in liew therear.

2 -mExplanatory Recitala
Article l-«

002284
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 98 of 166

 

017415

§ Zo {a} The area of the District to be served onder

2 Articies 2, 3, and 4 hereof shail be as set ferth in the map

3 attached hareto and made a part hereof. Ssid map is dated

4 May 9, 1952; Rev. May 1976, and is designated 4s Exhibit "A".

5 ‘he total area te be served shall comaist af 9,042.3 acres.

& The obligation of the United States to furnish water under thin

7 and previous comtracts shall aot exceed the quantities specified

& and iu mo event shall such quantities exceed the requirements

9 o£ beneficial uae.

20 {b) Whiie this coatract Is in effect, ao change in

Li the District's area to be served, ae set forth im Exhible “A,
i2 shel be made by imcluslon or cxclueion of lands, by dissolution,
i3 consolidation, merger, or otherwise except upon the express written
14 conpent of the Contracting Officer, which consent shall be obcalued
1S jim advance. In na event, however, shall the tetal service srea

16 to be served exceed 9,842.8 acres.

17 fb) Article 13 of the contract is hereby deleted and the

18 follwing ig inaerted in lieu thereef.

19 INTEREST FOR DELONQUENT PAYMENTS
20 13. The Contracter shall pay interest on installments or
21 charges which become delinquent computed at the rate of 1% per
22 montht of the amount of such delinquemt installments or chargea

3 ~eArticle l--

002285
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 99 of 166

10

Ll

12

a3

14

RS

16

?

18

19

21

22

24

017416

for each day from such delinquency untii pald: Provided,
Tat a6 interest shail be charged to the Contractor unlese
euch delinguency coniiinues for more than 30 days in which
event the Interest aheall accrue vom the initial date of
delinquency .

{c) Article 16 of the contract is hereby deleted and the

following is imaerted in Liew thereof.

GENERAL, OBLTGATION--BENEFITS CONDITIONED UPON PAYMENT

16. ({s} The obligation of the Contractor to pay the United
States as provided im this contrect in a general obligation of
the Contractor notwithstanding the waner ia which the cbhlipe-~
tien way be distributed emong the Contractor's water usera and
notwithstending the default of individual weter users in their
obligations te the Contractor.

{b> The payment of charges becoming due hereunder is

a cendition precedent te receiving benefits under this contract.
He water will be mede available to the Contractor through Project
facilities during any period ia which the Coutractor may be in
arrears in the udvence payment eof any charges due the Valted
States. The Contracter shall not furnish water wade available
pursuant CG this contract for lands or parties which are in
agrvears ia the sdvence payment of charges or in arrears more than
12 months im the peyuent of water rates ss lewied cr established
ny the Contractor.

& esArticie le-

002286
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 100 of 166

017417

fd} Article 26 of the contract is hereby deleted and the
following ia inserted im iieu thereof.
CHANCES TW DISTRICT ORGANIZATION

20. While this contract ba im effect, mo change shali be
made in the organization of the District, either by inclusion
or exclusion of Landa, by consolidation ar merger with another
Diatrict, by proceedings to diaanive, ox otherwise, except upon
the writter assent therete of the Secretary of the Interior or
as provided in amended Article 7b).

(e} Articie 2] of the contract ia hereby daleted and the

Following is inserted im Liew thereof.
RULES AND REGULATIONS

21, ‘he Contracting Officer, after offering the Contractor
an opportunity for cousuitation, shail make rulea and regulationa
and aupply secesaary detaila for administration af this contract.
Such rules aad regulations shail be consistent with the provi-
sions of this contract, the Laws of the United States, and the
State of Oregum. The Contracting Officer may add to or modify
them ag may appear necessary anu the Contivacter ahali cbhaerve
such ules ond regulations.

{£) Avticie 25 ef the contract is heveby delered ard che

following fs imserted in ijeu theresa.

5 esArticle 1i--

002287
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 101 of 166

017418

25. Dacioag the pexrforseance of this contract, the Con-

tractor ugrees ds follows:

{a} Tue Comiractor will met discrheinsta agasinat
aty empigyee ox applicant for eaployment because of race,
color, religion, sex, or national origin. The Contractor
will take affiemetive action to ensure that applicants are
eaployed, and that exployess are crested duriag auployment ,
without regard to their race, celor, religion, sex, or
wational origia. wech actioe shail iacinde, but mot be
limited ts, the following: Employment, upgrading, democion,
or tranusier; tecrudiment or recruitment advertising; layeti
ae termination; cates ef par or other fortes of compensation:
and selection for training, inclading spprenticeship. The
Contracter agrees te post in congpicvone places, availabie
to employees and applicants for mapioyment, mocices to be
provided by the Contracting Officer verting forth the
proviaidns of Chis Equal Opportunity clause.

(b> The Gontracter will, in ali selicitetions er
adwertizenenta for employees placed by oc oo behalf of
the Cortracter, atate shet all qualified applicants #1}.
recelve cousideration for employment without ragerad te

vace, color, teligion, sex, ot auational origin.

i er-Article Le=

062288
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 102 of 166

12
13
16
iS
16

iy

017419

fe} The Coutractexr will semd to each labor union
ot Yepresentative of vorkers with which it has ea collec-
tive bargeining agreement or othex contract or understanding,
a wetice, to be provided by the Contracting Officer, advising
the laher onfem or workers" representative of the Gen-
tracter'sa commitwent» under this Equal Gppurtuniiy clause,
and shall woat capier of the wotice im conspicuous places
available to employees and applicants for eaployment.

fd) The Comtracter will comply vith all provieions
of Executive Grder Wo. 11246 uf September 724, 1965, aa
amended, and of che rules, regulations, and relevant orders
of the Secretary of Labor.

fe) The Contractor will furnish all imforwstion and
reports wequired by said amended Executive Order and by
the rulaa, reguietiona, and orders of the Secretary of
Labor, of pursudaat thereto, amd will permit secsess to iia
books, records, and accounts by the Comtracting Officer
and Che Secretary of Labor for purposes of investigation
to ascertain compizunce with such rulea, regulations, amd
orders.

(fg) In che went of the Cowtvactor's sonconpliance

with the Equal Oppertunity clawam af thia coutract of with

7 eehtLicle +=

002289
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 103 of 166

oe

‘he

io
kk
42
43
14
iS
16
i?

a5

017420

agy of the scid rules, regulations, or orders, thia contract
may be cameeled, terminated, ox suspended, in whole or in
part, end the Contractor may be declared imelipible for
further Gerermeent comtracta in accordance with procedures
sutwerigud im said amended Executive Order, and such other
senctions aay be iuposed ead remedies invoked ag provided
im seid Rxecutive Order, or by rule, regulation, or order
ef the Secretary of Labor, or aa otherviae prowided by law.
(zg) The Contractor will imeiuda tha previvionsa of
atagraphs {a) through (2) in ewary aubcontract ot purchase
oxyder walesas exempted by rules, regulations, or orders of
the Secretary of Labor issued pursuant to Section 204 of
said amended Rxecutive Order, go that auch prowisions will
be binding upon each subcontractor or vender. The Com-
tractoc will take such tction with reapect to any subcontract
ox purchuse ordev ag the Contracting Officer may direct a2 a
mesne of eutorcimg such provisiona, including aanctions for
noncompliance: Provided, however, That in thea event the
Contraeror beceaca inveived im, or in threatened with
litigetion with « aukcontyvacter of vendor es a reanli of
such direction by the Contracting Officer, the Comtvacteor
wey request Che Ueiied states te enter lute such litigation

toa protect the Interests of the Waited States.

A -eArtiale je=

002290
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 104 of 166
017421

i (gz) Behibict “A™ attached to und wade a part of the contract

Zz is hereby deleted and the Exhibit “A" attached hereto and made a part

 

3 hereof is suvsticuted im Liew thereof.

5 SODITEONS TO THE WATER SERVIC COMTRACT

5 Ze (a) Article 76 ia hereby added ta the comtract to vead aa
& foi lows s

? DETERMIBATION OF FINDINGS OF PACES

& 26. Where the terms of this comtract provide for action to
9 be baged wpon the opimiow or determinatian of aither parcy te

lé this comtyact, aid terms shall not be comatrued as permitting
al auch action te be ptedicated upen arbitrary, capriciowr, or
42 mressousble opinions or determination, whether or net stated to
13 be comclusive. If the Contractor questions any determination

14 wade by the Conttacting OFficexc, the findings of fects shall be
iS eade by the: Secretary sfter cemenltation with the Caatractor and
Le gaaill be binding upon the parties.

i? (op Axticie 27 js hereby added co the contirecce to read Ha
18 Fal lowe:

19 QUAL ETY Oe SATE
au 27. the operation and atintemance of Project facilicies
21 shail be perfexeed in auch warner ag is practicable to waintaia
22 the quality of caw water made available trough euch factlities
23 st the nigheut lewe! reasonably «itsinabie ss determined by the
24 Comivactive Officer. The United States does aot yorrant the

9 --Artielee 1 - 2--

002291
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 105 of 166

 

017422

i quality ef water aml is under no obligation te comateuct or

2 furaish water treatment facilities te maintain or better the

a quality of water,

4 (iz) Avticle 28 is bereby added te the contract to read as
9 follows:

f ENVISONMENT PROTECTION AND POLLUTION CONTROL

7 28. The Contractor shali, within its legai authority,

i comply faliy with all applicable Federal laws, omlers, and

9 regulations, and the laws of the State af Oregun, all as

1a administered by appropriate authorities, concerning protection
WW of the euvirooment and pellution of aix, streams, reservoira,

12 groundwater, or water courses with respect to thermal pollution
33 or the discharge of refuse, garbage, sewage effluent, industrial
14 waste, ofl, wine taiijags, wineral salts, ov other pollutants.
15 fd} Article 29 is hereby added tao the contract to read as
1G 8 =©6follews:

7 NOXICKS

id 49, Any notice, demand, or request authoxvized ox required
19 by this contract ahall be deemed te have been given, om behalf of
20 the District, when mailed, postage prepaid, or delivered to the
21 Regional Director, Mid-Pacitie Region, Bxreau of Reclamation, 2300
22 Cottage Way, Sacramento, CA 63525, and om bahaif of the United
23 States, when mailed, postage-prepaid, or delivered to the

10 ~eArtiele 2--

002292
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 106 of 166

Ba

4

i?

18

I3

017423

Roard of Directors of the Horsefly Irrigation District, Post
Office Box 185, Bonanza, Oregon 97623. The designation of
the addressee ov the address may he changed by notice giver
in the same waimerc as provided in this article for other
notices.
fe) Axticice 30 is hereby added toe the contract to read as
follows:
ASSTGNMENT LIMITED-~ SUCCESSORS AND ASSIGNS OBLIGATED
30. The provisions of thia contract shail apply te and bind
the successors and assipnus of the perties hereto, but no assign-
ment or transfer of this contract or any part or interest therein
shail be valid until approved by the Contracting Officer.
(f} Arcticle 31 is hereby added to the contract to read as
Fol lows;

VITLE Vi, CIVIL, RIGHTS ACT OF 1964

 

31. {s} The Contractor agrees that it will comply with
Title Vi wf tie Civil Righta Act of duly 7, 1964 (78 Stat. 241)
and #11 vequirements imposed by of pursuant to the Departweut
or the Tnterier Regoiation (43 CYR 17) issued pursuant to thet
title, to the ead fast, in accordance with Title VI of that Act
and the Regulation, ne person in the Urited States ahail], om the

grounds of race, color, sex, oY metional origin be excluded from

13 ~eArticle 2«-

002293
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 107 of 166

017424
I participation in, be denied the benefits of, or be otherwise
2 subjected te discrimination uader any program or activity for
5 which the Contractor receives financial sgsixtance from the
4 foited Staier and hereby pives sassuvante that it wilh immedi-~
3 ately take auy measures to effactuate thie agreement.
6 {6} This assurance is given in consideration of and
7 for the purpose of obtaining avy and ail Federal prants, Loans,
8 contracts, property, diacmumts, or otha Federal fins#eial
9 agsistence extended after the date hereof tc the Contractor
16 by the Umited States, including iastallwent payments after
Li such date ou account of arrangements for Federal financial
IZ assistance which were approved before such date. The Con-
i3 tractor recognizes and aprees thet such Federal, fiuanctal
i4 assistence will be axtended in rellance on the representations
id and agreements mada in this sssurance, gad that the Waited
16 Stetes shail reserve the right to seek judicial enforcement of
i? this assurance. This assurauce is binding on the Contractor,
18 ifs successors, trensferees, and assignees.
9 (=) Article 32 is hereby added to the Contract te read «#9
26 fol Lows:
21
22

12 e~Article 2-=

002294
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 108 of 166

4

id
lt
1z

i3

iS
16
7
18
9
20
zi

aa

017425

CERTIFICATION OF NONSEGREGATED FACILITIES

 

32. The Contractor hereby certifies that it does net main
tain ox provide for its ewployses any segregated facilities at
any of its establishments, and shat it doea not permit its
eaployees Co periorm their services at any location, undar its
coitvol, where segregated facitities age maintained. Tt certiftes
further thet it will not maintaia or pravide for ite employees
any segregated facilities at auy of its eatablishmeats, and Chat
it will not permit its enpluyecs co perform their services at any
location, wider its control, where segregated Facilities are
maintained. The Cmtractox agrees that a breach of this certifi-
cation in a vielation of the Equal Opportunity clause in chis
eontrect. As used in this certification, the term “segregated
facilities" means any waiting rooms, work areas, rest reome and
@sah toons, vesiaarants and other eating sreas, time clocks,
locker rooms and other sterage ov dressing areas, parking Lota, =
drinking fountains, recreation or entertainment arees, transperta-
tion ard housing facilities provided for employees which are
segregated by explicit diractive cy ave ia fact segrepated oo the
basis Of race, creed, color, ot nations? origin, becance cof habit,
iacal custom, or otherwise. The Contractor further agrees thar.

(except where it hea obtained certifications fran proposed

i3 w#Arficle 2a-

002295
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 109 of 166

 

 

017426
1 subcontractors for specific time periods) it will obtain
? identical certificatLlous Fram proposed subcontractors prior
3 to the evacd of aubcowtracts exceeding $16,000 which are not
4 exeapt irom the prowisions of the Equal Opportunity clause;
5 that it will retain such certifications in ite Files; and
6 that (except where the proposed subcontractors have submitted
7 identical certifications for specific time periods) the Con-
§ tractor will forward the follwing natice:
9 NOTICE 70 PROSPECTIVE SUBCONTRACTORS OF REQUIREMENT FOR
CERTIVECATIONS OF NONSEGREGATEND FACILITIES
Lo A certification of Nonsegregated Facilities must be
submitted prior to the award of a subcontract exceeding
1 $10,000 which is not exempt from the provisions of the
Equal Opportunity clause. The certification may be
WZ submitted either for each subcontract ot for all sub-
contracts during s peried (1.e., quarterly, semlanoually,
13 or annually). Note: The penalty for making false state-
ments ia offers is prescribed iv 18 U.5.¢. LOGi.
1% PROVESTONS OF THE WATER SERVICE CONTRACT TO REMAIN EFFPROLEIVE
15 3. The provisions of the original contract, es amended by the
ié comtruct dated Tune 10, i959, shali remain in full ferce ond effeet
7 as originally written and executed except as modified herela.
15
19
20
21
22
14 ~“Art.ieles 2 - 9

002296
~

a2)

C=]

It
12
13
i4
15
16
i?
13
is
20

21

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 110 of 166

017427

TN WITNESS WHERROF, the parties hereto have executed this

amendatory contract the day and year first sbove written.

(SEAL)

Attest:

THE UNTTED STATES OF AMERTCA

» WAL.

 

ActingReglonal Director, fi Hid- pacific Region
Burean of Reclamation

HORSEFLY IRRIGATION DESTRICT

By Laka Mh eis
Preside

AS

 

Signature Page

002287
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 111 of 166
017428

RESOLUTION

The Board of Directors heréby approves the Amended

Contract, Rev. RO 7/28-1976, between the United States and

florsefiy Irrigation District amending Contract #14~-06-200-6636.

and authorize the Prasident and Secretary to sign the Amended

Contract on behalf of the District.

the above Resolution was adopted by the Board of Direc~

tore of Horsefly Ircigation District on the _ j2th day of

Aupust oe L976.
HORSEFLY IRRIGATION DISTRICT,

" _adliginahl hry

—Benbotary.

002298

Perr pl

 

ee TS

ee

=

 

‘uber bile rt

—

a te

soap spears -
RENT a AMARA dats rte an
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 112 of 166

 

ts 017429
RECON:
United Statés Department of the Interior
. _ BUREAU OF RECLAMATION
WASHINGTON, D.C, 20246)
: 2
suven ro: 440
832 .— :
JUL 141975
;
Memorandum
To: Secretary of the Interior
From: Commissioner of Reclam: ion rer . :

Subject: ?roposed Amendatory Contract between the United States
and the Horsefly Irrigation District—KLamath Project,
Oregon-California

1. Type and Purpose of Contract: Enciosed is 4 proposed amendatory
contract between the Unized States and the Horsefly Irrigation District.
The present contract Ne. 14-06-200-6636 defines a specific contractual
service area within the boundaries of the district but does unt provide
2 method by which inclusion and exclusion of lands to and from the

 

 

service area can be accomplished, The proposed amendatory contract ~!
would authorize the inclusion and exciusion of certain lands to and os

~~ from the service area and provide a wethod by which future actions of 8
this nature can be facilitated without having to execute subsequent a
amendatory contracts. =
i rm
2. Contracting Entity: The district was organizex on September 6,.1911, [>
in Klamath County, Oregon, and first contracted with the United States ae .
on July 10, 1919, pursuant co the Reclamation Act of 1902 (32 Stat. 388) 7
and the Warren Act of 1911 (36 Stat. 925). The 1919 contract has been on :

supelseded by contract Ne. 14-06-200-6636, which was executed ox
September 16, 1957. Under the 1957 contract, as amended on June 16, 1959,
the district receives a water supply from the Klamath Project and pays a
proportionate share of the project's opexsiion and maintenance charges.

 

aa

ope. | : . a

- 002299

 
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 113 of 166
017430

3. Background: Th: 1919 contract with the distxiet provided a water
supply for 4,409 acres of tan!) and imposed a coustruction charge on

ths distcict fot repayment: of a propertionate share of project. costs.
Sabsequert asendatorvy and supplemestary contracts provided for
aaJitional Jivercicus .f project watec tor a Lotal of 9,842.4 acres

of divrrict iaeds. The diatrint completed repayment of ita epnstruction
obligation on Devuewier J, 1968.

The 9,842.8 acces ore specifged a. te cowtracteal serwice area in
article 7 of the prmenl eantracr eud illustrated on the incorporated
map Labeled “Exkiboxr 4." Hewever, cextaiv lends now included in the
Service area are ua longer being Farmed. The diatrict desires

to exelude said lands from Lhe ceutractual service area and include
eather acieage thar can benaficgally atilize preject water. This, an
amendment to the present courract is aeceasany ta veflect the desired
exclucious and izclugions of land, awi ru piavade for urdarly
prorsssing of fucuwie acreage chemges of this anture, without further
ameadment of the contract

4. Contractual Acreupements: article 7 of the coerract, Including

the setvice~ares wap derigaated “Exhibit 4," has heen amended, as

article /{a), to weflle:t the occeage changes degired by the district.
Approximately 20 acres of irrigable land will he teplaced in the
contractual service ates. The tetal service-srea limit will remain 7

at 9,842.8 acres. 4
Cc.
agticle Y has been asended further, as article 7(b), te provide for &
Future replacesent of souproductive irrigsble Jeod in the service €
axea by approval uf ihe coatraeting officer. Fess
ras
Article 20, Chooges in District Grpanigeation, has also been ~
amended by the addition ef che words "..lor as provided in -—
amemndaud Articte 7(b}." This additional lasguage was iocluded a:

at the request of the distsie..

Various standard articles havc been revised or added to update the
fentract ag neeeusa.y.

ut

002300
+

Blifernic
ato, California

Pipector, Sacramente,

iseios A !

tal Sclieitor, Sacrame

Regio

4

eee tee

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 114 of 166
017431

5. Euvicowsental Cogsideritions: Ti: peopiied contract change would
affect ‘approximately 20 acres of discefet land and any feture acreage
ehaages ave exyerted te be of etiuspecable sigaiijcance. It haa been
dotermined that the pxeanorad actius is uot a mejor Federal action and
that formal eivircnmanial domo miition ig unecessary.

6. Legal Conside.eatious: The Begiuasl Seitcitor, Sacramento, California,
BV ‘the Asscelate Solieato, ~ Bae rey are iemceenan have ceviewed the
fmoeadutory comiract and fied 7c 1.0 be Jegully sufficient, The district
iu an acceptable legal entity £6 the ans gered States. The contract

was approved by the disteicc's hascd of directors on April 6, 1976.

7. Etoadings and fecompendations* ‘the: taquested acreage changes in
the district's coviractual services area are necessary to assure

the oyptiag] distribution and use of project water. The amendatory
coukract will allow future arreag. chenfes ta he expeditivuasly
agcemplished with the approval al ihe woutractiug offfeex. For
these reasons, the amendatory coutzuct is determined to be in the
best interests of the United States and the Uousefly Irrigation
Distvict. Your approval should be with the understanding that prior
te eoutyaet execution, the contraciing of flzer can approve minor
cuntract revisions in iine with overall eoutract objectives.

4

#

/ I
Theteafier, the Regiousal Direccar, Mid-Pacifile Region, will execute &
the contract in behalf of the United States and will serve as e
eonttacting afficer on your behalf, See
& Urgency ef Approvel: Whe district is anxious to provide a water 7
\supply te productive lands in the djutrict, to assess an operation -
aad maintesance charee fox these lauds, and to discontinue service to 2
acreage no leager requiring project water. In the interest ef optimal |i

allocation of project vegources, we cequest that this amendatory
contract be approved aa ta fora us soon as practicable.

 

Euciloguces

Approved:

  

.db DESL S B®. g - - Ju} = : W/6

 

ELS IFESt Shore f
Seeretary of the T Taturior Date

002301
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 115 of 166

017432

             

 

 

 

 

 

 

 

= Ky

om
_

 

 

 

 

 

 

 

Su0ll

Tra

Seek

 

 

 

 

 

 

 

ig

rear o ahenbcemw wena ary
SA GE wate inal chats oy
Wea AP Agta ation NDR PET
ey ays i eal a |
eres arene omen Ay papihce anon

 

 

AU eB IL eee

- AGN FOV

FWY SSE t

 
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 116 of 166

UNITED STATES
DEPARTMENT OF THE INTERTOR
BUREAU OF RECLAMATTON
Klamath Project, Oregon-Callforrnia

017433

9-1 -<S4

Maa BETWEEN THE UNITED STATES AND TH NORSEPLY IRRIGATION

Article
No.

fu AIR

x

ptt et et pet pet pet ppp
SORBSAR SEGRE

aH
21
22
23
oh

 

TSTRICT | AMENDATORY OF ARD SUPPLEMENTARY TO TRE CONTRACTS ‘DATED

 

~~ dULY JULY 10, 1919) AND MARCH 27, 1922, AS AMENDED

 

 

 

Pable..cf Qouous
Title

Preamble

lixplanatory Recitals

Superseding Previous Contracts

Right to Flow of 59 Guble Feet Per Second at
Or Below Bonanza Springs

Right to Water from Clear Lake Reservoir

Right Granted to Divert Additional 3,685.6
sere~feet Annually

Delivery of Water Supply

Measurenent of Water

Area to bo Herved

Construct-ton Charges to be Paid by District

Operation and Maintenance Charges to he Paid
by District

District Responsible for Diversion, Pumping,
and Distribution

Inspection of District Operations

District Entitled to Use Return Flows

Penalty for Delinquency

United States Not Liable for Water Shortage

District to Use All Powers to Collect Charges

General Obligations of the District

Excesa Land Provisions

Information te be Furnished by District

Inspection of Books and Records

Changes in District Organization

Secretary to make Regulations

Assurance Relating to Validity of Contract

Officials Net to Benefit

Expenditures by United States Contingent
Upon Appropriations

Nondiscrimination

Page

No,

ne
2

2-3
5

ta
?

2. 2
Ow md = wre us

oO
t

eee
FrOosS

11-12
Lp

Le
12-13

13
13-14

002303

002303
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 117 of 166
017434

 

UAPERD, SATIS

 

     

cmeed Jao Ly,

do hie Aew al

       

eu Cece

     

ooh vay

 

 

   
 

 

refoarread

 

pul

 

Geen. with Lia pr

  

Leen oF mith Uouns

  

OLED

 

Hy TAP:

WHEREAS ,

 

   

bey pray

  

steve tion eborges, and operablan ome med wkencin:
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 118 of 166 002305
017435

charges, which contracts were amended and supplemented by contracts
dated October 12, 1922; October 15, 19203; May 7, 19°93; April 13, 19313
and Janusry 11, 1994; and

WHEREAS, pursuant to said coutracts, the United States has
agreed to furnish water for lands af the District; and

WHEREAS, it is desired by the pnrties hereto to increase the
quantity of water evailable to the District and to identify the area of
the land for which the water is to be furnished and to modify the payments
both in amount and in time for payment due from the District to the
United States;

NOW, THEREFORE, in consideration of the mutual and dependent
stipuletions and covenants herein contained, It is herehy mutuelly agreed
by and between the parties hereto as follows:

SUPERSMDING PREVIOUS CONTRACTS
Ll. Vhis contract supersedes all previous contracts between the
United States and the District, Insefar as they affect the District,
with respect to all matters mentioned herein. All provisions of said
contracts not tn conflict with this contract shell remain in full farce
and effect.

RIGHT TO PLOW OF 59 CUBIC FEET PER SECOND AR OR

BELOW “BONANZA. “SPRINGS
e. The United States recognizes that the aforesaid contracts entitle

the District ta a constant flow of fifty-nine (SA cubic teet per second

a

002305
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 119 of 166 002306
017436

from Lost River within the boundary of the District, at or below Bonanza
Springs, during the irrigation season each year, for irrigation of not
to exceed five thousand nine hundred (5,900) acres.
RIGHT TO WATER FROM CLEAR LAKE RESERVOIR

3. The United States recognizes that the aforesaid contracts entitle
the District to the armual use of four thousand two hundred (4,200) acre-
feet of water from Clear Lake Reservoir for irrigation of two thousand one
hundred (2,100} acres.

RIGHT GRANTED TO DIVERT ADDITIONAL 3,685.6 ACRE-FEBT ANNUALLY

 

4h. The District shall be entitled to divert from Lost River three
thousand six hundred eighty-five and six-tenths (3,685.6) acre-feet of
water annually and may use that water for the irrigation of one thousand
eight hundred forty-two and eight-tenths (1,842.8) acres of Land in the
District. The Dietriet shail pey a con#truction charge of Thirty-si«
Thousand Bight Hundred Fifty-six Dollars ($36,896.00) for the right to
divert said three thousand six hundred eighty-five and six-tenth: (3,685.6)
acre-feet of water.

DELIVERY OF WATER SUPPLY

 

5. When and to the extent that water can be made available in Lost
River without infringing upon water rights which are senior ta those granted
by the aforesaid contracts and this contract, the water supply described
in Articles 3 and & shell be delivered in Lost River and measured at the

boundary of the District located in section twenty-nine (29), Tewnship

Le

002306
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 120 of 166 002307
017437

thirty-nine (39) South, Range twelve (i2) East, Willamette Meridian, or
at such other leoeation or locations as may be acceptable to the Project
Menager or other officer in charge of the Klamath Project, hereinafter
referred to as the Project Manager.

6. All water diverted shall be measured by such measuring and con-
trolling devices or such automatic gauges or both as shell be satisfactory
to the Project Munager. Said measuring and controlling devices shall be
furnished and installed by the District at its sole expense. The main-
tenance, Including future repairs and renewals when necessary to the
proper operations of the measuring and controlling devices, also shall be
the responsibility of the District: Provided, That said measuring and
controlling devices shall be and remain at all times under the control of
the United States, whose representative may at all times heve access tu
them over the lands of the District.

AREA TO BE SERVED

7. The area of the District to be served under Articles 2, 3, and
k hereot shall be as set forth in the map attached hereto and made a
part hereof, mirked Exhibit "A", consisting of nine thousand eight hun-
dred forty-two and eight-tenths (9,442.8) acres. The obligation of the
United States to furnish water under this and previous contracts shal).
not exceed the quantities specified and in no event shall such quamutities

exceed the requirements of beneficial use.

002307
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 121 of 166 002308
017438

CONSTRUCTION CHARGES TO KE PAID BY DISTRICT

8. The District shall pay to the United Statea for construction
charges the sum of Bighty-four Thousand Fight Hundred Fifty-nine Dollars
and Ninety-nine Conte ($84,859.99) in twenty~four (24) equal installments,
payable semiannually, to be due on June 30 and December 31 of each year.
The first payment shall be due on June 30, 1957. The foregoing install-
ments merge the payments required under the contract of Jaunuary 11, 1934,
and this contract as of June 30, 1957.

OPFRATION AND MAINTENANCE CHARGES TO BE PAID BY DISTRICT

9. (a) Im addition to the sums agreed to he paid hy the District
to the United States in Article 8, and in lieu of the operation and main-
tenance charger set forth in the contrarts uf July 10, 1919, and March 27,
1922, and the operation and maintenance charges set forth in the amendatory
contracts, thea District agreea to pay te the United States each year th
advance the proportion of estimated costs of Project operation and main~
tenance to be performed by the United States, in atch amounts as may be
fixed by the Secretary of the Interior, as follows:

{1) The proportionate part of the total estimated annual
eost of the operation and maintenance of Clear Lake Dam and Reser-
voir that two thousand one hundred (7!,100) acres bear to the total
acreage, as determined by the Secretary of the Interior, receiving

benefits trom said reservolr;

002308
 

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 122 of 166 002309
017439

(2) The proportionate part of the total estimated annual
cost of the delivery of water from Clear Lake Reservoir to the
Malone Diversion Dam for the use of the District and the Langell
Valley Irrigation District that two thousand one hundred (2,100)
acres bear to the total acreage, as determined by the Secretary
of the Interior, receiving benefits fram said reservoir;

(3) 9,064/21,546 of the total estimated annual cost
of operating and maintaining the channel dredged in Clear Lake
Reservoir; and

(4) The proportion of the total annual estimated cost
of operating and maintaining Lost River Diversion Works (including
the diversion dam, the diversion channel, and appurtenant structures)
and of regulating Upper Klamath Lake equal to the preportion that
the additional water supplied under Article 4 of this contract,
plus the fifty-nine (59) cubic feet per second which are recognized
as the Bonanze Springs rights bears to the totml water. as determined
by the Secretary of the Interior, that is transferred from the
Klamath River to the Lost River by the Lost River Diversion Channel.

{b) The total of such operation and maintenance costs for each

rrigation season shall be set forth in an estimate to te furnished to

feu

the District by the Secretary of the Interior, on or before September 1
of each year. One-half of euch charges shall be due and payable on

January 1 following, and the balance thereof shall become due and payable

002309
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 123 of 166 002310
017440

July 1 following. The estimate to be furnished each year shali take
account of any surplus or deficiency resulting from the estimate of the
preyious year being too high or too low. Whenever, in the opinion of the
Secretary of the Interior, funds so advanced will be inadequate to operate
and maintain the worke being operated by the United States, the Secretary
of the Interior may give supplemental operation and maintenance charge
notices stating therein the amount of additional funds required and the
District shall furnish such additional amount on or before the date
specified in any supplemental notice. Funds advanced by the District in
excess of the amounts expended or cbligated each year by the United States
shall be credited on the advance due for the following year.

DISTRICT RESPONSIBLE FOR DIVERSION, PUMPING, AND DISTRIBUTION

 

10. The District will pump or divert the water from Lost River at
its own cost and convey the same to the place of use and perform all
acts required by law or custom in order to maintain its control over such
water and secure its proper diversion fdr the beneficial application of
the same upon the lends of the District. The United States shall not
be responsible for the control, carriage, handling, use, dispusal, or
distribution of water which may be furnished to the District hereunder,
outside the facilities then being operated and maiatained by the United
Statea, nor for claim of damage of any nature whatsoever, including but

not limited to preperty damage, personal injury or death, arising out of

002310
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 124 of 166
017441

  

the

 

aad suis

 

NATE preasce it

   

noie Ly

  

4 shomest ie PUP ROR Ss

Eheretlo. Phe Using.

 

TP. Baye Ube pieic fe place dnepechencn sh

fein tne Lierigehien seagon snl he is

 

much Johor

 

ae within

   

 

 

eh QUAN 3st

  

woyaid abber hhe geang pho li hewe boom das

tieposed 9 nave d

 

tayrie Dimesh on

 

the
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 125 of 166 002312
017442

a like penalty of one-hnl? (4) of one (1) per cent of the remaining
unpaid amount om the first day of each calendar wonth thereafter so long
as such default shall continue. The District hereby agrees to pay said
penalty. In case the District neglects or refuses tu make arity or all of
the payments as provided terein when flue, the United States may, in its
discretion, refuse to deliver water to the District until such payments
shall have been made, in which event the District shall save the United
States harmless from any claims for damages. Upon request of the United
States, the District shall refuse water service to 411 lands which may be
in default for more than one year in the payment of any essesament levied
hereunder. The provisions of this article are not exclusive and any action
taken pursuant hereto shall not prejudice or preclude the United Statesz
Prom axercising any other remedy to enforce collection for any smounts
due hereunder .

UNITED STATES NOT LIABLE FOR WATER SHORTAGT.

 

Wk. On account of drought or other causes, there may occur at tines
a shortege in the quantity of water available in Project raservoira and,
while the United Gtates will use all reasonable meane to guard against
such shortage, in no event shall any Liability accrue against the United
States orp any of Its officers, agents, or employees for any damage, direct
or indirect, arising therefrom and the paymenta to the United States pro-

vided for herein shall not be reduced because of any such shortages.

002312
 

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 126 of 166 002313
017443

DISTUTCT TO USE ALL POWERS T0 COLLECT CHARGES

iS. The District agrees that it will cause to be levied and
collected all necessary assecsmente and use all the powers and resources
of the District, including the taxing power and the power to withhold
delivery of water, to collect and pay to the United States all charges
provided in thia contract in Pull on or before the day the same become
due.

GENERAL OBLICATTONS OF TE DISTRICT

16. The District as a whole is obligated to pay to the United
States the full amomt herein agreed upon according to the terms atated,
regardless of individual default in the payment of any assessment levied
by the Dietrict.

WACHSS LAND PROVISIONS

V7. Pursuant to the provisions of the Federal reclamation laws,
water supplied to the District under the terme of this cemtract shall
not be delivered to more than one hundred sixty (160) irrigable acres
ia the ownership of any one person except that delivery may be made to
lands held in excess of this Limitation in accordance with the provisions
of Section 46 of the Act of May 25, 1905 (44 Stat, 639), as amended by
the Act of July 11, 1956 (70 Stat. 52h), The provisions of this article
Shall cense to operate when the construction charge obligation allocable

toa such land bas been paid in full to the United States.

10
002313
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 127 of 166 002314
017444

TNFORMATION 10 BE FURNISHEN BY DISTRICT

 

18. To such extert and in such manner and form as may he préseribed
hy the Secretary of the Interior, the District shall establish and main-
tain aecounts and other books and records end furnish to the Secretary
of the Interior reports and statements as to information contained there-
in pertaining to (a) accounts and financial transactions of the District,
insofar as such information pertains to this contract and operation there-
under, (b) crops raised and agricultural or Llivéstock products produced
on the lends within the District, a repert thereon to be furnished to
the Secretary of the Interior annually on or before December 31, or such
date or dates as may be fixed by the Secretary of the Interior.

INSPECTION OF BOOKS AND RECORDS

19. he proper officials of the District shall. have full and free
access to the Prejeet books and offielal records of the United States
Bureau of Reclamation, so far as they relate to the matters covered by
this contract and the right at any time during office hours to make copies
of and from the same, and the representatives of the United States shall
have the sawe right tn respect to the books and records of the District.

CHANGES IN DISTRICT ORGANIZATION

20. While thia coutrect is in effect, no change shall be made in

the organization of the District, either by inclusion cr exclusion of

lands, by consolidation or merger with another district, by proceedings

LL
002314
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 128 of 166 002315
017445

to dissolve, or otherwise, except upon the written assent thereto of
the Secretary of the Luaterior.

SECRETARY T0 MAKE REGULATIONS

 

21. There is reserved to the Secretary of the Interior the right
to make regulations and to modify the same in his discretion in general
harmony, however, with this contract, to the end that the true intent of
the law and of this contract shall be carried into full effect.

ASSURANCE RNLATING TO VALIDITY OF CONTRACT

ee. The execution of this contract shall be authorized by the
qualified electors of the Distxict at an election held far that purpose.
Thereafter, without delay, the District shall file and prosecute to a
final decree, including any appeal therefrom if grounds for appeal. be
laid, in a court of competent jurisdiction, a proceeding for judicial
confirmation of the proceedings of the District Board of Directors and
the Dletrict leading up to and including the making of this contract and
the validity of the provisions thereof, and this contract shall not be
binding on the United States until decision favorable to the contract
shall bave been finally made.

OFFICIALS NOT TO BENEYIT

23. No Member of or Delegate to Congress or Resident Commisstoner

shall be admitted to eny share or part of this contract, or to any benefit

that may srise herefrom, birt this restriction shall not be construed to

Ss)

002315
 

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 129 of 166 002316
017446

extend to this contract if made with a corporation or company for its
general benefit.

EXPENDITURES BY UNITED STATES CONTINGENT UPON APPROPRIATIONS

eh. The expenditure of any money or the performance of any work by
the United Stateg herein provided for which may require appropriations of
money by Congress or the allotment of funds shall be contingent upon such
apprepriations or allotments being made. The failure of Congrees to so
appropriate funds or the failure of an allotment of funds will not relieve
the District fron any cbligations imder this contract and no liability
shall accrue to the United States in ense such funds are not appropriated
or allotted.

NONDISCRIMINATTON

25. {a} In connection with the performance of work under thie con-
tract, the District agrees not to discriminate against any employee or
applicant for employment because of race, religion, color, or national
origin. The aforesaid provision shall include, but not be Limited to,
the following: employment, upgrading, demotion, or transfer; recruitment
or recruitment advertiging; layoff or termination; rates of pay or other
forms of compensation; and selection for training, including apprenticeship.
The District agrees to post hereafter in conspicuous places, available
for employees and applicants for employment, notices to be provided by
the contracting officer setting forth the provisions of the nondiacrimi-

nation clause,

43
002316
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 130 of 166

  

> onger

   

eA day Sk Deacls hereunder. mscuph 3

Ldeercial supplies oa pew aeclberiade.

TS WOLUNGE AS ferathea bwive hecretho of fleedt

 

WERE hie:

 

 

the dag vind yens Kige.

   

AMMA TOR

 

 

Attern hs: By

 

 

017447

 
Oe

By

 

at
"

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 131 of 166

UNITED STATES
DRPARTMENT OF THE TNTERTOR
BUREAU OF RECLAMALTON Eire Lie
KLAMATHL PROGHCL

aA um est

CONTRACT WETU LANGELL VALLEY TRRIGATTON DISTRICT
AND HORSEFLY IRRIGATION DISTRICT, REDUCING
CONTRACT OBLIGATTONS FOR WATER SUPPLY 'TO

HORSEPLY TRRIGRYTON DIGRRICT

THIS AGRERMENT, Made thig — 1tth

_ day of January
1934, in pursuance ot the Act of Congress of June 1%, L9G2 (32 Stat. ,
458), and act: amendatory thereof or supplementary thereto, between
the UNTTED STATES OF AMERICA, herein styied the United States, ree
presented by the officer execubing this contract, and the LANGELLA
WALLEY IRRIGATTON DISTRICL, an irrigation district, herein mtyLed the

Langell District, and the TORSEFLY IRRIGATION DISTRICT, an Irrigatiloa

a)

district, herein styled the Horsefly Districts

WITTESSETH , That:

Bo WHEREAS, Jn addition to certain contracts dated July LO,
LOLO, and Octoher 12, L9AC, between the United States and the Horas
fly District for nabural Tlow water of Lost River below DTonanza.
Springs, commonhy referred to as Bonanza Springs water (which cone
tracts are not intended to be in any way modified hereby), the United
States has entered into coutracts with the Horsefly District under
dates of

Mareh 2&7, 19P2
October 15, 1923
May 7, 1929, and
April 13, 1931

three of which contracts Chose of March 27, 1922, October 15, 1993,

and April 13, 1931) are contracts among all of the parties hereto,

017448

 

 

002317
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 132 of 166
* 017449

end the remaining contract (that of May 7, 1929) is between the
United States and the Horsefly District; and

3. WHEREAS, article 16 of said contract of March 27, 1922,
provides as follows:

"16, The United States hereby sells and conveys
to the Horsefly District for the sum of Twenty-six
Thousand Two Hundred Fifty Dollars ($26,250) the annual
use of Four Thousand Two Hundred (4,260) acre-feet of
water from Clear Lake Reservoir to be delivered in Lost
River at the point of diversion herein specified, the
seme being Two (2) acre-feet of water per acre for
approximately Two Thousand One Hundred (2,100) acres of
jand within the Distrint, at a charge of Six Dollars and
Twenty-five Cents ($6.25) per acre»foot.";

 

and.

4, WHEREAS, the Horsefly District later desired to increase
ite storage water supply and for that purpose the contract of
Ogtober 15, 1923, was executed, by the terms of article 6 of which

the storage water supply for the Horsefly District was increased

 

to 9,064 acre-feet for use upon an increased acreage aggregating

4,532 acres of land and at an increased cost to the said Horsefly

District of $30,400; and )
oe WHEREAS, it has been ascertained in the years following

the execution of said contract of October 15, 1923, that the increase

in the Horsefly District's stored water supply was unnecessary and

the sald Horsefly District desires to release the United States from

its obligation to furnish said district with the additional 4,664

acre~feet of Clear Lake storage ss provided in said contract of

October 15, 1923, and the said district in turn desires to be relieved

of its obligation to pay therefor and to have a readjustment of the

ai.
002318
 

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 133 of 166
- 017450

time of payment of tis obligations under ite other contracts, oforce
mentioned, ta allt of which the Langell District han no objection;
NOW, TWEREGORE, I is apvoed that:
G5 The United States bea and if hereby released Prom any and,
all. obligations to deliver to the Norsefiy District any part of the

four thousand eight hundred and sixtyefour (4,86) aercereat of

 

Clear Lake storage conbeacted to be delivered to said dlstrict
undex the terms of said supplemental comtract of Oebober 15, 1923,
and the Horsefly District is relieved of its obligation to pay for

any of said four thousand eight hundred end sixty-four (1,064) acre»

   

feet of storage to the same intent and purpoie as though sald cone ts
tract of October 15, 1923 had never been executed. .

fe = The Horsefly District is obligated under the torms of its .
eoubtracts of March 27, 1922, May 7, 1929, and April 13, 1931, and oes

under the Secretary's notices to the District ox September 9, 192'/,

and May 23, 1932 (as herein amended) to pay to the United States

construction charges (in addition to the construction and other

charges referred to im the next to the last sentence of Articles 8) I
in the aggregate sum of $97,865.71, of whieh $1,052.52 has been

paid in eash and $230.52 in credits under Subsection I of Section 4

of the Act of Congress of December 5, 19°24, leaving on nnpald balance

of $93,582.70, of which $1,072.08 is deterred (by Departmental Notice

af June 15, 1932, as herein amended, under the provisions of the act

of Congress of April 1, 1932) and bears interest, payable snmollly,

on December 31. of each year, ab the rate of 5 per cent per anmun.

The change in the amount of said deferment, which is larger than

oe
002319
te

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 134 of 166
017451

the amount stated in sald Departmental Notice of June 15, 1932, rem
sulte from the credits for 1930 and 1931 te the Horsefly District
under said Subsection I being decreased by reason of the Horsefly
District's purchase, as herein indicated, of a decreased supply of
Cleaxy Lake water. By reason of such decreased purchase, the amount
of such credits for the years 1930 and 1931 (and applied upon the
Horsefly District's construction indebtedness for 1931 and 1932,
respectively) has been reduced from $503.05 to $230.52 and applied
as follows: Upon the instalment due Dec. 31, 1931, $154.04, ond
upon the instalment due June 30, 1932, $76.48.

8 It is further agreed that the terms of said contracts of
March 27, 19282, May 7, 1929, and April 13, 1931, be and the same are
hereby amended to obligate the said Horsefly District to pay said
unpaid balance of $93,582.70 to the United States in instalments

and at times as folicws, to wit:

 

Date fonount Date Amount

June 30, 1933 $ 150.00 Dec. 31, 1933 $ 150.00
June 30, 1934 150.00 Dec. 31, 1934 150.00
June 30, 1935 150.00 Dec. 31, 1935 150.00
June 30, 1936 150.00 Dec. 31, 1936 150.00
June 30, 1937 150.00 Dec. 31, 1937 150.00
June 30, 1938 150.00 Dec. 31, 1938 150.00
June 30, 1939 150.00 Dee. 31, 1939 150.00
June 30, 1940 150.00 Dec. 31, 1940 150.00
June 30, 1.941 150.00 Dee. 31, 1OML 150.00
June 30, 19he 1,000.00 Dec. 31, 1942 1,000.00
June 30, 1943 1,000.00 Dee. 31, 1943 1,000.00
June 30, 19hh 1,000.00 Deco 31, 1944 1,000.00
June 30, 1945 1,000.00 Dec. 31, 1945 1,000.00
June 30, 1946 1,200.00 Deco 31, 1946 1,200.00
June 30, 1947 1,200.00 Dec. 31, 1947 1,200.00
June 30, 1948 1,200.00 Dece By, 1948 1,200.00
June 30, 19h9 1,400.00 Dee. 31, 1949 1,400.00
June 30, 1950 1,400.00 Dec. 31, 1950 1,400.00

wljce

002320
 

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 135 of 166
017452

 

Date Amount Date Amount

June 30, 1951 $1,400.00 Deca 31, 1951 $1,400.00
June 30, 1952 1,400.00 Dec. 31, 1952 1,400.00

June 30, 1953 1,600.00 Dees 31, 1953 1,600.00

June 30, 1954 1,600.00 Dec. 31, 1954 1,600.00

June 30, 1955 1,600.00 Dee. 31, 1955 1,600.00

Jue 30, 1956 1,600.00 Dec. 32, 1956 1,600.00

June 30, 1957 2, 300.00 Deca 31, 1957 2,300.00

June 30, 1958 2, 300.00 Dec, 31, 1958 2, 300.00

June 30, 1959 2,300.00 Nee, 31, 1959 2,300.00

June 30, 1960 2,300.00 Rec. 31, 1960 2,300.00

June 30, 1961 2, 300.00 Dee, 31, 1961 2, 300.00

June 30, 1962 2, 300,00 Dec, 3k, 1962 2,300.00

June 30, 1963 2,300.00 Dee. 31, 1963 2, 300.00

June 30, 1964 2,300.00 Dece 31, 1964 2, 300.00

June 30, 1965 2,300.00 Deee 31, 1965 2, 300.00

June 30, 1966 2,300.00 Dece 31, 1966 2,300.00

June 30, 1967 2,305.31 Dees 31, 1967 2,305.31
June 30, 1968 536. 04+ Dec. 31, 1966 536. Ob

## Adjusted deforments under act of April 1, 1932.
It is fully agreed and understood that the foregoing instalments
are in addition to the amounts agreed to be paid under the contracts
of July 10, 1919, and October 12, 1922 for the said Bonanza Springs
water, which contracts remain unchanged and in full force and effect.
Tt is also agreed and understood that the sald sum of $93,582.70,
due and payable in the above listed instalments, is exclusive of the
semi-annual interest payments on the emount deferred under the act
of April 1, 1933 and that the sald interest charges will be paid
in addition to the instalments above set out.

9. The first two sentences of paragraph LO of the contract
of May 7, 1929, are hereby amended so that for the year 1933 and
anmnuslly thereafter the Horsefly District shall pay (a) that
proportionate part of the total estimated annual cost of the

operation anamaintenance of Clear Lake Reservoir that 2,100 acres

wn Seo iy
002321
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 136 of 166
. . 017453

bears to the total irrigable aereage receiving benetite from the
reservoir ducing the year as determined ov the seeretary of the
Tntertor, ond (b) 2100/2550 ef the totel estimated annual cost, as
determined by the seld Secretary, of the delivery of water for the
Horsefly District and the Langell District from Clear Lake Reservoir
to the Diversion Dam in Lost River near the Calivorntae Oregon

boundary Line. Por the year 1933 and annually thereatter the Langell

 

Mistriet is to pay 6250/8350, or the remainder, of the cont under
the foregoing subhead (5).
10. The Langsli Dictrict has anbseriped to this contract Por

the purpose: of expressing Lis consent to the changes hercby made in

the anid contracts hereby modified.

   

il. Tn all other respects the provisions of said contracts of
July LO, 1919, March ef, L982, Oebober le, 1922, May ~, L929, and :
Apriy, 13, 1931, shall. remain uneffected by the terms hereof, It is
particularly understood that under the uchedule of payments in
Article U hereof the Horsefly District is to pay to the United
states. GO6h/21564 (the proportion fixed In seid contract of Apri. ee
13, 1931) of the cost of dredging Clear Lake Reservolr wider said
contract, said 9064/2564 being $12,479.43 as stated in the
Secretary's notice to the lorsefly District of May 28, 1992. ‘The
Horsefly District is also to retain, unaffected hereby, Its liability
(under Art. &° of the the Contract of April. 13, 1931.) ta pay 9064/21564
oF the annual cost of operating and maimtainiug the chanel. dredged

by the United States under the provisions of said contract of

oi Oia

002322
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 137 of 166 }
F 017454

April 13, 1931.

12. No Member of or Delegate ta Congress, or Resident Commis=
sioner, shel}. be admitted to any share or part of this contract or
agreement, or to any benefit to arise therevpon. Nothing, however,
herein contained shail be construed to extend to this contract if

made with so corporation for its general benefit,

 

IN WITNESS WHEREO!, the parties hereto have hereunto set their
hands and seals the day and year first above written.
UNTIED STATES OF AMERICA

By /s/fe A. Walters

 

Tirst Assistant Secretary
of the Interior

 

LANGELL VALLEY IRRIGATION DISTRICT

 

(SEAL) By Ge M. Loomis
President,

 

Attest:

O, S. Canmbell
Acting Secretary

HORSEPLY TRRIGATTION DISTRICT

(SHAE, ) By Irl Davis

 

President

 

Attest:

Dorothy J. Eyers
secretary

 

|
C |
|

os 7%
002323
®
a

 

Case 3:19-cv-04405-WHO Document 451, Filed 02/21/20 Page 138 of 166
017455

 

Yeo.m apprewéd by the Department

 

BLE Of ER LHRURIOR
UME) SPePS. REOVLSEL & Walvics
wiht! Leghooat 8 skudaee?
Ds FF ag)

ae ee ED

 
  
 

Ugid 0

 

Contrast mode by th
seston pistrict, ene.

aC
as earning 9

   

CUE Peses of bEVOCRGARocascavoaraseevcceseessesesssess &* FT
Iirrigeti a ‘orks for Joint Use of DiatTie te .cesccssce 8
; 9

ievigntion works for uge of Leagell Valley District...

irti gation vorke for Use of Boreefly VWAstehetescoenss
Changes ia Pians for Irrigation VortkBe:cascoveseenece id
i imit of Gzpenditures for Irrigati a DoOTEBencersecoves 12
Conetruction of Irrigation works uubject to Appr'ns.. Ln

Rights of NGG sccseeaesesecsusscoecsegs seoeseeserseess
eter Supply for Lamgeil Valley Dhetraectescopesccevas 26
water Supply ta Horsefly DESEELE be oc vccweesanesecsve 16
tater Supply to be Steal. US@beccenseveesscesco LF
shorts Supply to be used subj. to Reclamation Law... o.«

18
ap iatex Supp e SOSRRHCHSHHHTTCERS LESS OH OEDED om
Ce @il Velley Diatriet... £0

Faynent of Construction Coste by Hersefly Dietriot. ..
terme of Payment of Constructing Comte.casenaonseoaen
Payment of 6. & Ke Coote br Distriets.cescacencaseess
Computation of Cogteseccacestoosesacsesdca8ee nesses es
Levy aad Asgesonent of faxes by Districtiecccssssnaes |
Default by Individual LandownePGeesscancsccseeesesens
Refusal 6: tater in ase oF betent SOHSHORDEOETEREEES
Penalty for Deliaquenscy 1 POYWORGecescasseoconeceens
Operation of Irrigati a Sy etera by Ddstristesecsscsesss
arp opis 2G by Distriiete of Irrig@ ich MpageFseccanece |."

Aeeoas te Books end Records.crcevgeceescecseceseeenee
Cas.goe in Organisation of Distrietesscossconncucccca _.
vurences Relating to Validity of Contractaseecavaed |
Hember of Congrese CLONED ee corsescereencesasenesacas a

 

 

 

    

 
 
  
 
 
 
 
  
 
 
 

 

  

 

Reh een
    

on

$@3:19-Cv-04405-WHO Document 451 Filed 02/21/20 Page 139 of 166

  
   
  

we cron par gueferd yeug zo apoad om zo ange

 

awa : , vespustae woTyecodeos
om pore wyeney: *ROTHESTE ae Lave meet ATHEIEOH OS

‘uofezo “STTRA TwmTy 4s saouFEgG Zo ooord pedpeuzad egy uy

“ASG re welery JO eqegs oy Jo east eyy cepHn BuraaTze pre

veuyuai.zo wo Tezodzee agyqnd © “soyagarq AertaA Trieste; omy

eottge weexey “Sowesld HC LSVOTaYI ASTivA TuDEYT Om pee

eyiins so

puewe agee poe “(ggg ‘°9eas ge) BOST “AT eum Jo

gov OM 30 swoTefscsd oy xepun ‘Aregezoeg oyg peTégs aperoy

 

 

   

  
 

 

or om so Sxegexcen ‘ “Sayjov—S:C MU
eaorg, exodand epyg car Su; yee “spguge pearin eq
vers wyemy “VOLENNY 40 SALTiG CuLIeN FHL mengeq ‘gegt
—_ SUSY STL

   

   

“qoray 90 ep Typo StUs epem * he

‘

 

  
9ZETOO

 

© HIRST OG Jo MoT WRAL, OW
organ Paget wyes.
0% sextaep Jetset AeTIMA Trower eqy ‘cvmera 6 °9
“gue izeqaa Dyes Jo edupeeee 649 Wye woy_QoerES

    
   

 

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 140 of 166

ZSVLLO

 
ia rl , Case 3: 19-cv-04405-WHO. Document 451 Filed 02/21/20 Page 141 of 166
017458

. :

he ah emg rT

  

we Laagel. Yaiiay, Matriet at or goer the northeast. corner
of Seotion 4, Towebip ad south, Range 16 Best, wild neh te

   
    
 
   
 
 

not to emmend 140 cubis feet per agen
point of Qiversion te Station B60,

 

a8

9. the United States will ceastsuet for the use of the

a
L-

fi? got Gee %
PL San 2 1929 % rennbaeds abs

 

ey

{a) A pimping plant, te be eonne
ities to be fumisghed by the Leagell Valig Distriet, loeatedé

  

vf

2
ie
* grtuy

at o feasible point to be selected by the United states, on oF
ef Section 4, Powimaip 40 Gouth, Reage Lara
fom, fer elevating water for 8600 eaeree of the J

   
 
 

: i eee whines
“Leap f

   

: ‘wet Ly

;

002327
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 142 of 166
017459

 

0 & ennel igeding from eaiG dem to a poimt within
tae Leagell Valley Digtriet at ory mer the sorthwes par
of Seotion &, Tovmehip 406 Souta, Range 15 Bast, wal lenette

   

Meri dian:
ie} the neeesenry struetures for diverting and carrying

segond of water from eaid

 
 

eed 140 eubls fect per «

net to axee

 

 

    

 

fhe United States will eonstract for the use of the

i ..
~ Be

¥

¥ Lemgeli Valley Mutriet the following ivrigat ion wowke:

* : ‘
z mmeotek with pewer fueil-

i

PAS (a) A pomp

"'S  Stihes $0 be fumished by the Langell Valley District, lesated
, : at « Zeneibls point to be selected by the Usited States, on oF
i sy near Section 4, Towiehip 40 fouth, Zange 1% Kest, Sta

3 dion, for olevating water fer 3000 eres of the larie
2 the Laligell Yalley Distriat te e maximwom alevation of ©

 

 
 

   
 

   
 

wie
- 002328
_ Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 143 of 166
’ 017460

imately 65 feet above the grade of the canal;
(b) Distribetion Leterale with the necessary structuras

and tumoute for each 160-sore trast, to isrigate the lends
onder the canal anf pumping pient in the Langell Valley pie-
triat.

 

Ws the United States wii construct for the use of the
Horwefiy District, a drop or suitable etrusture for dd ivery
inte lest River of the proportionnte part of the water carried
theough the canel for the Horsefly District, the same to be
built at or near the termims of said of nal.

 

ii, ‘the plene for the congtructian of the irrige ion
wows herein provided for sre assesserily dependent on con~
aitione variable end uncertain, Such plane are, therm fore,
pertislly tentative, ani to the end thet the cangiruction woxk
imy bo carxied on #0 as to attein the bert remite and keep
within the specified limit of expesfitures, the United stutes
may, anbjest to the approval of the respective boards of
iveators ef the Districts, change the plans as conditions
developing from time to time may justify and render necessary e
or sfvisable. 0 chenge, however, shall be nede witeh will

=h-
002329
t

at
ee
* eg,
oie

eng? fm

te, ¢

tr, £ vp é Pah

a.
Me ale,

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 144 of 166

a F2>

"ele

Pm fs “I ih,

ci “ay -

017461

i a

defeat the genexsl purpose sought te be accomplished sor
waubvext the genezel tenor of thie cantreot.

 

12, ‘the United states will expend Three Hundred sixty-
eight’ Phoussnt Doliara (£368,000) for construction of the
irrigation works desoribed herein, or eo omeh thexeot as may,
in the opinion of the Secretazy, be necessary for the purpose;
ani when ugh expenditure shall have hoon made euch eonstruo-
tion work chal Gisgoatinus and bhai be considered eompleted
within the meaning of thie scontraet,

 

13. his contrect in subjest to.appropriations being
mais by Congress ier yeet to yoar of nomeye sufficient te do
the work provided for herein, No liability shall acerus
ageinet the United States ly reason of much moneys not being
apprepriated, should oly ea portion of the meneyn above
memea ho go provided, then the encumt to be Yopsid by the Dig-
tricts to the United states for suoh work shell be reaveod,
ta a6 amouct equel to the sum actually expended,

 

24, S86 far as is preoticahie, the United States will,

we
002330
‘ ,Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 145 of 166
017462

g 1

 

aggure relesdes to the United. States ae to «1%,

 
   

2 2n Bhe Werk of gometruetiion @ luprevenenta on

ay.  Bereoyer, the Me@bricie ahell, upos

 

 

he United States, at GhO.? ows Goat,

 

 ¥equest ef

 

a: tolew, 6lL farther

 

Unibet Sietee

   

eoeTer upon p

ents end svighte of way required for the Dietrieta’

 
 
 

The obligations of the

 

Disteiets under this aridele axe additional to their
oblige @i one sleewhero defined herein,

 

 

 

water Drom Clear lake Heverwdie te be delivered in Leet
Raver ef the poarms of diveraion Aereim agpeseifie?, the some

(8) asve-~faet of water par acre Lor approwimateiy

 

3am Phouseni {wo Wemdved Pitty (6,880) sarees of lund wAthim --
the Distrist, et «a charge of Sie Dolisvs ead Twenty-five ae

eps
002331
, , Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 146 of 166
. 017463

 

Gente (06,88) 2

 

wh

we " 3G. The Yolted States hereby Selle and acaveye to the
Monaanl two
i “ee of Pow? Theuge

1
>

ye fundeed F

\ A y nat ei
So ehad. Le Hameed (4,200) asre-Leet of water Drom Claar Lake

 

“elat foe the ame of @

 
   

DOL Aare (G26,

 
  
 

3a lew} Miwer af the polms of Gh=

» (2) oare-feet of

 

» She geome boing

imately Ywo Thousand Qae Huadred

 

eater yor
(#,100) aeves of Lond within the Dletriet, et a gharge of

Six Dollerve ond Twonty~five Cente (£6.85) per eene-Loot.
Water Supply bo be Henefialeliy Used.

1%, ne Bowie, bhe peasere, apd the Limit of the risnt
of the raspective Districts te the ase of tha waber lereia

4 a2
Be

provided for hell Feet perpetual inthe benefigial eopit~

ibe

 

to the Lends of the rempeetive Dietricte,

4,

be pes 1 bene

     

oad $26 Bietriets shail satiee asld water te

Yielel use with due €lligenoe in socertianse with lew.
fetes Supply to be wped. eabjeot to Reolangtiun Lew

16, In the @istwibation ef the water aupply provided fox

 

hovein the respoetive Distriete shell comply with ell of the

002332
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 147 of 166
017464

 

 

19-  ascowat of Greaght or other eeuse there my
ja the water supply previded fox

 

oogar at tiees a shortage
herein, ond while the United States will uge all reagonable
meane to guaxt ageinet eush shoréegac, in no event shall aay
liability sccrue againgt the United States for any @anage
direct or indirect arising therefrom, und the payments duc

hereunder ghall mot be redused because of any such shortage.

   

 

25, The jengell Valley Dictries hereby agrees to pay te
the United Stetes the fellowisg comtrustion esata:

{a} Om accownt of the irrigetion works for joint use ef
the Dietricts deesribed in article 8, that properbion of the
tatal coat of eelé worke that 6,250 eeres to be ixvigated in
the Lengel] Valley bDistriet beaxe te 6,350 seren the total

eves fer whieh eaid works are t be eomatrac tet

 

 

3

(b) the totel coxet of the irrigation works t© ba con~
strneted for the Lengel] Valley District described in artigle
3

 

{¢) the eum of geventy~-ei ght Thousand One Hundred tuauaey

nfjes ‘l
002333
: sCase 3:19-cv-04405-WHO * Document 451 Filed 02/21/20 Page 148 of 166

017465

= b

five Dollars {$78,126} fox mater eupply described in Arti~
ale 16; |

Provided, That the aggregate eum payable under
this sontrest by the langell Valley District to the United
States for cons truetion sosts, exalusive of penelties, shall

not axeeced the sum of $597,000.

 

fl. he Horsefly District hereby agrees © pay to the
United States the following construction costa;

{e) On scoount of the irrigation woxks for joint use
of the Idstriets described in article 6, thet proportion of
the totel eost of eaid works that £,100 acree to be irrigated
is the Horeefiy District hears to 6,550 seree the totel area
for whieh sald works are to be eonatrne ted;

(bo) the total coat of the irrigution works to be con
atructea for. the Horsefly District desoribed in Article 10;

{o) The sum of Twenty-aix Thoupani Two Hundred Fifty
Doliaxe ($26,250) for water supply deeuribed in article 16;

Preyvided, That the aggregete sam payable under this

gontreat by the Roreafly bietricet te the United states for
sonetrustion conte, exlusive of penalties, shall not exceed
the sum of 867,000,

002334
/ Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 149 of 166
017466

 

G2. Ugo sonpletion of the 41

 
  
  

Seoretery ef the Imberior ial

sig er te éleconti mnenesd

 

the Getel aoust of eoneteuation aeute payable ay the Bie

 

 

yh t a? :
wy ye .)» & ea& December 31 ef aach year, beginning dune 90 of the

Oe o Ry . year first following the year in which the Seereteaxzy of the
Ae 4 interior makes geaid aneeunsement, The fret eign’ af sush
% ok ov! @eni~samel inetelmeate shell esch be ona pereentum (1 we
oot N AXe \ the mewt fowr imetslweste shell Bech be too wer seetua (2%) 9
Meee and the foliowing tventy-oignt inetelments hell @eekh he

af the total smount oa Grom esek Dige

 

Baye three percentum (B)J

" # 3, ak, =
ho tetas Peepaotively .

     

pe of Operation apt Balnatengnoe Qoes

Pus ao by Diets io%e

f
a & .

v's (f 8Bo In ald i thom to te sonstruction seate provided iar
A ee ?

nerein, the Dis tiete aree OG pay anmieliy to tae Ul ted.

  
 

Rnd

“xa. .

Sys {
A States, the following speration end malatenance aastel
a

  

(a) that proportionate part of the tote est of the

   

 

e@ of Glee ake Reeermir, that the

 

he Metriets bears to he .

002335
= , Case 3:19-cv-04405-WHO- Document 451 Filed 02/21/20 Page 150 of 166
‘ 017467

 
 
  
  
  
  
  

 

ving tenetite from te xesary

ON ae from the reservoir t the point of proponed diversion in Lost
wr ys Eii-wese, |
a tpevetion o8& Malntemance coate sheild be paid by the
: FYoapestive Districts to the United States ssedrding
ea® in the proportions Gesaeribed iz article
fhe totel amoust of sueh eoste

 

 

 

 

pummel ly to the pise
ab xM triets hy the Unt.e8 States, ana shea. | be @use ani payalie on
Ny December Si ef the year £eliewing the irrigation seeson on
sesount ef whiah the costa wore incurred.

 

“fee The eouts both of construction aad of operation
obligate themselves tho pay, shall embrace ail expaneee of
whateoover Kiné in conmection with, growing out of, or reealt~
iug from the work deuoribed, ingleding the sest ef labor,
metervial, equiguess, engineexing, legal work, superintendence,
eiminietration, overhead, right of wy, pyoperty, and damage

   

   

 

   

   

    

002336
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 151 of 166
. 017468

~

ly the United Sieter in eurveye onl iavestigotione in caz-
eeotion with the irrigetion ef the Miatriote® lenis pricr te
the axesution of this contrest. In determining the tetel
onuount of ell sugh conte, the project books of the United
Stntes Reolemticn Serviee shall be socepted as gonclusive.

 

2, the Motriote agreo that they will eech eause to be
levied end coliected a1] mecenanry atgotamente and will nee
ali the powers emi resources of the Districts, inaluding che
texing power of the Districts, ané the power to withhold
Golivery of water, to aoliset and pny te the United states
all, charges provided im thie scntraet tm full on or befor
the dey that the same become dine.

 

25, The Distriete as ae whole ara esvh chliigeteé to pay
%o the Usitel States the full mneust hervin agreai upon
according te the term: etxted, regamilees of individusl de~
fenit in the payment of any aesenement levied by the Districta.

 

£7, The United States resexves the right te refuas te
dgliver water to the Districte, or either of them, in -the
event ef Jefenit for a period of mre tha ome yeur in any
~i gm

002337
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 152 of 166

017469

payment awe the tinited stetes wafer thie contrast. Upon
request of the United States, the Metricte shell refuse
water services to 611 lene which may be 4m dofault @or wore

then one year in the payment of any ancesement leviet thers
vwades, the provigions of this article ers not axmlunive,

anf @hell set in any sameer Aiméer the United States from
eoxpreising exy other renedy to anforce gollection of pay
amount due hereunder,

  
 

jure babe Akatighh \ i a pl an wa Oak 1 wi \ bee v7, ae >
wy fenalty for Jelingugr in Voy iment ..
o
We 28, To every instelmeat of money required to be paid

\.

ON 2 under this contract whieh Shail remain unpaid after the same

i

7 .¥
. Nv Sehall heve become due, there dkdi®. ns 9b008 uk cine & pene

ef

ay °° of ome peroentum (1) thereof, and thereafter a like pensity

a2% <

of one percentum (1%) on the firet of each month eo long aa
sugh dofanlt shail eontines; and the Distriate hereby agree
to pay said penal ty. |

 

2. The bistricts will cperste oud eainteain the irri ga-
tion aystem to be conatrunted hereunder to the eatiafestion
of the Uniteé States, Th Uaited States sevumer ne reaponci~

Mlity whatever for the safety, integrity or operetion of
the sume or eny portion thereof, od the Distriets will hold
ghe United States and ite assigns, officers, agente ma
eaployees herwiece from any ané all cleins arising 12 @n-

-i5-
002338

4
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 153 of 166
017470

 

 

pugn te be subject to the op proval of the

Chief Eagiseer of the United Steter Reclam
on sotiece from the Chief Engi ner that eny mamg

 
   

 

 

 

 

 

Dietriets will promptly terminate the employment of sach
manager OF superintendent end empley ome approved

 
 

 

Sl, he proper officials of the Districte shail heve fui
end free eccess to tho project books end offieial records of
the United States Reclamation Service, wm fier se they rel ate
to the matters covered hy thie eontrant ond the right st any
@ pies of ani fsom the sane,

 

tine duxing offiee hours to make
sentatives of Ge United States ehail have the
p06 to the boeke and records of the Distrintas

 

 

002339
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 154 of 166

017471

 

2, while this contrast 46 in effest, no change ehall
ba ada in the orgenigation of the Dietriets, either by the
inglugion oy” exolupion of Lamia, by gonselideti om or merger

with another district, hy proveeiiags to digscive, or other
wiles, axsept upon the written anvent therete of the Seere~
tary of the Interior,

Apeurances Helst ing to Velifiity of Contrast. _

da. The execution of this contrect shali tw authorised
by the qualified eleotere of tha bistricte at elantions held
for thet purpose.  Thereat.ver, without delay, the Dietricts
shell proseaute proeeaiiinge in court for a judicial sonfire
nation of the orgenigativun of tho iistricts, snd the muking
ot thia goutract. The United Gtetes aheali ast be obligated
te meke any expenditare hereunier until e confirmatory judg-
met in meh proceedings shail heave been xendered: and if
ervound for epee) from sagh judgment shai] haw been lela,
urtii deoigion Zoyorable toe the ecntract shall beave bea
fimsily mee. the Dietriots ehalil furnish the United
States for ite flies, certified copies of o1] proseedings
Twiating ¢0o theie renyretiva eormunisutions, anil fo #bhe al aat-

1am igi Bhs eontroat.
wd Bite «

002340
»: A Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 155 of 166
017472

 

PORSGE OF CORRPORH b oUse.
Ske Mo Member ef ox Delegete to Gengreas, or Newident
Com=iesionar, efter hie @leetion or appointment, te cite x
nefoxe oF after he hac qualified aad daring bie continuance
in offies, end no officer, agent, or employee of the Goyerte
meant, ohell be admitted to egy share or pert of this contract
or aaveeuast, or to any hesefitt to ari go thar eupone Nothing ,
however, herein gonteliae’, hell be sousirued te extend to any
innorporated company, where gush contract or agreement te wade
for the general benefit of sch inoorporstion er eompany, ab
provided? 40 section 116 of the set of Congress approved. Merch
&, 1909 (86 Stet., 1109). | |
i WIPHERS GIRBEGF the parties herote have heronnte
aignod ¢theixy memes the day end yeor first above written,
TE WALLED SYATHS GF AMNRIGA

By E. CG. Finney

eae Secretary of the Interior
Apri :

LANGELL VALLEY IRBIGaTION DISPRLGy

 

 

 

Attowmts - AS Ses
= Ry Hho 2, sicknor
ee Yreat dent .
Baore tary
HORQEPLY LRRIGATION plsPRIotT
Attect: ay JeGan a. wwok
Sate.
iu, Ge 3. Uliws
NeGretarre
( yet)
abba

002341
3

Case 3:19-cv-04405- WHO Document 451 Filed.02/21/20 Page 156 of 166
017473

    
   
 

doaoLition. OL taae
eae on Jlated %

  
 
  
  

& Disiiet. the. Sereexly. Tesigation tere iat
iniied States of Amevies whores ant ahereby ©
% Lerten BEreee $9 Goaktrngt an Lrrigatien cyelen
‘teht for 6,230 asres of lewd within the
a Division a: ike Langell VYelley Tewigetion Dletrie
hae ven apnrevad by the feourd of sirectexse wal by, the quaki-
fied Jegel aleatorea of aah Distr det et an eleciian duly ani
MiLarLly Belk wpex nom. day OF Margh, 1882, by a Jord by
GE Une fo Woe Ghat ef ‘geka elegtien, 406

  
   

    

   

onic? ta Le barn af
Gey mad regmlarly SanFecsed ay tag Se
disirier

Bee deoluced

ku @1ecllaon Love beam
ra of girectere af os. ha

   

 

       

LG OY LULFaOL, ab Bula O82VEeeln, Soord
eleetion tO gave Gaxrrlad in fever ox the Lia~
SanwLrVags oy « aafjorkiy of the vo Ses

  
 

tyhak anter Lap
BBE g

HG uaa
ry at Lue Migs
sold Ho LKwe b COR Oph Ga

   

  
 
 

I, de by «éheharvd Secretary of Phusn th Palia
Ore BA do heveby euriify that the sbewe end Loxrergoing
ony tee aad eorreat ODE of the rosolution af passed
[rag bore 3 Valley uit hgatlon Dile~-
oak | i) the 2760 day Of
Beds Raperre of the aimee of

  
 
  

        
  
 

by tha
UPiae ws z
Marea, Gels VEER, Boul
ggid vgerd neetlare

  

 

 

thie wytn gay @F

   
 

Hod of Blawg th Faille, vray
BOP, oc ale ‘

   

Heuretary of © ard of directa re
ai the Leageli ‘yy Ivxigatdon #32 -
tz "fat of Lisawth County, Urogomo

 

   

002342
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 157 of 166
: 017474

Resolution of the Board ef Directors of the
Horaefiy Irrigation Diatriet of Klamath Geunty,
Oregon, autherlazing the execution of « sertain
eontract with the United States of America.

—

whereae : The Beard of Directers of the Horsefly Irrigation District
of Klem.th Sounty., Uregon, did, on the 17th day of February, 1928,
by resolution formally presented anid duly passed by said board,
order an election to be held within end by the Horsefly Irrigation
Distriet, for the purpose of having the sleectors therescf édeolde by
their ballets whether « certain contract should be made between the
Waited States of Amerias, the Langell Valley Drrigation disirict
and the suid Horsefly Irrigation Yistriet, wherein and wherevy the
meaxinem anount to be assumed by the sald Horsefly Irriygstion Distriet
ie $87,000.00 and the provertionete cest of the operation and
maintenange charge for tie Clear Luke heservglr ond Storage dorke,
and 5

#horeas: Such election was duly advertiaed in the
Klameth Herald, for four successive and consecutive weeks, being
five publisations therein and thereof and the pudlicher'’s affidavit
of such publication having been received and pleced on file «lth
the records ox this offilue, and;

jheveug: fhe afilduvit ox tne secretury o1 this board, us
“te the postin: of the required notices of such selection, has «180

been recelved, approved and fLled sith the records of this office,

end §

002343
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 158 of 166
017475

whereas: Sach eleotion has been held and due returns thereof
have been made end delivered toe the secretary, and thereafter, en
the 27th dey .f March, A.D. 1922, suid returns were cunvasusd by
the Board of Virectors slitting es a canvassing board for that pur-
pose und the result as tins returned and determined wus duly entered
on the aluutes of thia board, and;

whereaa: it appears that ali Sormel proceedings have been ob-
served, and that the electors have, by thelr ballots, fully author-
ized this Board of Directors to enter late and execute the foregoing
aontract:

TE SPO. 38 Ya. uGLY 2b: Theat the president o: this board,
gsaob Rueek, snd the seeretary of this beard, ‘u.?.3.Chase, be
authorised, sad they wre heresy sutherizsad to execute sald eontract

wlth the Urilted itetos of .merics.

attest: J4G08 ular, réesiient.
#Me Ee Je Chage , me 3, LEITLS Dlrecter
Seeretary of the SJoard,. Wi.o IRWik Director

 

a

I, iz. #.B.Chase, of Bonanza, Oregon, do herevy certify
that the above and foregoing resolution is a true and correct sopy

ef the resolution as passed ay the Boerd of wirectare af the Horsefly
Irrigation bistrict ut tne .eeting held by the said dourd of the

Llth day of April a.b, 192c, and es the seme appears on the sinutes
of suid board aeoting. ;

Dated at Bonanza, Vregon, this ti, Fo Bo Chase, ;

1gth duy of April A.D. 1982 Secratery of the Bourd of Dirsctore
of the Horsefly Irrigation dis-

(Seal) triet of Klem.th County, Uregom.

002344
DIO OS

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20. Page 159 of 166

Sovked julio) @~ DEAF WENT OF THE INTERIC » * Projegt Get

 

Proj

Subj

With.

Frain

Estimated amount involved, $ 298 000!

Accompanied by. hua pe ze aoplem
Cae Ne nee he ated

Tamper
Advise Projett Manager ‘at Shaacth Palis, Oesgon
: " (Post office address.)
District Goundel at Fertiond, Oregon
(Post office address.)

UNITED STATES RECLAMATION SERVICE,

: Fa dgvny Aprld 15, 3928
as : i ABFA 25,
ect | Manager tof Shies | Engineer, arene” District Counsel -

     

ad, Projects er

 

rr , ome

execution .

 

ect: Porwatding contract dated Mary e,” ‘A068 y cor:

¥ aay ant Boraetyy en Dlnuelete

‘Authority No’:
or Clearing Acct.

 

 
 
   

and Ghket Sugiaeer at Souver, Selerade .

 

I of Manual.

Inel

execution Sg. J i ‘-
of the epprevair of the above, using extra eg rhékeot. oe
exoppoarese: ‘f
NOT.—Belore submitting contract or deed, see that tha instructions on reverse hereof have been FULLY othasited ih. Sea also; par. WrveRe ~ Nol.
a
osures from project office: 3 ae
Original and copies of this form letter. Me ue”
Original and copies of contract. ~*~":
deed

It is recommended that the SE EET ae Casa be

and.

Tnelosures Listed on reverse.

BP

Aeting 8 hpri
=p ium Ebpry ways versie Bien,’ avis tbene. APRA 20 37376-

Seadhation of Lengel Valley isrigation Sletrict
Reaslution of Hersefly irrigation Blatrics

 

 

: ‘Beever, Col o .¥-
The above~described contract, and bond if “—y- approved.

Chief Engineer, on

SSS Te eS Se —

Denver, Colo. 5 AVPLd Oe geo es

 
 

 

Chief Engineer to Director:

  

bond if any, approved. : R f

a

Vachington, ‘Re C.

Souszuntnaspxoxonexotondnas cktramproapxaranbiog :
The ee mont ioned gontract ven. eee by Mr. E. C. Paviny,

 
Case 3: 1S -cv-04405-WHO Document 451 Filed 02/21/20 Page 160 of 166

Inslosures from Denver of ffiee: 017477
Ovipinal and & copies of this form letter,
Original and B@ copies of contract.

  
 
 

Orige & x am oy 2 recosubhen, s faba tows silwes
or. Bs . ? Fem jaar Aes i i aioe : is

gts 2 wide €0 Oates dated Des 0f
fee u a Bie Bagel
ae Pelle 7 i whe febed | ae Sener. 2 a,
whee Seer AGERE fe SE Balke y

  
 
 
  

 

 

 

Remarks:

    

ies the fellewlsg sorteupondeie: Lottera ax
RPAL » o#O8 at % Bim. gae by Sale Sawlmaar, Heptoaver 10, T92L.
Obie Kegioses ee Hiveatory Noveanver 8, 1983, Shied Soma) os
Bistyiet Goenne.: Gowembor U, bO2h, Direater ta Segre tary oe
ihe interior; February &, 1@80, Project Measxer te Ohied Nagines
e ood 288 Chist Yayimeor to PYeieet Beaasue ~ aml other

    

     

INSTRUCTIO

1. This form is devised to render unnecessary the writing of various routine letters in reference to contracts and deeds. Tf
the contract submitted is not of the cliss for approval in Deuver (see par. 2a, C. 0. 896), the chief engineer will forward with
his reconumendation to Washit.zion for appropriate action.

2. This form shall be used onty in the case of contracts to be executed or approved, at Washington ot Deuver (see pars. 2 andl 3,
od. un and for deeds and easemests which are accepted only at Washington.

The office in which the contract or deed originates will transmit three (3) comics of this form. in ercess of the number of
oftices Sto be advised of approval, execution, or acceptance, onc cupy to be held by the district counsel pending approval, execulion,
or acceptance. Jor example, in the usual case where the project manager and the disirict counsel are to be advised, five (3)
vopias ti one (L) original (6 in all) should be sent to the district counsel, ‘who will forward lo Denver four copics and oue original
(540 all)

 

With every contract or decd anbmiited jnvolvi img an expenditure, the authority wamber (lorm 7-581) or clearing account
to which charges will be made must be given in the space provided on this form letter. {See par. 41, p. 213, Vol. J of i Manual.)
“Phe amount. of probable expenditure or collection must also be shown (see par. LI, p. 204, Vol. 1 of Manual). Any other spec Hl
matter or information relative to the contract or deed too long to write oa this form should be set oul im a starcment or certilicate
and submitted with the contract or deed.

5. Referenee should be made ‘lo previous correspondence of importance, especially if fort of contract. or decd was approved

in advance, giving dates, sliuting whether a telegram or letier, and from and to whorn.

6. The office in which the contract or deed originates should list all inclosures in the space on the lace of this form. If the
space is pul stuflicient, list on separate sheet.

7. All quitelaim or donation deeds and casements (see par. 47, p, 265, and par. 10, p. 290, Vol. T of “Manual shall be trans-
miited through Deuver to Washimrton for aeceptance, 2 copy of such deods and easements with related papers being furnished
for the Giles of the Jenver office and the district counsel. t . goin

‘ -
re

002346
* oasis

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 161 of 166

rs 017478

UNITED STATES
DEPARTMENT OF THE INTERTOR
BUREAU OF RECLAMATION
KLAMATH IRRIGATION PROJECT tlr-112
CONTRACT BETWEEN THE UNITED STATES AND THE LANGELL
VALLEY TRRIGATION DISTRICT AND THE HBORSEFLY ITRRIGA~
TION DISTRICT, FOR DREDGING CLEAR LAKE TO
RELIEVE WATER SHORTAGE
THIS AGREEMENT, Made this 13th ss day “of April P
1931, in pursuance of the act of Congress of June 17, 1902, (32
Stat., 388) and acts amendatory thereof or supplementary thereto,
all hereinafter styled the reclamation law, between the UNTIED
STATES OF AMERICA, hereinafter styled the United States, repre-
sented by the contracting officer executing this contract, and the
LANGELL VALLEY TRRIGATION DISTRICT and the HORSEFLY IRRIGATION
DISTRICT, irrigation districts of the State of Oregon, hereinafter
styled ‘the Districts,
WITNESSE IG :

Explanatory Recitals

 

2, WHEREAS, the parties hereto entered into an agreement
dated March 27, 1922, providing for the construetion by the United
Stetes of certatn irrigation works for the Districts and, Whereas,
the parties hereto, as ea supplement to said agreement, entered
into later agreements for the construction of additional irrigation
and drainage works for the Districts by the United States, which
said supplemental contracts are under dates of and are described as

the contracts of June 15, 1922 with the Langell Valley Irrigation

002347
7,

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 162 of 16

6
017479

District; June 18, 1923, with the Langéli Valley Irrigation Dis-

triet; October 15, 1923 with both districts; Qetober 17, 19®5,

es

with the Langell. Valley Irrigation District; January 7, 192%, with

the Langell Valley Ivriestion Diatriet; Tuly 1,

L9a7, with the
Jangell Valley Ixvigstion Matrict, and May 7, 1029, with the

Horsctly Ireigation Dirteict, all of said contracts being herein-

3
bo

attr referred to ag the contract of 1926 aq amemled; andl
WHEREAS, the Dintricts seed an augmented water supply
which may he prowided by dredging a certain ehannel in Clear Lake

Heservoly, ond the Langell Valley Irrigation District requires

additional water which way be supplied by the installation near
the West Canal in the

Bey

SWE of eection 4, f. WOu., Re LA. of 9
vextical pumping plant with 600 feet of 20-iech steel discharge

ey

plpe and flap valve, and the eonstruetion of approximately 270 feet:
of lateral from the west canal to the pumping plant forebay; and
h, WHEREAS, an emergency exists

by reason of the Low pre-
sipitation upon the watershed draining into Clear Lake

and theve
is danger OF o serious shortage in the water supply of the Districts:
NOW, THENEPORE, it is agreed that

Works t
i

wa ‘The

 

United Stutes will expend the sum of Whirty-five

thougand dollars ($35,000.00), or se much thersof as the Secretary
of the Interior (hereinafter referred to as the Secretary) or the
officer of the United States authorized by him shall Pind necessary

: 8
ar advisable for that purpose, toward the dredging of a channe i. from

a poini near the owblet of Clear Lake to gq point in the NE

4
mA ct yy
Mi BeC, in i :
¢
on

002348
Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 163 of 166
017480

pooh? WN., R 7 B., M.D.M., or 60 Woch thereof as shall be found

necessary or advisable by the Secretary, And the United Stetea

or go much thereof ag the Secretary, or such other officer shall
find necessary ox advisable for that purpose, toward the installa~
tion, nenr the West Canal, of a vertical pumping unit with capacity
of approximately 15 eubic-second-feet, with 600 feet of 20-dneh

steel discharge pipe and flap valve, and the construction of approxi.

 

mately 270 feet of lateral fron the Went Canal to the pumping plent
forebay, or so much thereof as shail be found necessary or advisable
by the Secretary; Provided, however, that changes in location may
be made during the progress of the work if, in the opinion of the
Secretary, such changes ere necessary or advisable,

Construction of Works Subject to Appropriations

a

 

&. No liability shall secrue againat the United States by
yeason of funds, provided for hercin, not being appropriated or :
not being available if appropriated. Should only a portion af the
unis above designated be so appropriated or available, then the
amount to he repaid by the Districts ta tha United States for sueh
work shall be reduced to an amount caqual ta the sum of money setually

expended ,

  

Payment of Construction Costs by the Districts

Sane Nee See er we a Ree es

 

Te fhe Districts hereby agree to pay to the United States,
ju the manner and upon the terms and conditions prescribed herein,
all the sosts incurred and expenditures made by the United States
for the dredgingof a channel. in said Clear Lake reservoir under

the terma of this contract, and the Langell Valley Irrigation

we

002349
 

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 164 of 166
017481

®

Digtriet hexeby agrees bo pay to the United States in the manner
and upon the terms and conditions preseriber hersio all the costs
incurred und expenditures mado by the United States for the pumping
plant and appurtevant structures hereinbefore described, aa the

evadid costs and expenditures are determinod by the stutement tu he
*arnished by the Secretary as provided herein, it is undarstood
and agreed that hoth districts are obligated to the United States
for the cost ot dredglag the channel iu Clear Luke Reservoir in

the rabio and proportion as hereinafter set out and that the Lange.
Yalley Trvieation District only is obligated fox the cost of Instal.-.
lation of the pumping plant and appurtenant atructures as deseribed

herein io article 5.

 

8, The decision and determination by the Secretury as to any
and all. mattere which, by the terms hereof, are left to the dis-
exetion of the Seoretary, or are agreed to be decided or deternined
by him, vhall he Pineal and conclusive and binding on all. parties,

Districts’ Share In Stovage Water Made Available

 

 

2, The dredging bereln provided for is for the purpose of
making avaliable to the Districts storage Jn Clear Lake Reservoir
below elevation 4522.9, and it is agreed that the Districts shall
share In the additional storage made available by the construction
of said channel. in the same ratio or proportion us in the storage
heretofore made available in said reservoir, to wit, in the propor-
tiow of 12500/21564 to the Langell Valley dintriet and 9064/21564

to the Horsefly District and shall. share in the payment of the cost

walhen

002350
 

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 165 of 166
017482

thereos in the same proportion: Provided, however, that the total
quantity of water to be delivered to the districts by reason of such
dredging shall not exceed the quantities specified in the coubract

cP LOPE as amended,

 

92. ‘the pumping plant hereda previded for ds for the purposs
of making available to lands of the Langell Valley frrigation Dis-
telet edditional. vater for irrigation, and it is agreed that the
additional water made available by such iastallation shall be for
the sole benefit of such distriet; Provided, however, that the
total quantity of water to be delivered to the Langell Valley Irri.-
gation Dietrict by reason of such pumping facilities shall not

exeeed the quantity specified in the contract of 1922 as amended.

   

Wat

Supply may be Reduced by Drouth or Other Causes

 

10, Jt ia understood that the amount of water available from
the Clear Lake Neservoily and trum the Improvement thereof und the
pumping unit installed as provided in this contract may be reduced
at tames on account of drouth or low water, and that the United
States does not @uerantee any specified amount of water from said
veservely or any specified Jncrnase by reason of the channel con
struction provided for herein or by reason of the installation
of said pumping unit, and that neithar the United States nor its
officers, employces, or assigns shall be Iiable on account of any
ahortage in the water supply availabie from said reservoir or trom
auch pumping facilities or any alleged inaccuracies or mistakes in

the division thereof, and that none of the payweuts provided Tor

wr

002351
 

Case 3:19-cv-04405-WHO Document 451 Filed 02/21/20 Page 166 of 166
017483

herein, or in said contract of 1922 as amended, shail be reduced
OR account of any such water shortage,
fers of Payment

LL. Upon completion of the dredging ia said Clear Lake Reser-

‘continuance of expendi-

 

vyolr work, herein provided for, or the dis
tures thereouw, the Secretary shall furnish to each of the districts
a written statewent of the total amount of construction cagts
peyable by each of the Districts to the United States bereunder.
The suld cost of such construction as shown by said statements Prom
the Secretary will be due and payable by eavh of the respective
districts in thirty-five cqual armual instalments. The sums anni-
ally payable shall be divided into two equal. instalments payable
June 39 and December 31 oF cach year, beginning with June 40 of the
year Pollowlag the year im which the Seeretary shall asancunce that
the said dredged channel is completed so far as deemed necessary
by the Secretary, or that construction thereon has terimiuated, or
that said channel is ready to hegin the release or conveyance of
water from said reservoir, Jt is agreed and understood that the
payments berein provided for are in addition to those provided for
in all the previous contracts of the Districts with the United
States, some of which are herein referred to, Upon completion of
the installation of said pumping unit and appurtenant structures
Yor the Langell Vulley Irrigation District, herein provided for,
or the discontinuance of expenditures thereon, the Secretary shall
furnish to the Langell Valley Irrigation Distriet a written atate-

went of the total amount of construction costs payable by such

bu

002352
